Exhibit 10.9

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. [***] or [Redacted] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

TECHNOLOGY AS A SERVICE AGREEMENT

 

Between

 

HOF Village NEWCO, LLC

 

as Customer

 

- and -

 

Johnson Controls, Inc.

 

as Provider

 

October 9, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

 

 

 

 

TABLE OF CONTENTS

 

Article 1 AGREEMENT DOCUMENTS AND DEFINITIONS

2 1.1 Agreement Documents 2 1.2 Principles of Interpretation 3 1.3 Schedules,
Annexes and Attachments. 4 1.4 Definition; Recitals 5       Article 2
PERFORMANCE of THE Project WORK 5 2.1 Provider’s Obligation to Perform the Phase
2 Work 5 2.2 Provider’s Obligation to Perform the Phase 3 Work 6 2.3 Provider
Subcontracted Work 7 2.4 Project Labor Agreement 7 2.5 Project Diversity Goals 7
      Article 3 Support of Project Work and Project Services 8 3.1 Customer’s
Obligation to Support Project Work and Project Services. 8 3.2 Provider
Additional Obligations 9 3.3 Communications 9 3.4 Co-ordination with General
Contractor(s) 10       Article 4 maintenance and lifecycle obligations 10 4.1
Interim Services 10 4.2 General 10 4.3 Key Performance Indicators 10 4.4 KPI
Remedy Limitation 12 4.5 Monthly Performance Report. 12 4.6 Planned and
Emergency Maintenance or Replacement. Annual Scheduled Maintenance Plan. 12 4.7
KPI Remedy Not Applicable 13 4.8 Phase 1 Planned Services Agreement 13      
Article 5 TERM 14 5.1 Overall Term of Agreement 14       Article 6 Payment 14
6.1 Payments. 14 6.2 Taxes 15 6.3 Overdue Amounts 15       Article 7 COMPLIANCE
WITH LAWS/CHANGES 15 7.1 Compliance With Law. 16 7.2 Change in Law/Customer
Policies. 16 7.3 Changes. 16 7.4 Excused Failure. 16

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

 

 

Article 8 WARRANTY DISCLAIMER 16 8.1 No Implied Warranty 16 8.2 Tax Treatment 16
      Article 9 insurance 16 9.1 Insurance 16 9.2 Damage or Destruction. 17 9.3
Net Proceeds. 17 9.4 Liability for Property Damage. 17       Article 10
CONFIDENTIALITY 17 10.1 Confidentiality 17 10.2 Disclaimer 18 10.3 Return of
Materials 18 10.4 Patent or Copyright Infringement 18 10.5 Term 18 10.6 Remedies
19 10.7 Press Releases 19       Article 11 Representations 19 11.1 Customer
Representations 19 11.2 Provider Representations 20       Article 12 EVENTS OF
DEFAULT; REMEDIES; LIMITATION OF LIABILITY 20 12.1 Default by Provider 20 12.2
Default by Customer 23 12.3 Limitation of Liability. 25 12.4 Force Majeure
Event; Termination. 26       Article 13 INDEMNITY 26 13.1 General Indemnity 26
13.2 Notice. 27 13.3 Indemnifying Party’s Right to Dispute Direct Claim by
Indemnified Party. 27 13.4 Indemnifying Party’s Right to Assume Defense of Third
Party Claims. 27 13.5 Compromise and Settlement of Third Party Claims. 27 13.6
Insurance Proceeds. 28       Article 14 ENVIRONMENTAL 28 14.1 Provider’s
Environmental Obligations 28 14.2 Customer’s Environmental Duties 28      
Article 15 intellectual property 29 15.1 Intellectual Property. 29 15.2
Intellectual Property Indemnity. 29 15.3 Intellectual Property Indemnity
Limitation 29 15.4 Naming Rights and Sponsorship Agreement 29       Article 16
Assignment 29 16.1 Assignment by Provider 29 16.2 Assignment by Customer 29

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

 

 

Article 17 notices and change of address 30 17.1 Notices and Change of Address
30       Article 18 MISCELLANEOUS 31 18.1 Time of the Essence; Effect of Waiver;
Remedies 31 18.2 Governing Law; Venue 31 18.3 Further Assurances 31 18.4
Severability 31 18.5 Joint and Several 31 18.6 Counterparts and Electronic
Signature 32 18.7 Independent Contractor 32 18.8 Final Agreement; Amendments;
Binding Nature 32 18.9 Survival 32

 

Schedule 1 Definitions Schedule 2 Maintenance and Lifecycle Schedule 3 Payment
and Deductions Schedule 4 Insurance Schedule 5 Dispute Resolution Procedure
Schedule 6 Customer Support Services Schedule 7 Changes Schedule 8 Customer
Policies Schedule 9 Reliance Documents Schedule 10 Construction Additional
General Terms and Conditions Schedule 11 Design Assist Services Agreement
Schedule 12 Project Labor Agreement Schedule 13 Planned Services Agreement

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 1 -

 

TECHNOLOGY AS A SERVICE AGREEMENT

 

This Technology as a Service Agreement is entered into as of October 9, 2020
(the “Effective Date”), by and between:

 

HOF VILLAGE NEWCO, LLC, a Delaware limited liability corporation

 

(hereinafter referred to as “Customer”)

 

- and -

 

JOHNSON CONTROLS, INC., a Wisconsin corporation

 

(hereinafter referred to as “Provider”)

 

Hereinafter, each of the foregoing may be individually referred to as a “Party”
and collectively as the “Parties”.

 

RECITALS:

 

A.WHEREAS Customer owns, directly or indirectly, a controlling ownership
interest in the “HOF Village Complex”, which is a commercial, educational,
retail and recreational complex being developed by, or on behalf of, Customer
and anchored by The Tom Benson Hall of Fame Stadium (the “Stadium”) and the Pro
Football Hall of Fame, all of which is collectively referred to herein as the
“Project”.

 

B.AND WHEREAS the Project is comprised of three phases (“Phase 1”, “Phase 2” and
“Phase 3” as defined in this TAAS Agreement) which, collectively include but are
not limited to: (i) extensive redevelopment of, and improvements to, the
Stadium, (ii) construction of numerous turf playing fields and related
improvements for youth sporting events, (iii) construction of a Hotel and
Conference Center, (iv) construction of the Center For Excellence, (v)
construction of the NFL Experience, (vi) construction of parking facilities,
both structured and surface parking lots, and (vii) construction of other
retail, entertainment, and residential improvements within the HOF Village
Complex;

 

C.AND WHEREAS in connection with the development of the Project, Customer has
engaged the following parties, each pursuant to separate written agreements: (i)
each of Turner Construction Company and Welty Building Company has been engaged
to serve as a Construction Manager for the HOF Village Complex; (ii) DuSoul
Company Inc. dba TSAV has been engaged to serve as technology program manager
with respect to the technology, and other related systems for the Project; and
(iii) Prime AE Group Inc has been engaged as the lead architect for the Project;

 

D.AND WHEREAS Provider and HOF Village, LLC negotiated and entered into an
amended and restated sponsorship and naming rights agreement dated July 02, 2020
whereby HOF Village, LLC granted Provider certain naming and sponsorship rights
with respect to the Project, as more fully described therein, which agreement
was assigned to the Customer by a contribution agreement dated June 30, 2020
(“the amended and restated sponsorship and naming rights agreement, as assigned,
the “Naming Rights and Sponsorship Agreement”).

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 2 -

 

E.AND WHEREAS Customer and Provider entered into a design assist services
agreement dated October 20, 2016 pertaining to certain design assistance and
performance of certain scopes of work in respect of the Project, a copy of which
is attached as Schedule 11 [Design Assist Services Agreement];

 

F.AND WHEREAS Customer desires to engage, cause related entities of Customer who
are tenants of the Facilities to engage, or cause unrelated entities of the
Customer who are involved in Phase 2 or Phase 3 to engage Provider directly to
provide certain design assist consulting, equipment sales and turn-key
installation services in respect of specified systems, as more particularly
described herein, to be constructed as part of Phase 2 and Phase 3 of the
Project;

 

G.AND WHEREAS the Phase 2 scope of work is intended to be valued at
approximately [***] and the Phase 3 scope of work is intended to be valued at
approximately [***];

 

H.AND WHEREAS Customer desires to engage Provider to provide certain maintenance
and lifecycle services in respect of certain systems constructed as part of
Phase 1, and to be constructed as part of Phase 2 and Phase 3, of the Project,
as more particularly described herein.

 

NOW THEREFORE in consideration of the mutual promises and undertakings set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

Article 1
AGREEMENT DOCUMENTS AND DEFINITIONS

 

1.1Agreement Documents. This Technology as a Service Agreement and the Schedules
listed below and attachments hereto or thereto (collectively, the “Agreement” or
the “TAAS Agreement”) constitute the entire agreement between the Parties hereto
with respect to the subject matter hereof and shall supersede and take the place
of any and all agreements, negotiations or understandings (whether written or
oral) including without limitation documents, minutes of meetings, letters,
emails, texts, requests for proposals, proposals and any other materials on the
subject matter which may, prior to the Effective Date, be in existence. For the
avoidance of doubt, the foregoing sentence does not apply to: (a) the Naming
Rights and Sponsorship Agreement and, to the extent of any conflict between this
Agreement and the Naming Rights and Sponsorship Agreement, the Naming Rights and
Sponsorship Agreement shall prevail; and (b) the Design Assist Services
Agreement and documents delivered or created pursuant to the Design Assist
Services Agreement, and, to the extent of any conflict between this Agreement
and the Design Assist Services Agreement, this Agreement shall prevail.
Specifically, in respect of the Naming Rights and Sponsorship Agreement, the
Parties intend, acknowledge and understand that: (i) Customer’s performance
under the Agreement is essential to, and a condition to Provider’s performance
under, the Naming rights and Sponsorship Agreement and (ii) Provider’s
performance under the Naming Rights and Sponsorship Agreement is essential to,
and a condition to Customer’s performance under, the Agreement. The Parties
represent, warrant and agree that the transactions, agreements and obligations
contemplated under the Agreement and the Naming Rights and Sponsorship Agreement
are intended to be, and shall be, interrelated, integrated and indivisible,
together being essential to consummating a single underlying transaction
necessary for the Project.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 3 -

 

1.2Principles of Interpretation. In this Agreement, unless the context otherwise
requires:

 

(a)any table of contents, titles, captions, headings, the rendering of text in
bold and italics and similar items contained in this Agreement or any Schedule
or Annex or attachments hereto or thereto are for convenience and reference only
and shall not affect the interpretation of this Agreement;

 

(b)words importing the singular include the plural and vice versa and the
masculine, feminine and neuter genders include all genders;

 

(c)the words “hereof”, “herein”, and “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement;

 

(d)a reference to a Section, paragraph, clause, Party, exhibit, Annex,
Attachment or Schedule is a reference to that Section, paragraph, clause of, or
that Party, exhibit, Annex, attachment or Schedule to, this Agreement unless
otherwise specified;

 

(e)a reference to this Agreement shall mean this Agreement including any
amendment or supplement to, or replacement, novation or modification of this
Agreement, but disregarding any amendment, supplement, replacement, novation or
modification made in breach of this Agreement;

 

(f)a reference to a person or entity includes that person’s or entity’s
successors and permitted assigns;

 

(g)the term “including” means “including without limitation” and any list of
examples following such term shall in no way restrict or limit the generality of
the word or provision in respect of which such examples are provided;

 

(h)references to any amount of money shall mean a reference to the amount in US
Dollars;

 

(i)the expression “and/or” when used as a conjunction shall connote “and any or
all of”; and

 

(j)any inconsistency in or conflict between the terms and conditions of this
Agreement including the main body of this Agreement, any Schedule, Annex,
exhibit or attachment hereto or thereto, shall be resolved by giving precedence
first to the main body of this Agreement, second to Schedule 10 [Construction
Additional General Terms and Conditions], third to Schedule 2 [Maintenance and
Lifecycle], fourth to Schedule 3 [Payment and Deductions] and then to all other
Schedules to this Agreement in numerical order. Subject to the foregoing
sentence, in the event of a conflict, a mathematical formula describing a
concept or defining a term shall prevail over words describing a concept or
defining a term.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 4 -

 

1.3Schedules, Annexes and Attachments.

 

(a)This Agreement has the following Schedules, Annexes, Attachments and
Exhibits, which hereby are incorporated as part of this Agreement:

 

Schedule 1     Definitions

Attachment 1.1 – In-Scope Systems

Attachment 1.2 – Project Facilities

Attachment 1.3 – Intentionally Deleted

Attachment 1.4 - Labor Costs for Provider’s Personnel for Phase 2

 

Schedule 2     Maintenance and Lifecycle

Exhibit A – O&M Plans and O&M Reports

Exhibit B – Excluded O&M Services

Attachment 1 – Key Performance Indicators & Deductions

Attachment 2 – Key Personnel

Attachment 3 – Handback and Useful Life Requirements

 

Schedule 3     Payment and Deductions

Appendix A – Pro Forma

 

Schedule 4     Insurance

 

Schedule 5     Dispute Resolution Procedure

Appendix A – Form of Retainer Agreement

 

Schedule 6     Customer Support Services

 

Schedule 7     Changes

 

Schedule 8     Customer Policies

 

Schedule 9     Reliance Documents

 

Schedule 10   Construction Additional General Terms and Conditions

Attachment 1A – Construction Payments—Phase 2

Attachment 1B – Construction Payments—Phase 3

Attachment 1C – Progress Payment Provisions

Attachment 2A – Customer Schedule Phase 2

Attachment 2B – Customer Schedule Phase 3

Attachment 3A – Design Documentation Phase 2

Attachment 3B – Design Documentation Phase 3

Attachment 4 – Modified AIA Document A201-2007

Attachment 5 – Extended Warranties

 

Schedule 11   Design Assist Services Agreement

 

Schedule 12   Project Labor Agreement

 

Schedule 13   Planned Services Agreement

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 5 -

 

1.4Definition; Recitals. Capitalized terms used in this Agreement are defined in
Schedule 1 [Definitions] or shall have the meanings given them when first
defined. The recitals are incorporated into this Agreement by reference.

 

Article 2
PERFORMANCE of THE Project WORK

 

2.1Provider’s Obligation to Perform the Phase 2 Work.

 

(a)Phase 2 Work. Provider shall perform the Phase 2 Work in accordance with the
terms and conditions stated in this Agreement and consistent with the applicable
Design Documentation. For clarity, any Phase 2 Work performed prior to the date
of this Agreement shall be deemed to have been performed in accordance with the
terms of this Agreement

 

(b)Additional Phase 2 Work Conditions. The additional conditions specified in
Schedule 10 [Construction Additional General Terms and Conditions] hereto shall
be applicable to the performance of the Phase 2 Work, to the extent of any Phase
2 Work that Provider is retained directly by Customer to perform. Each of
Provider and Customer shall perform, to the extent of any Phase 2 Work that
Provider is retained directly by Customer to perform, all of its obligations in
respect of the Phase 2 Work in accordance with the terms of Schedule 10
[Construction Additional General Terms and Conditions].

 

(c)Tenant Fit-Out Work. While the Parties understand and agree that decisions
regarding tenant fit-out work for Phase 2 will be made by each tenant, the
Customer will make best efforts to facilitate Provider’s involvement in tenant
fit-outs. For clarity, tenant fit-out work shall not form part of Project Work
and Provider shall not be responsible to provide Project Services in respect of
any tenant’s equipment and technologies unless such work and/or services are
incorporated into this Agreement by Change Order. The Customer shall incorporate
in all tenant leases a covenant from each tenant that, if such tenant elects to
use In-Scope Systems which are not Provider products, and such In-Scope Systems
are public facing in any of the Project Facilities, the tenant shall remove the
template identifying, or white out the name of, the provider of such In-Scope
Systems. Customer shall use commercially reasonable efforts to enforce such
covenant provided that Customer shall not be required to terminate the lease or
evict such tenant. The provisions of this Section 2.1 shall not apply to
entities related to Customer and the Parties agree that fit-outs of tenants
related to Customer shall form part of the Project Work and Project Services.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 6 -

 

2.2Provider’s Obligation to Perform the Phase 3 Work. 

 

(a)Phase 3 Work. Provider shall perform the Phase 3 Work in accordance with the
terms and conditions stated in this Agreement and consistent with the applicable
Design Documentation.

 

(b)Additional Project Work Conditions. The additional conditions specified in
Schedule 10 [Construction Additional General Terms and Conditions] hereto shall
be applicable to the performance of the Phase 3 Work, to the extent of any Phase
3 Work that Provider is retained directly by Customer to perform. Each of
Provider and Customer shall perform, to the extent of any Phase 3 Work that
Provider is retained directly by Customer to perform, all of its obligations in
respect of the Phase 3 Work in accordance with the terms of Schedule 10
[Construction Additional General Terms and Conditions].

 

(c)Adjustment to Phase 3 Work. Customer and Provider acknowledge that there is a
greater certainty regarding the Phase 2 Work then the Phase 3 Work (and the cost
of the Phase 3 Work). As a result, Provider’s and Customer’s expectations
regarding the Phase 3 Work may require reasonable adjustments as the Phase 3
development evolves. Customer shall nonetheless award Provider all work
associated with the supply and installation of all of the Phase 3 Equipment /
Technology that is under control of the Customer

 

(d)Liquidated Damages. Customer and Provider have estimated the value of the
Phase 3 Work (the “Provider Phase 3 Work”) to be [***] (Index Linked) pending
final design. If due to Customer’s development decisions (including not
proceeding with the Provider Phase 3 Work, terminating the Provider Phase 3
Work, or electing to reduce the scope of the Provider Phase 3 Work or changing
the mix of the Project Facilities for Phase 3), the value of the Provider Phase
3 Work is reduced by [***] or more from the expected amount of [***] (Index
Linked), then Customer shall pay to Provider, as Provider’s sole remedy for the
reduction in the Provider Phase 3 Work, the Phase 3 Work Liquidated Damages. Any
Phase 3 Work Liquidated Damages shall be paid by Customer to Provider as
follows:

 

(i)50% upon Provider achieving Substantial Completion of the Phase 3 Work; and

 

(ii)50% upon completion of all Phase 3 construction work (as evidenced by the
issuance of certificates of occupancy (or other equivalent) for all Project
Facilities comprising Phase 3),

 

provided that, if the Phase 3 construction work has not been completed by
December 31, 2025 any outstanding Phase 3 Work Liquidated Damages shall be paid
by Customer to Provider within thirty (30) days of such date.

 

It is acknowledged that the failure by Customer to award Provider the Provider
Phase 3 Work in an amount that materially comports with the expected amount
stated above will cause Provider to incur substantial economic damages and
losses of types and in amounts which are impossible to compute and ascertain
with certainty as a basis for recovery by Provider of actual damages, and that
the Phase 3 Work Liquidated Damages represent a fair, reasonable and appropriate
estimate thereof. Such Phase 3 Liquidated Damages are intended to represent
estimated actual damages and are not intended as a penalty.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 7 -

 

(e)Tenant Fit-Out Work. While the Parties understand and agree that decisions
regarding tenant fit-out work for Phase 3 will be made by each tenant, the
Customer will make best efforts to facilitate Provider’s involvement in tenant
fit-outs. For clarity, tenant fit-out work shall not form part of Project Work
and Provider shall not be responsible to provide Project Services in respect of
any tenant’s equipment and technologies unless such work and/or services are
incorporated into this Agreement by Change Order. The Customer shall incorporate
in all tenant leases a covenant from each tenant that, if such tenant elects to
use In-Scope Systems which are not Provider products, and such In-Scope Systems
are public facing in any of the Project Facilities, the tenant shall remove the
template identifying, or white out the name of, the provider of such In-Scope
Systems. Customer shall use commercially reasonable efforts to enforce such
covenant provided that Customer shall not be required to terminate the lease or
evict such tenant. The provisions of this Section 2.2 shall not apply to
entities related to Customer and the Parties agree that fit-outs of tenants
related to Customer shall form part of the Project Work and Project Services.

 

Provider Subcontracted Work. Customer shall contract directly with Provider for
all In-Scope Systems which previously were to be subcontracted to Provider
through Turner and Welty.

 

2.3Project Labor Agreement. Provider acknowledges that Customer has entered into
a Project Labor Agreement (“PLA”) with the East Central Trades Council (a copy
of which is set forth in Schedule 12 [Project Labor Agreement] hereto) and that,
if the Phase 2 Work or the Phase 3 Work includes work governed by the PLA,
Provider shall comply with all of Customer’s obligations set forth in the PLA to
the extent they relate to the scopes of the Phase 2 Work or the Phase 3 Work, as
applicable, which Provider is required to carry out pursuant to the terms of
this Agreement. For clarity, Provider shall not be required to comply with the
PLA in respect of any Project Services (being the maintenance and lifecycle
services).

 

2.4Project Diversity Goals. Customer and Provider agree that the diversity goals
of the Project include the following:

 

(a)a minimum of [***] of the Project Work subcontracted for the Project will be
subcontracted to MBE, WBE, DBE and VBE; and,

 

(b)the workforce for the Project Work will comprise [***] residents of Stark
County, Ohio and adjacent communities.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 8 -

 

Provider shall use commercially reasonable efforts to assist Customer to achieve
these goals, including:

 

(a)requesting all sub-contract pricing to include diversity goals;

 

(b)introducing various minority contractors to Customer and general
contractor(s) with its preferred sub-contractors;

 

(c)maintaining an organized sub-contractor/supplier list broken out by DBE type
and specialty; and

 

(d)participating in Diversity events as they are scheduled by Customer.

 

Article 3
Support of Project Work and Project Services

 

3.1Customer’s Obligation to Support Project Work and Project Services. 

 

(a)Access. Customer shall provide Provider, its employees, independent
contractors and subcontractors such access to the Premises as is necessary for
Provider to perform the Project Work (including the Phase 2 Work and the Phase 3
Work) and deliver the Project Services to Customer in accordance with the terms
and condition of this Agreement. Customer shall ensure that Provider has access
to any portion of the Premises as required by Provider to complete the Project
Work including in accordance with the schedule for each of Phase 2 and Phase 3
of the Project Work and to perform the Project Services in accordance with the
requirements of this Agreement. Customer shall provide such access to Provider
effective as of the Effective Date for the Term. Such access shall be at
Customer’s cost and expense.

 

(b)License. Accordingly, Customer does hereby grant and convey to Provider and
its employees, agents, independent contractors and subcontractors, a
non-exclusive license for the purpose of performing the Project Work and
delivering the Project Services over, across and upon the Premises, for the Term
of this Agreement. Such license shall include a right of ingress and egress to
the Premises and the right to access, use, construct, supply, test, commission,
operate, maintain, repair, replace and to perform any other act as required to
perform the Project Work in accordance with the terms and conditions of this
Agreement and deliver the Project Services during the Term of this Agreement.

 

(c)Customer Support Services. In conjunction with Provider’s performance of the
Project Work, Customer shall provide the Customer Support Services.
Notwithstanding the foregoing, Customer shall be excused from its obligation to
provide the Customer Support Services for the duration of a Force Majeure Event
if a Force Majeure Event occurs and Customer is prevented from providing the
Customer Support Services by such Force Majeure Event.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 9 -

 

(d)Customer Representative. Within 10 (ten) days following the Effective Date,
Customer shall designate an authorized representative (“Customer
Representative”), who shall meet regularly, at a time set by the Parties, with
Provider’s Representative to schedule and facilitate each Phase of the Project
Work. Customer shall provide Provider with at least ten (10) days prior written
notice in the event it elects to designate a new authorized representative.

 

(e)Permits. Subject to the terms hereof, Provider shall be responsible to obtain
the Provider Permits and Customer shall be responsible to obtain the Customer
Permits.

 

(f)Provider Permits. Customer shall provide all assistance as Provider may
reasonably request in order for Provider to obtain the Provider Permits,
including entering into or applying for Permits where reasonably required to be
entered into or applied for in the name of Customer. Notwithstanding the
foregoing, to the extent related to any Project Work or Project Services,
Provider shall retain the risk of performance of the Provider Permits.

 

(g)Permits Information. Customer shall apply for and deliver or otherwise make
available to Provider such information as required and reasonably requested by
Provider to facilitate Provider’s timely procurement of the Provider Permits.
Customer shall provide such information that is within its possession to
Provider within 10 (ten) Business Days of request by Provider and shall provide
such information that is not within its possession to Provider as soon as
reasonably practicable.

 

3.2Provider Additional Obligations. 

 

(a)Provider Representative. Within ten (10) Business Days following the
Effective Date, Provider shall designate an authorized representative (“Provider
Representative”). Provider shall provide Customer with at least ten (10) days
prior written notice in the event it elects to designate a new authorized
representative.

 

3.3Communications

 

(a)Meetings. Provider Representative and Customer Representative shall meet
regularly to schedule and facilitate the Project Work, and as soon as
practicable after a request of either of them, throughout the Term.

 

(b)Executive Meetings. At the request of either Provider Representative or
Customer Representative for an executive meeting, executives of Customer (or the
designees of such executives) and the Customer Representative shall meet with
the Provider Representative and executives of Provider (or the designees of such
executives); provided such designees have the requisite authority to make
decisions or otherwise bind Provider and Customer.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 10 -

 

3.4Coordination with General Contractor(s)

 

(a)General. Provider acknowledges that Customer has or will be hiring one or
more general contractors to design and construct the Project. Provider shall,
and Customer shall cause its general contractor(s) to, cooperate and coordinate
their respective activities on the Premises so as to promote the proper and
timely construction of the Project and so as to minimize any delay and/or
interference with the other party’s respective scope of work.

 

(b)Coordination Agreement. Provider shall, and Customer shall cause its general
contractor(s), to enter into a coordination agreement by and among Provider,
Customer, and each of the general contractor(s) in respect of Phase 2 and
Phase 3, as applicable, providing for the cooperation and coordination
contemplated in Section 3.4(a) above, including specific rights and obligations
in respect of access to the Premises, health and safety and coordination of
installations and connections by November 15, 2020, in a form to be mutually
agreed to by the parties thereto.

 

Article 4
maintenance and lifecycle obligations

 

4.1Interim Services

 

Provider shall provide the Interim Project Services for each Project Facility
from the commencement of the Interim Project Services Period for such Project
Facility until the start of the Project Services Period for Phase 2 or Phase 3,
as applicable, in accordance with the terms and conditions set forth in this
Agreement. Interim Project Services shall be paid for by Transition Fees,
invoiced and paid as Allowable Costs, during the performance of the Phase 2 Work
and the Phase 3 Work. Transition Fees for Phase 2 will be paid monthly in
advance on the first day of each month commencing January 1, 2021 until the
start of the Project Services Period for Phase 2. Transition Fees for Phase 3
will be paid monthly in advance on the first day of each month commencing on the
commencement of the Interim Project Services for the first Project Facility in
Phase 3 until the start of the Project Services Period for Phase 3.

 

4.2General

 

Provider shall provide the Project Services for all Project Facilities
comprising each Phase from the commencement of the Project Services Period, in
respect of the respective Phase, until the end of the Term, in accordance with
the terms and conditions set forth in this Agreement.

 

4.3Key Performance Indicators

 

(a)KPIs. With respect to certain of the maintenance and repair obligations set
forth in Part 2 [Project Services] of Schedule 2 [Maintenance and Lifecycle],
this Agreement sets forth corresponding key performance indicators
(collectively, “KPIs” and singularly “KPI”) that Provider shall achieve, subject
to the occurrence of an Excused Failure. Provider shall measure its performance
against each KPI for the applicable measurement periods specified in the KPI
List, and report such performance to Customer in accordance with Section 4.4. If
Provider fails to meet one or more KPI, Provider shall:

 

(i)promptly investigate, assemble, and preserve pertinent information with
respect to, and report on the causes of, the problem, including performing a
root cause analysis of the problem;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 11 -

 

(ii)advise Customer of the failure and the status of remedial efforts being
undertaken with respect to such problem;

 

(iii)minimize the impact of and correct the problem(s) causing such KPI not to
be met;

 

(iv)take appropriate preventive measures so that the problem does not recur; and

 

(v)be subject to the Deductions set out in the KPI Deductions List, to the
extent applicable, up to a maximum of the Service Payment - Monthly, in each
case, in the respective Contract Month.

 

(b)The Customer shall have the right, no more frequently then quarterly, to
audit, at Customer’s cost, the Provider’s performance against each KPI provided
that the Provider may participate in such audit during the course of any
walk-throughs of the Project Facilities. Provider shall provide, at least
annually, at Provider’s cost, an audit of Provider’s performance against each
KPI.

 

(c)Without prejudice to any other rights Customer may have under this Agreement,
if a KPI Increased Monitoring Trigger occurs, Customer may, upon written notice
to Provider, increase the level of its monitoring, inspection, testing and
auditing of the Project Services and Provider’s compliance with this Agreement
to such level as Customer determines, acting reasonably. Customer may continue
to exercise its rights under this Section 4.3(c) until such time as Provider has
demonstrated to the reasonable satisfaction of Customer that Provider intends to
diligently perform and is capable of performing its obligations under this
Agreement. Provider shall reimburse Customer for any reasonable increased or
additional costs incurred by Customer in exercising its rights under this
Section 4.3(c) within thirty (30) days of receiving an invoice from Customer
with respect to such costs.

 

(d)Without prejudice to any other rights Customer may have under this Agreement,
if a KPI Remedial Plan Trigger occurs, Provider shall within fourteen (14) days
of such occurrence submit to Customer a remedial plan (“KPI Remedial Plan”) for
Customer’s review and approval. A KPI Remedial Plan must set out specific
actions and an associated scheduled to be followed by Provider to improve its
performance and reduce the number and frequency of Provider’s failure to meet
KPIs in the future. Such actions may include: (i) changes in organizational and
management structure; (ii) revising and restating management plans and
procedures; (iii) improvements to quality control practices; (iv) increased
monitoring and inspections; (v) changes in key personnel; (vi) replacement of
Subcontractors; and (vii) other reasonable measures. Provider shall implement
any approved KPI Remedial Plan in accordance with its terms.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 12 -

 

(e)Without prejudice to any other rights Customer may have under this Agreement,
if the KPI Default Trigger occurs, Customer may terminate this Agreement in
accordance with Section 12.1.

 

4.4KPI Remedy Limitation. Customer’s remedies for any breach by Provider of any
KPI, whether asserted pursuant to contract, tort or other law, are limited
solely to the recovery of Deductions and remedies set forth in Sections 4.3(c),
(d) and (e) (including termination of this Agreement in accordance with the
provisions of Section 12.1) below. In each Contract Year, the maximum aggregate
amount of all Deductions that Customer is entitled to shall be equal to [***] of
the Escalated Maintenance Payment - Annual, in respect of Phase 1, Phase 2 and
Phase 3, as applicable.

 

4.5Monthly Performance Report. Provider shall provide Customer with a monthly
performance report, within fifteen (15) days after the end of each month,
describing performance of the Project Services in such month in respect of the
applicable Phase (the “Monthly Performance Report”), in a form to be agreed by
Customer and Provider, each acting reasonably.

 

4.6Planned and Emergency Maintenance or Replacement. Annual Scheduled
Maintenance Plan.

 

(a)Prior to the commencement of the Project Services Period for each Phase and
prior to the last day of the eleventh (11th) month of each Contract Year after
commencement of the Project Services Period for each Phase, Provider shall
advise Customer as to any planned Maintenance or Replacement Work that is
expected to cause an In-Scope System in respect of such Phase to be unable or
unavailable to perform its function such that any applicable KPI will not be
met. Provider and Customer shall jointly review and approve such Maintenance or
Replacement Work plan and agree to the schedule for such work, during times that
minimize the negative impact of the planned Maintenance or Replacement Work upon
Customer. Customer agrees not to unreasonably withhold or delay its agreement to
Provider’s planned schedule (the “Annual Scheduled Maintenance Plan”).

 

(b)Changes to Annual Scheduled Maintenance Plan. Each of Provider and Customer
(the “Notifying Party”) may notify the other of a need for a change to the
Annual Scheduled Maintenance Plan for each Phase on at least five (5) Business
Days’ prior written notice. Provider and Customer shall jointly review such
requested change or update and agree to use commercially reasonable efforts to
schedule such work during times that minimize the negative impact of the change
upon the party which received the request for the change (the “Notified Party”).
Each of Provider and Customer shall use all reasonable commercial efforts to
promptly agree to any such change within the timeframe requested by the
Notifying Party.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 13 -

 

(c)Ordinary Maintenance. Provider may, from time to time, in its reasonable
discretion and upon at least five (5) Business Days’ prior written notice to
Customer, perform Maintenance or Replacement Work that is not included on the
Annual Scheduled Maintenance Plan for the relevant Phase, if considered
appropriate or necessary by Provider or manufacturer’s guidelines or
specifications, or if done in accordance with Provider’s standard operating
procedures and practices (“Ordinary Maintenance”), unless Customer has objected
to the performance of such Ordinary Maintenance on the basis that the
performance of the Ordinary Maintenance at the time and date selected by
Provider will cause material disruption to the regular operations of Customer
and performance of such Ordinary Maintenance at a different time or date would
cause substantially less disruption to Customer’s regular operations. Provider
shall use commercially reasonable efforts to schedule Ordinary Maintenance
during periods that will minimize the amount of disruption to the regular
operations of Customer caused by Ordinary Maintenance.

 

(d)Emergencies. Provider may, upon the occurrence of an Emergency, perform
Maintenance and Replacement Work for the purpose of responding to the Emergency.
In addition, Provider shall promptly notify Customer and all appropriate
Governmental Authorities of the nature of the Emergency and Provider’s response
thereto.

 

4.7KPI Remedy Not Applicable

 

(a)KPI Remedy Not Applicable. Provider shall not be liable for any breach or
noncompliance with this Agreement, and shall not be liable for any breach of any
KPI in respect of or resulting from:

 

(i)Provider’s performance of Scheduled Maintenance or Ordinary Maintenance in
accordance with the terms of this Agreement;

 

(ii)Emergency Maintenance, except to the extent the Emergency which caused the
requirement for Emergency Maintenance was caused or contributed to by Provider
or Provider Person; or

 

(iii)any Excused Failure.

 

4.8Phase 1 Planned Services Agreement. Customer and Provider acknowledge that
they entered into a planned services agreement with respect to Phase 1 (the
“Original PSA”). The Parties shall concurrently, with the execution of this
Agreement, enter into a new planned services agreement (the “PSA”) substantially
on the terms and conditions set forth in Schedule 13 [Planned Services
Agreement]. The PSA shall provide that Provider shall be paid by Customer a not
to exceed sum of [***] to bring the In-Scope Systems in respect of Phase 1 into
good working order in three installments of [***] payable on October 15. 2020,
November 15, 2020 and December 15, 2020, subject to adjustment once the final
amount is agreed between the Parties. The PSA shall continue in full force and
effect until the commencement of the start of the Project Services Period for
Phase 2, after which, the Project Services for In-Scope Systems in respect of
Phase 1 shall become part of the Project Services for In-Scope Systems in
respect of Phase 2. The Customer shall pay the Provider, pursuant to the PSA,
[***] in fourteen equal monthly installments in advance on the first day of each
month commencing November 1, 2020; provided that if the Project Services Period
for Phase 2 has not commenced by January 1, 2022, the term of the PSA shall
continue until the Project Services Period for Phase 2 has commenced and the
Provider shall be paid a monthly amount of [***] in advance on the first day of
each month commencing on January 1, 2022. The amounts payable under the PSA
shall be Index-Linked.] On-Site Work Space for Project Services. Customer will
furnish Provider with defined office space throughout the Term of the Agreement
in respect of the Project Services. Such space shall be located within the
grounds of the Hall of Fame Village campus and shall be adequate to support the
day to day activities of Provider staff. Provider will provide all equipment and
furnishings.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 14 -

 

Article 5
TERM

 

5.1Overall Term of Agreement. The term of this Agreement shall commence on the
Effective Date and, subject to earlier termination as provided herein, shall
continue until expiry of the Term.

 

Article 6
Payment

 

6.1Payments.

 

(a)Project Work Payments. Customer shall pay Provider for the Project Work in
accordance with the requirements of Schedule 10 [Construction Additional General
Terms and Conditions], including Attachment 1A [Construction Payments – Phase
2], Attachment 1B [Construction Payments – Phase 3], and Attachment 1C [Progress
Payment Provisions] thereto, and the provisions of this Article 6, provided that
the amount paid by Customer to Provider for the Project Work for Phase 2 and
Phase 3 shall not exceed the GMP - Phase 2 or the GMP - Phase 3, as applicable.

 

(b)Project Services Payments. From and after the commencement of the Project
Services Period for a specific Phase, Customer shall, on a monthly basis, pay to
Provider, in advance, the Indexed Payments for such Phase as set forth in Part 2
[Project Services Period Payments] to Schedule 3 [Payment and Deductions]
hereto.

 

(c)Project Services Payment Dates. The Indexed Payments shall be due and payable
monthly in advance on the tenth (10th) day of each month respecting the Interim
Project Services Period and the Project Services Period for each Project
Facility or Phase, as applicable (the “Payment Dates”).

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 15 -

 

(d)Method of Payment. All Indexed Payments and other amounts owed hereunder,
including without limitation, in respect of the Project Work (collectively,
“Payments”) shall be in United States Dollars and shall be made by wire transfer
of immediately available funds to Provider’s Payment Bank Account, or to such
other account as Provider may specify by written notice to Customer from time to
time.

 

(e)Taxes Payable by Customer. Taxes, to the extent payable by Customer pursuant
to the provisions of Section 6.2, shall be paid by Customer on the date when
such taxes are due or, if invoiced to Customer by Provider, on the next
occurring Payment Date. Customer represents that the Project Work is tax exempt
and Customer shall provide to Provider the associated sales tax certificate.

 

6.2Taxes. Customer has the responsibility for paying all applicable taxes
pertaining to the provision of the Project Services, Project Work and all
Indexed Payments and other payments, including but not limited to payment and
discharge when due, or reimbursement of Provider on demand for all sales, use,
property, employment and other taxes (excluding however, all taxes on or
measured by Provider’s net income) (collectively, “Value Added Taxes”), together
with any penalties or interest applicable thereto, now or hereafter imposed by
any Governmental Authority upon the Payments and other amounts payable to
Provider hereunder, whether the same be payable by or assessed to Provider or
Customer.

 

6.3Overdue Amounts. Any amount owed by one Party hereunder and not received by
the other on the date due shall bear interest, payable on written demand, at the
rate of [***] per month (or such lesser rate as is the maximum rate allowable
under Applicable Law) from the date due to the date of receipt. Payment of such
interest is not the limit of the paying Party’s liability for any breach by it
of any provision of this Agreement. The paying Party’s liability shall include,
without limitation, payment of late payment, penalty, fee, assessment or other
charges incurred by a non-failing Party as a result of the other Party’s failure
to make one or more Payments on time. The failing Party shall pay on demand any
and all late payment, penalty, fee, assessment and other charges so incurred by
the non-failing Party.

 

Article 7
COMPLIANCE WITH LAWS/CHANGES

 

7.1Compliance With Law. Customer shall perform each and every one of its
obligations under this Agreement in compliance with Applicable Law. Provider
shall perform, each and every one of its obligations under this Agreement in
compliance with Applicable Law.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 16 -

 

7.2Change in Law/Customer Policies. Upon the occurrence of a Change in Law or a
change in Customer Policies that Provider reasonably believes will materially
affect the delivery or cost of, including any modification to, the Project Work
or the Project Services, Provider shall notify Customer and shall submit a
report that: (a) describes the potential effect of the Change in Law or change
in Customer Policies; (b) identifies alternatives for complying with, and
mitigating the effects of, the Change in Law or change in Customer Policies; (c)
estimates the cost of each alternative and the potential impact of each
alternative on the Payments; and (d) sets forth Provider’s recommended
alternative and its reason for such recommendation. The Parties shall then
cooperate to identify the most commercially reasonable alternative to mitigate
the Change in Law or change in Customer Policies and to negotiate amendments to
this Agreement (including but not limited to, an increase or decrease in any
Payment and extensions of any time periods for the performance of Provider’s
obligations hereunder) necessary to implement such alternative. If the Parties
are unable to agree to the foregoing, the Change in Law or change in Customer
Policies shall be treated as a Change Directive and governed by Schedule 7
[Changes].

 

7.3Changes. If during the Term there is any change to the obligations of the
Parties hereunder, not contemplated and dealt with elsewhere under this
Agreement, the Parties shall follow the procedures outlined in Schedule 7
[Changes].

 

7.4Excused Failure. Provider shall be entitled to a Change in accordance with
Schedule 7 [Changes] in the case of the occurrence of an Excused Failure and, in
the event that the Parties are unable to agree to a Change Order in respect
thereof, such shall be treated as a Change Directive.

 

Article 8
WARRANTY DISCLAIMER

 

8.1No Implied Warranty. Without limiting Provider’s obligations and Customer’s
remedies in respect of KPIs, and except for any warranties in respect of the
Project Work explicitly provided for in Schedule 10 [Construction Additional
General Terms and Conditions], Provider hereby disclaims any and all warranties,
whether express or implied, including without limitation, any implied warranty
of fitness for any purpose, in respect of the Project Services, the Project
Work, the Project Facilities or any other matter addressed in this Agreement.

 

8.2Tax Treatment. The Parties acknowledge and agree that each Party makes no
representation or warranty as to how this Agreement and its Annexes, Schedules
and any attachments and exhibits hereto or thereto should be or will be treated
or classified on the books and records of the other Party for accounting, tax,
credit rating agency or regulatory purposes.

 

Article 9
insurance

 

9.1Insurance. Throughout the Term, each Party shall maintain the insurance and
comply with the provisions applicable to it in respect of insurance specified in
Schedule 4 [Insurance] hereto.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 17 -

 

9.2Damage or Destruction. If the Project Facilities or any portion thereof are
destroyed (in whole or in part) or damaged by fire or other casualty, such that
the Project Services cannot be delivered in accordance with the requirements of
this Agreement, Customer shall have the rights specified in this Section 9.2
with respect to the Net Proceeds of any insurance or condemnation award. All Net
Proceeds shall be applied to the prompt repair, restoration, modification,
improvement or replacement of the Project Facilities by Customer and this
Agreement shall continue in effect, or if Customer elects not to repair or
rebuild, all Net Proceeds shall belong to Customer and this Agreement shall
terminate and such termination shall be treated as if the Agreement was
terminated pursuant to Section 12.2(b)(i), provided that any payment shall be
reduced by any proceeds received by Provider in cash from Customer or any
insurance required to be maintained by Provider hereunder in respect of such
event.

 

9.3Net Proceeds. Provider shall have no liability to Customer to the extent that
the Net Proceeds are insufficient to repair, restore, modify, improve or replace
the Project Facilities.

 

9.4Liability for Property Damage. From the Effective Date, Provider shall have
no liability hereunder for any property damage howsoever caused, except to the
extent caused by Provider’s breach of this Agreement or the negligence or
willful misconduct of Provider or any Provider Person. Customer specifically
acknowledges and accepts this provision and allocation of risk.

 

Article 10
CONFIDENTIALITY

 

10.1Confidentiality. All information and data furnished or obtained hereunder by
any Party, the “Receiving Party”, respecting the operations or property of
another Party, the “Disclosing Party” shall be held strictly confidential and
shall not be disclosed to third parties without written authorization of the
Disclosing Party (“Confidential Information”). The confidentiality obligations
stated herein shall not apply to:

 

(a)information in the public domain other than due to a breach of an obligation
of confidentiality of the Receiving Party;

 

(b)information that at the time of disclosure or acquisition was already known
to the Receiving Party;

 

(c)information that the Receiving Party is bound to disclose under Applicable
Law; and

 

(d)disclosures to the Receiving Party’s auditors, bankers, tax or legal
advisors, contractors, subcontractors or consultants who are required to have
access to this Agreement and the said information in the provision of their
professional advice or services, provided that such auditors, bankers, tax or
legal advisors, contractors, subcontractors or consultants are made to be bound
by similar confidentiality obligations as those herein.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 18 -

 

10.2Disclaimer. No representation, warranty, assurance or guarantee is being
made by the Disclosing Party with respect to the accuracy or completeness of the
Confidential Information it provides, subject (i) to the representation that
such Disclosing Party will not knowingly provide any Confidential Information
that is inaccurate or incomplete and (ii) to any specific representation or
warranty provided in respect of information provided by one Party to the other
Party under this Agreement.

 

10.3Return of Materials. Except with regard to records and information that
Provider must provide Customer at the expiration or termination of this
Agreement, at the expiration or termination of this Agreement, any Confidential
Information which has been furnished in tangible form to the Receiving Party, or
otherwise obtained by the Receiving Party in connection with this Agreement,
will be promptly returned or destroyed by the Receiving Party, at its sole
discretion, accompanied by all copies of such documentation. With respect to
Confidential Information that has been stored electronically, the Receiving
Party shall provide written assurance to the Disclosing Party that all such
material has been rendered inaccessible, deleted, or destroyed by the Receiving
Party. The return or destruction of all Confidential Information shall occur
within ten (10) Business Days after a written request of Disclosing Party.
Notwithstanding the foregoing, the Receiving Party may keep archival copies of
the Confidential Information (in whatever form) for regulatory, legal and
compliance purposes in accordance with its document retention policies or as
otherwise required by Applicable Law or its regulators’ policies.

 

10.4Patent or Copyright Infringement. Nothing in this Agreement is intended to
or shall grant any rights under any patent, copyright, trademark, trade secret
or other Intellectual Property of Disclosing Party, nor shall this Agreement
grant Receiving Party any rights in the Disclosing Party’s Confidential
Information, except the limited right to review such Confidential Information in
connection with the Project Facilities and the obligations of the parties as set
forth in this Agreement. Further, Receiving Party agrees not to reverse
engineer, attempt to reverse engineer, decompile or disassemble any computer
software programs or devices supplied by the other Party.

 

10.5Term. The obligations under this Article 10 shall continue in full force and
effect for a period of two (2) years from the termination of this Agreement, or
a longer period if required by Applicable Law, however, nothing set forth herein
shall be deemed to obligate any Party with respect to continuation of its other
obligations in connection with this Agreement. Notwithstanding the foregoing,
the obligations of confidentiality under this Agreement shall remain in effect
during the time that any Confidential Information is considered to be secret or
confidential or to otherwise qualify for protection under any Law of the United
States providing or creating Intellectual Property rights.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 19 -

 

10.6Remedies. Each Party agrees that its obligations as a Receiving Party in
respect of Confidential Information as provided in this Agreement are necessary
and reasonable in order to protect the Disclosing Party and its business, and
each Party expressly agrees that monetary damages may be inadequate to
compensate the Disclosing Party for any breach by the Receiving Party of its
covenants and agreements in respect of Confidential Information set forth in
this Agreement. Accordingly, the Receiving Party agrees and acknowledges that:
(a) any such violation or threatened violation may well cause irreparable injury
to the Disclosing Party; (b) the rights and remedies provided to the Disclosing
Party herein in respect of Confidential Information are cumulative such that, in
addition to any other remedies that may be available to the Disclosing Party, in
law, in equity or otherwise, the Disclosing Party shall be entitled to seek
injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach by the Receiving Party, regardless of whether
monetary damages may be an adequate remedy.

 

10.7Press Releases. Each Party shall be entitled to make public announcements or
disclosure, in the press, radio, television or any other medium, of details of
the Project and each Party’s involvement therein (including disclosure on each
Party’s website), provided that the Party seeking to make such announcement or
disclosure shall have first obtained the prior written consent of the other
Party, such consent not to be unreasonably withheld.

 

Article 11
Representations

 

11.1Customer Representations. Customer hereby represents, warrants and covenants
to Provider that:

 

(a)Customer: (i) is duly organized and existing and in good standing, under the
laws of the state of Delaware; (ii) has the power to own its property and to
carry on its business as now being conducted and is duly qualified to do
business in the state of Delaware and Ohio; and (iii) is in good standing in the
states of Delaware and Ohio.

 

(b)Customer has full power and authority to enter into this Agreement, to
execute and deliver this Agreement and to incur its obligations provided for
herein, all of which have been duly authorized by all proper and necessary
corporate action. No additional consent or approval is required as a condition
to the validity of this Agreement.

 

(c)This Agreement constitutes the legal, valid and binding obligation of
Customer, enforceable against it in accordance with its terms, subject to
general principles of equity and the effect of bankruptcy, moratorium and
insolvency laws.

 

(d)There are no proceedings pending or, to Customer’s knowledge, threatened
before any court or administrative agency which would materially adversely
affect the financial condition or results of operation of Customer or its
performance of this Agreement.

 

(e)There is no charter, bylaw or provision of any other organizational document
of Customer and no provision of any existing mortgage, indenture, contract or
agreement binding on Customer or affecting its property that conflicts with or
prohibits Customer’s execution, delivery or performance of its obligations under
this Agreement except as would not have a material adverse effect on Customer’s
ability to perform its obligations hereunder.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 20 -

 

(f)Customer shall pay all real estate taxes, special assessments and other
governmental charges of any kind which are at any time lawfully assessed or
levied against or with respect to the Premises, Project Facilities or Project
during the Term of this Agreement.

 

11.2Provider Representations. Provider hereby represents and warrants to
Customer that:

 

(a)Provider: (i) is duly organized and existing under the laws of the state of
Wisconsin; (ii) has the power to own its property and to carry on its business
as now being conducted and is duly qualified to do business in the states of
Wisconsin and Ohio; and (iii) is in good standing in the states of Wisconsin and
Ohio.

 

(b)Provider has full power and authority to enter into this Agreement, to
execute and deliver this Agreement and to incur the obligations provided for
herein, all of which have been duly authorized by all proper and necessary
corporate action. No additional consent or approval is required as a condition
to the validity of this Agreement.

 

(c)This Agreement constitutes the legal, valid and binding obligation of
Provider, enforceable against it in accordance with its terms, subject to
general principles of equity and the effect of bankruptcy, moratorium and
insolvency laws.

 

(d)There are no proceedings pending or, to Provider’s knowledge, threatened
before any court or administrative agency which would materially adversely
affect Provider’s ability to perform its obligations under this Agreement.

 

(e)There is no charter, bylaw or provision of any other organizational document
of Provider and no provision of any existing mortgage, indenture, contract or
agreement binding on Provider or affecting its property that would conflict with
or in any way prevent the execution, delivery or carrying out of the terms of
this Agreement except as would not have a material adverse effect on Provider’s
ability to perform its obligations hereunder.

 

Article 12
EVENTS OF DEFAULT; REMEDIES; LIMITATION OF LIABILITY

 

12.1Default by Provider. 

 

(a)Provider Events of Default. The occurrence of any one of the following events
or conditions, unless caused by and except to the extent contributed to by an
Excused Failure, shall constitute an event of default by Provider (“Provider
Event of Default”) under this Agreement:

 

(i)Provider fails to pay any amount payable to Customer under this Agreement
within thirty (30) days following the date such payment was due;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 21 -

 

(ii)Provider fails to perform or observe any material covenant, condition or
agreement to be performed or observed by Provider hereunder and such failure is
not cured within sixty (60) days after Customer provides written notice of such
failure, or, if such failure cannot reasonably be cured within such sixty (60)
day; provided that if such failure is of a nature that cure cannot with
diligence be completed within such sixty (60) -day period, such period shall be
extended by such additional time, as is reasonably necessary to diligently
effect cure;

 

(iii)A KPI Default Trigger occurs;

 

(iv)Any representation or warranty made by Provider in this Agreement proves to
be false or misleading in any material respect when made or reaffirmed by
Provider in writing which prejudices the benefit of this Agreement to Customer
in any material respect if not cured within ten (10) Business Days;

 

(v)Any insolvency or inability of Provider to pay its debts as they become due
or any assignment by Provider for the benefit of its creditors or a voluntary
commencement by Provider of any proceeding in bankruptcy, receivership or
insolvency or the institution of any proceeding in bankruptcy, receivership or
insolvency against Provider or the appointment of a trustee or receiver for
Provider, unless such proceedings are discharged within sixty (60) days after
their date of filing, provided, however, that none of the events specified in
this Section 12.1(a)(iv) shall constitute a Provider Event of Default at any
time at which Customer shall be in default of payment of any amount owed by
Customer to Provider pursuant to this Agreement; and

 

(vi)Failure to provide and maintain the insurance required to be provided and
maintained by Provider in accordance with the terms of this Agreement if not
cured within five (5) Business Days of notice of such failure received from
Customer.

 

(b)Customer’s Remedies Upon a Provider Event of Default. Upon the occurrence of
a Provider Event of Default, and for so long as the Provider Event of Default is
continuing, Customer may, at its option, exercise any one or more of the
following remedies, but in all events subject to the provisions of Section
4.3(a)(v), Section 4.4 and Section 12.3 hereof:

 

(i)terminate this Agreement by written notice to Provider, provided that
Customer pays to Provider the amounts specified in Section 12.1(c) below;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 22 -

 

(ii)bring and maintain any action at law or in equity to recover any payment
required to be made by Provider to Customer pursuant to the terms of this
Agreement;

 

(iii)pursue any other right, remedy or privilege available to Customer under
this Agreement, at law or in equity, provided however, that termination of this
Agreement may only be pursued pursuant to clause (i) above; or

 

(iv)suspend all payments to Provider.

 

(c)Payments on Default.

 

(i)After termination of this Agreement pursuant to Section 12.1(b)(i) and
notwithstanding anything to the contrary contained herein, Customer shall pay to
Provider or Provider shall pay to Customer, as the case may be, the following
amount:

 

(A)if the termination occurs prior to the commencement of the Project Services
Period for all Project Facilities in a Phase, all commercially reasonable and
documented Allowable Costs incurred by Provider up to the date of termination in
connection with the construction, supply, testing and commissioning of the
Project Work for such Phase together with the Provider’s Fee - Phase 2 and/or
Provider’s Fee - Phase 3, as applicable, on such Allowable Costs (subject to the
GMP - Phase 2 or the GMP - Phase 3, as applicable and except to the extent such
costs, expenses and fees have already been compensated in accordance with
Section 6.1(a)), less the commercially reasonable and documented costs and
expenses incurred by Customer directly resulting from the Provider Event of
Default and the exercise of Customer’s rights and remedies in respect thereof,
including, without limitation, costs to complete the construction, supply,
testing and commissioning of the Project Work for such Phase and reasonable
attorney fees; plus

 

(B)If the termination occurs on or after the commencement of the Interim Project
Services Period for a Project Facility or the Project Services Period for a
Phase, the sum of all past due Payments and any other amounts owed to Provider
under this Agreement (except to the extent such costs, expenses and fees have
already been compensated in accordance with Section 6.1(b) or Section 6.1(c)),
less (i) any Deductions owing from Provider to Customer and (ii) all
commercially reasonable and documented costs and expenses incurred by Customer
directly resulting from the Provider Event of Default and the exercise of
Customer’s rights and remedies in respect thereof, including, without
limitation, reasonable attorney fees.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 23 -

 

(ii)For the avoidance of doubt, in calculating the amount in accordance with
Section 12.1(c)(i) such amount shall be calculated without any duplication or
double counting of amounts.

 

(iii)Customer hereby agrees that the amount determined under Section 12.1(c)(i)
shall constitute a reasonable estimation of damages suffered by Provider and
shall not constitute or be deemed a penalty;

 

12.2Default by Customer. 

 

(a)Customer Events of Default. The occurrence of any one of the following events
or conditions shall constitute an event of default by Customer (“Customer Event
of Default”) under this Agreement:

 

(i)Customer fails to pay any Payment or any other amount payable to Provider or
its assignees under this Agreement within thirty (30) days following the date
such payment was due;

 

(ii)Customer fails to perform or observe any other material covenant, condition
or agreement to be performed or observed by Customer hereunder and such failure
is not cured within sixty (60) days after Provider provides written notice of
such failure; provided that if such failure is of a nature that cure cannot with
diligence be completed within such sixty (60) -day period, such period shall be
extended by such additional time, as is reasonably necessary to diligently
effect cure;

 

(iii)Any representation or warranty made by Customer in this Agreement proves to
be false or misleading in any material respect when made or reaffirmed by
Customer in writing which prejudices the benefit of this Agreement to Provider
in any material respect if not cured within ten (10) Business Days;

 

(iv)Any insolvency or inability of Customer to pay its debts as they become due
or any assignment by Customer for the benefit of its creditors or a voluntary
commencement by Customer of any proceeding in bankruptcy, receivership or
insolvency or the institution of any proceeding in bankruptcy, receivership or
insolvency against Customer or the appointment of a trustee or receiver for
Customer, unless such proceedings are discharged within sixty (60) days after
their date of filing; and

 

(v)Failure to provide the insurance required to be provided by Customer in
accordance with the terms of this Agreement if not cured within five (5)
Business Days of notice of such failure received from Provider.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 24 -

 

(b)Provider’s Remedies upon Customer Default. Upon the occurrence of a Customer
Event of Default, and for so long as the Customer Event of Default is
continuing, Provider may, at its option, exercise any one or more of the
following remedies, but in all events subject to Section 12.3 hereof:

 

(i)Terminate this Agreement by written notice to Customer and declare due the
following amounts:

 

(A)if the termination occurs prior to the commencement of the Project Services
Period for all Project Facilities in a Phase, the sum of: (1) all commercially
reasonable and documented Direct Losses incurred by Provider as of the date of
termination in connection with the construction, supply, testing and
commissioning of the Project Work in a Phase or mobilization in respect of the
Interim Project Services Period or Project Services Period (except to the extent
such costs have already been compensated in accordance with Section 6.1(a) or
Section 6.1(c)); (2) all commercially reasonable and documented subcontractor
breakage and demobilization costs; and (3) all commercially reasonable and
documented costs, losses and expenses incurred by Provider directly resulting
from the Customer Event of Default and the exercise of Provider’s rights and
remedies in respect thereof including reasonable attorney fees; and

 

(B)if the termination occurs on or after the commencement of the Interim Project
Services Period for one or more Project Facilities or the Project Services
Period for a Phase, the sum of: (1) all past due Payments and any other amounts
owed under this Agreement; (2) all commercially reasonable and documented
subcontractor breakage and demobilization costs; and (3) all commercially
reasonable and documented Direct Losses incurred by Provider directly resulting
from the Customer Event of Default and the exercise of Provider’s rights and
remedies in respect thereof, including reasonable attorney fees.

 

(C)For the avoidance of doubt, in calculating the amount in accordance with this
Section 12.2(b)(i) such amount shall be calculated without any duplication or
double counting of amounts.

 

(D)Customer hereby agrees that the amount determined under this Section
12.2(b)(i) shall constitute a reasonable estimation of damages suffered by
Provider and shall not constitute or be deemed a penalty;

 

(ii)Suspend the provision of Interim Project Services or Project Services
hereunder, in which event Provider may also, if it so elects, extend the Term by
a number of days equal to the number of days of such suspension; provided, that
Provider shall give Customer at least five (5) Business Days’ advance written
notice of any such suspension;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 25 -

 

(iii)Set-off against any payments or other amounts owing by Provider to Customer
under the Naming Rights and Sponsorship Agreement any payments or other amounts
owing by Customer to Provider under this Agreement; or

 

(iv)Pursue any other right, remedy or privilege which may be available to
Provider pursuant to law or in equity.

 

12.3Limitation of Liability.

 

(a)To the extent allowed under Applicable Law, neither Party, nor any of their
respective successors and assignees nor any affiliates, subsidiaries, partners,
shareholders, directors, officers, agents, employees or representatives of any
of them, shall have any liability with respect to, and each Party hereby waives,
releases and agrees not to sue any other Party or its respective successors and
assignees or affiliates, subsidiaries, subcontractors, partners, shareholders,
directors, officers, agents, employees or representatives for, in any action at
law or in equity, whether based on contract, tort, strict liability or
otherwise, any special, consequential, indirect, incidental, punitive or
exemplary damages or for loss of profits or revenues, loss of use or loss of
business opportunity, whether or not a Party shall have been advised of the
possibility of the same (“Indirect Losses”). Notwithstanding the foregoing, no
payments, nor any other amount or cost or expense reimbursements due or to
become due and owing by Customer to Provider or Provider to Customer under
Article 4, Article 6, Section 12.1(c)(i), 12.2(b)(i), 12.4, 13.1, Schedule 7
[Changes] or Attachment 1 [Construction Payments] of Schedule 10 [Construction
Additional General Terms and Conditions] of this Agreement shall fail by virtue
of this Section 12.3 to be recoverable.

 

(b)Notwithstanding any other term of this Agreement (save and except for Section
12.3(c)), to the extent allowed under Applicable Law, the liability of Provider
to Customer hereunder whether such liability arises in contract, tort, strict
liability or otherwise, or before or after termination of this Agreement, shall
not exceed:

 

(i)in the period beginning on the Effective Date and ending when all of the
Phase 2 Work has achieved Substantial Completion and solely in respect of
Provider, the Limit of Liability – Phase 2 Construction;

 

(ii)in the period beginning on the Commencement of Phase 3 Work and ending when
all of the Phase 3 Work has achieved Substantial Completion and solely in
respect of Provider, the Limit of Liability – Phase 3 Construction;

 

(iii)from the beginning of the Interim Project Services Period for a Phase until
the expiry of the Term or earlier termination of this Agreement and solely in
respect of the performance of the Interim Project Services for such Phase, the
Interim Limit of Liability – Operating for such Phase; but subject to a cap in
any one Contract Year in the amount of the Interim Limit of Liability – Yearly
Operating for Phase 2 or Phase 3, as applicable; and,

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 26 -

 

(iv)from the beginning of the Project Services Period for a Phase until the
expiry of the Term or earlier termination of this Agreement and solely in
respect of the performance of the Project Services for such Phase the Limit of
Liability – Operating for such Phase, but subject to a cap in any one Contract
Year in the amount of the Limit of Liability – Operating for Phase 1, Phase 2 or
Phase 3, as applicable.

 

(c)The limitations of liability set forth in Section 12.3(b) do not apply to,
nor shall the calculation thereof include:

 

(i)any liabilities or obligations to the extent that: (x) the amount thereof is
paid from the proceeds of insurance required to be maintained by Provider under
this Agreement; (y) an amount is paid by Provider but subsequently recovered by
Provider from the proceeds of insurance required to be maintained by Provider
under this Agreement; or (z) the same would have been recovered through such
insurance if Provider had maintained the coverage required to be maintained by
it under this Agreement or if Provider had otherwise complied with its
obligations under, and the limitations of, such insurance policies and
diligently pursued the relevant insurance claim; or

 

(ii)liabilities that arise out of the fraudulent conduct of Provider.

 

12.4Force Majeure Event; Termination. 

 

(a)If a Party asserting an excuse for nonperformance of any of its obligations
under this Agreement as the result of a Force Majeure Event is unable, despite
its commercially reasonable efforts, to restore full performance of this
Agreement or provide alternative performance within one hundred eighty (180)
days from the time the nonperformance first occurs, then such Party shall be
entitled to terminate this Agreement upon thirty (30) days’ written notice, in
which event, such termination shall be treated as if this Agreement was
terminated pursuant to Section 12.2(b)(i), provided that any Payment shall be
reduced by any insurance proceeds received by Provider in cash in respect of
such Force Majeure Event.

 

Article 13
INDEMNITY

 

13.1General Indemnity. Each Party (the “Indemnifying Party”) expressly agrees to
indemnify the other Party, and its affiliates, trustees, agents, officers,
employees, directors, members and permitted assigns (collectively, the
“Indemnified Party”) against (a) all claims, liability, fines, costs or expenses
imposed by any Governmental Authority and (b) loss, damage or injury to the
person or property of third parties, in each case caused by (i) the failure on
the part of the Indemnifying Party to perform its obligations under this
Agreement or (ii) the negligent acts or omissions or willful misconduct on the
part of the Indemnifying Party, its subcontractors, affiliates, trustees,
agents, officers, employees, directors, members.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 27 -

 

13.2Notice. The Indemnified Party shall promptly notify the Indemnifying Party
in writing of any claim, event, or fact that may give rise to the Indemnifying
Party’s obligation to indemnify under Section 13.1, stating the nature and basis
of the claim, event, or fact and the amount, to the extent known.

 

13.3Indemnifying Party’s Right to Dispute Direct Claim by Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party within ten (10) Business
Days following receipt of the Indemnified Party’s notice pursuant to Section
13.2 to dispute its liability to the Indemnified Party with respect to the
claim. The Parties shall negotiate in good faith to resolve this dispute and if
such negotiations are unsuccessful, shall implement the dispute resolution
process set forth in Schedule 5 [Dispute Resolution Procedure].

 

13.4Indemnifying Party’s Right to Assume Defense of Third Party Claims. If the
Indemnifying Party wishes to assume the defense of any claim by a third party or
Governmental Authority, it shall do so by notifying the Indemnified Party of
such assumption. The Indemnifying Party’s assumption of the defense acknowledges
its obligation to indemnify. The Indemnified Party may participate in the
defense of the claim and may retain counsel of its own choosing without the
Indemnifying Party’s participation provided (a) the Indemnifying Party fails or
refuses to defend the claim within ten (10) Business Days following its receipt
of the Indemnified Party’s notice pursuant to Section 13.2; or (b)
representation of both Parties would, in the opinion of counsel, constitute a
conflict of interest. The Indemnifying Party shall not be responsible for the
fees and costs of the Indemnified Party’s counsel unless either of these
conditions is met or the Indemnifying Party otherwise consents.

 

13.5Compromise and Settlement of Third Party Claims. If an Indemnifying Party
assumes the defense of a claim by a third party or a Governmental Authority, it
may not compromise or settle such claim without the consent of the Indemnified
Party and the Indemnified Party shall have no liability with respect to any
compromise or settlement of any such claim effected without its consent. The
Indemnifying Party, however, may compromise or settle a claim by a third party
or a Governmental Authority without the Indemnified Party’s consent if the
following four conditions are met: (a) there is no finding or admission of any
violation of Law or violation of the rights of any person and no effect on any
other claim that may be made against the Indemnified Party; (b) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party;
(c) the compromise or settlement includes, as an unconditional term, the release
of the Indemnified Party by the claimant or the Governmental Authority in form
and substance satisfactory to the Indemnified Party, from all liability in
respect of the claim acting reasonably; and (d) the compromise or settlement
will not significantly adversely impact the reputation of the Indemnified Party.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 28 -

 

13.6Insurance Proceeds. If a Party is obligated to indemnify and hold the other
Party harmless under Section 13.1, the amount owing to the Indemnified Party
will be the amount of the Indemnified Party’s actual loss net of any insurance
proceeds received by the Indemnified Party following a reasonable effort by the
Indemnified Party to obtain such insurance proceeds.

 

Article 14
ENVIRONMENTAL

 

14.1Provider’s Environmental Obligations. Notwithstanding any other provision of
this Agreement to the contrary, Provider shall not be responsible for
environmental damage or the existence of any Hazardous Materials on the Premises
or in respect of the Project Facilities, Project Work, Interim Project Services
or Project Services, save and except that Provider shall be responsible for the
identification, clean-up, control, removal, and disposal and all related costs
and expenses of environmental damage to the Premises, Project Facilities,
Project Work caused by any negligent acts or omissions of Provider resulting
from Hazardous Materials brought onto the Premises by Provider, or any of its
agents, affiliates, consultants, subcontractors or other parties for whom
Provider is in law or contract responsible.

 

14.2Customer’s Environmental Duties. Customer shall be responsible for, or shall
address, all environmental damage and the existence of Hazardous Materials in
respect of the Project Facilities, the Project Work, Interim Project Services,
Interim Project Services, the Project Services or any other matter in connection
with this Agreement, including without limitation found in, on or under the
Premises or in relation to the Project Facilities, Project Work, Interim Project
Services or Project Services (including any matters discovered in annual
insurance risk assessments performed by Customer), save for Provider’s
obligations set forth in Section 14.1. Customer shall supply Provider with any
information in its possession relating to the presence of Hazardous Materials at
or underneath the Premises or in the Project Facilities, including copies of the
relevant portions of any annual risk assessment describing the presence of
Hazardous Materials. If either Customer or Provider becomes aware of or suspects
any environmental damage or the presence of Hazardous Materials, at or
underneath the Premises or in the Project Facilities or otherwise in connection
with the Project Facilities, the Project Work, Interim Project Services, the
Project Services or any other matter in connection with this Agreement, it shall
promptly notify the other Party and the appropriate Governmental Authority (if
required by Applicable Law) and such shall constitute an Excused Failure and
Provider shall be entitled to suspend performance any Project Work or the
provision of the Interim Project Services or the Project Services to the extent
necessary to prevent any further contamination or as necessary to protect the
health and safety of any person.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 29 -

 

Article 15
intellectual property

 

15.1Intellectual Property. Each Party shall retain ownership of its respective
Intellectual Property and the rights therein.

 

15.2Intellectual Property Indemnity. Provider shall indemnify Customer and its
employees, directors and officers from and against any all third party claims
that the Project Materials infringe, misappropriate or violate a valid United
States patent, trademark, copyright or other intellectual property right of such
third party and shall pay all amounts awarded by a court of competent
jurisdiction or agreed to in settlement by Provider, provided that, Customer
shall: (a) promptly provide Provider with written notice of the claim, (b) give
Provider sole control over the defense and settlement of the claim, provided
that no such settlement will obligate Customer to take any action other than pay
money that is paid in full by Provider on behalf of Customer, without the prior
written consent of Customer; and (c) reasonably cooperate in Provider’s defense
of the claim.

 

15.3Intellectual Property Indemnity Limitation. Provider’s obligations set forth
in Section 15.2 shall not apply to the extent any claim arises out of
information, materials, or specifications that were provided to Provider by or
on behalf of Customer.

 

15.4Naming Rights and Sponsorship Agreement. Without limiting Section 1.1, in
the event of a conflict or inconsistency between the terms of this Article 15
and the terms of the Naming Rights and Sponsorship Agreement, the terms of the
Naming Rights and Sponsorship Agreement shall prevail.

 

Article 16
Assignment

 

16.1Assignment by Provider. Provider may sell, delegate, transfer or assign this
Agreement, Payments, or any other sums due or to become due hereunder, in whole
or in part, to any person or entity, provided that other than in respect of an
assignment to an affiliate of Johnson Controls, Inc., Customer shall have first
provided its prior written consent, not to be unreasonably withheld or delayed.

 

16.2Assignment by Customer. Customer shall not, without the prior written
consent of Provider, which consent shall not be unreasonably withheld or
delayed, transfer or assign all or any part of its rights and obligations herein
to any party other than an affiliate of Customer. Customer shall continue to be
liable for all obligations of this Agreement after an assignment, unless
Provider, in its sole discretion, expressly releases Customer from its
obligations.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 30 -

 

Article 17
notices and change of address

 

17.1Notices and Change of Address. All notices to be given by either Party to
the other shall be in writing and mailed by certified mail, return receipt
requested, or sent by a courier service which renders a receipt upon delivery,
or sent by electronic mail, addressed as set forth below, or at such other
addresses as either Party may hereinafter designate by a notice to the other.
Notices are deemed delivered upon actual receipt and the signed return receipt
or courier receipt shall be prime facie proof thereof.

 

If to Customer, for all purposes:

 

HOF Village NEWCO, LLC

2626 Fulton Avenue NW

Canton, OH 44718

Attention: Michael Crawford, CEO

Email: Michael.Crawford@hofvillage.com

 

With copy to:

 

Hunton Andrews Kurth

2200 Pennsylvania Ave., NW

Washington, DC 20037

Attention: J. Steven Patterson, Partner

E-Mail: spatterson@HuntonAK.com

 

If to Provider:

 

Johnson Controls, Inc.

835 Greencrest Drive

Westerville, OH 43081

 

Attention: Bill Schumacher

Email: William.l.schumacher@jci.com

 

-and-

 

Attention: Michael McKenna

E-mail: Michael.K.McKenna@jci.com

 

with a copy to:

 

Building Technologies and Solutions Business Unit

Johnson Controls, Inc.

507 E. Michigan

Milwaukee, Wisconsin 53202


Attention: General Counsel

Fax: 414-524-5520

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 31 -

 

Article 18
MISCELLANEOUS

 

18.1Time of the Essence; Effect of Waiver; Remedies. Time shall be the essence
of this Agreement. No failure on the part of a Party hereto to exercise, and no
delay in exercising, any right or remedy shall operate as a waiver thereof or
modify the terms of this Agreement. A waiver of any one default shall not be
deemed to be a waiver of any other or subsequent default or a waiver of any of a
Party’s rights hereunder. Any waiver, permit, consent or approval on the part of
a Party of any breach or default under this Agreement, or any Schedule, or any
Annex or attachment or exhibit hereto or thereto, or of any provision or
condition hereof, must be in writing specifically setting forth the extent of
such waiver, consent or approval. All remedies of a Party under this Agreement
may, to the extent permitted by law, be exercised by such Party or its assignees
concurrently or separately.

 

18.2Governing Law; Venue. This Agreement and the construction and enforceability
thereof shall be interpreted under the laws of the State of Ohio determined
without regard to its conflict of laws principles. Any action, suit, or
proceeding by either of the Parties and which arises from a dispute or claim
under this Agreement or is brought to enforce any of this Agreement’s terms or
provisions shall be referred to the dispute resolution procedure in accordance
with Schedule 5 [Dispute Resolution Procedure]. Proceedings under Schedule 5
[Dispute Resolution Procedure] are barred unless commenced within the earlier of
the applicable Ohio statute of limitations or repose for commencing actions and
one (1) year from the date on which the injury in respect of which the
proceeding is being made occurred.

 

18.3Further Assurances. The Parties hereto shall execute and deliver all
documents and take such further actions that may be reasonably necessary to more
effectively carry out the intent and purposes of the provisions of this
Agreement.

 

18.4Severability. In the event that any provision of this Agreement or any
Schedule, Annex or attachment hereto or thereto shall be prohibited by, or
invalid or unenforceable under, Applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
affecting the validity or enforceability of the remaining portions of this
Agreement, Schedules, Annexes or attachments hereto or thereto.

 

18.5Joint and Several. Where this Agreement has been executed by more than one
corporation as Customer, then each covenant and agreement of Customer hereunder
shall be deemed, for all purposes, to be a covenant or agreement of the
corporations who comprise Customer and each of them, and the provisions hereof
shall be read with all grammatical changes thereby rendered necessary and each
reference to Customer shall include each corporation severally and all covenants
and agreements herein contained on the part of Customer shall be deemed to be
joint and several covenants and agreements of each such corporation,
respectively.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 32 -

 

18.6Counterparts and Electronic Signature. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but collectively
shall constitute one and the same instrument. This Agreement may be delivered by
the Parties by email, facsimile or other electronic transmission to the other
Party. When such signature pages so executed and delivered are attached to this
Agreement, this Agreement shall be deemed executed and delivered.

 

18.7Independent Contractor. The relationship of Provider to Customer shall be
that of independent contractor, and Provider is not and will not become an
employee, partner, principal or agent of Customer or its affiliates or customers
for any purpose. Nothing in this Agreement shall be construed as granting to
Customer any right to exercise any control over or to direct in any respect the
actions of the employees of Provider.

 

18.8Final Agreement; Amendments; Binding Nature. This Agreement may not be
amended, modified or terminated, except in a writing signed by the Parties
hereto. This Agreement (inclusive of all Schedules, Annexes and attachments
hereto and thereto) shall inure to the benefit of and is binding upon the heirs,
legatees, personal representatives, successors and permitted assignees of the
Parties hereto. This Agreement shall become binding when accepted in writing by
Provider.

 

18.9Survival. Section 4.4, Article 6, Article 7, Section 8.1, Article 10,
Section 12.3, Article 13, Article 14, Article 15, Section 18.2, Section 18.4,
Section 18.7, Section 18.8 and Schedule 5 [Dispute Resolution Procedure] shall
survive the termination or earlier expiry of this Agreement.

 

[The remainder of this page is intentionally blank.
The signature page next follows.]

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 33 -

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
subscribe their names to this instrument on the date first above written.

 

Customer:

HOFV VILLAGE NEWCO, LLC

 

Provider:

JOHNSON CONTROLS, INC.

      By:   By:   Name: MICHAEL CRAWFORD     Name:  LISA ROY   Title: CEO    
Title:

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

Technology as a Service Agreement

EXECUTION VERSION

- 34 -

 

Schedule 1
DEFINITIONS

 

In the TAAS Agreement, unless the context otherwise requires, the following
terms have the following meanings:

 

1.1“7/24/365(6)” means 24 hours per day 7 days per week, 365(6) days per year.

 

1.2“Allowable Costs” means costs necessarily incurred by Provider in the proper
performance of the Project Work and the Transition Fees payable by Customer in
respect of the performance of Transition Services and the Interim Project
Services. The Allowable Costs Agreement shall include only the items set forth
below and is limited to the actual cost of the following.

 

(a)Where, pursuant to the Agreement, any cost is subject to the Customer’s prior
approval, Provider shall obtain such approval in writing prior to incurring the
cost.

 

(b)Costs shall be at rates not higher than the standard paid at the place of the
Project, except with prior approval of Customer.

 

(c)Labor Costs:

 

(i)Wages or salaries of construction workers directly employed by Provider to
perform the construction of the Project Work at the site or, with Customer’s
prior approval, at off-site workshop.

 

(ii)Wages or salaries of Provider’s supervisory and administrative personnel
when stationed at the site and performing Project Work, with Customer’s prior
approval.

 

(iii)Wages or salaries of Provider’s supervisory and administrative personnel
when performing Project Work and stationed at a location other than the site,
but only for that portion of time required for the Project Work, and limited to
the personnel and activities listed below:

 

(Provider has identified the personnel and their rates as well as type of
activity for Phase 2 in Attachment 1.4. If applicable, any agreed upon
percentage of time to be devoted to the Project Work shall be agreed to by the
Parties and recorded as a Change Order.)

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 35 -

 

(iv)Wages or salaries of Provider’s supervisory or administrative personnel
engaged at factories, or while traveling, in expediting the production or
transportation of materials or equipment required for the Project Work, but only
for that portion of their time required for the Project Work.

 

(v)Costs paid or incurred by Provider, as required by law or collective
bargaining agreements, for taxes, insurance, contributions, assessments, and
benefits and, for personnel not covered by collective bargaining agreements,
customary benefits such as sick leave, medical and health benefits, holidays,
vacations and pensions, provided such costs are based on wages and salaries
included in the Allowable Costs under Sections (c)(i) through (c)(iii).

 

(vi)Labor costs for Provider’s personnel for Phase 2 shall be as per the rate
schedule attached as Attachment 1.4 including any future mutually agreed upon
changes therein with both parties acting reasonably in lieu of actual costs.

 

(d)Subcontract Costs:

 

(i)Payments made by Provider to Subcontractors in accordance with the
requirements of the subcontracts and this Agreement. For clarity, Project Work
performed by Customer’s branch level personnel shall be considered Project Work
provided by a Subcontractor.

 

(e)Costs of Materials and Equipment Incorporated in the Completed Construction:

 

(i)Costs, including transportation and storage at the site, of materials and
equipment incorporated, or to be incorporated, in the completed construction
where such costs are related to the Project Work.

 

(ii)Costs of materials described in the preceding Section (i) in excess of those
actually installed to allow for reasonable waste and spoilage. Unused excess
materials, if any, shall become Customer’s property at the completion of the
Project Work or, at Customer’s option, shall be sold by Provider. Any amounts
realized from such sales shall be credited to Customer as a deduction from the
Allowable Costs.

 

(f)Costs of Other Materials and Equipment, Temporary Facilities and Related
Items:

 

(i)Costs of transportation, storage, installation, dismantling, maintenance, and
removal of materials, supplies, temporary facilities, machinery equipment and
hand tools not customarily owned by construction workers that are provided by
Provider at the site and fully consumed in the performance of the Project Work.
Costs of materials, supplies, temporary facilities, machinery, equipment, and
tools, that are not fully consumed, shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by Provider shall meet fair market value.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 36 -

 

(ii)Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by
Provider at the site, and the costs of transportation, installation,
dismantling, minor repairs, and removal of such temporary facilities, machinery,
equipment, and hand tools. Rates and quantifies of equipment owned by Provider,
or a related party as defined in Section (i) below, shall be subject to
Customer’s prior approval. The total cost of any such equipment may not exceed
the purchase price of any comparable item.

 

(iii)Costs of removal of debris from the site of the Project Work and its proper
and legal disposal.

 

(iv)Costs of materials and equipment suitably stored off the site at a mutually
acceptable location, subject to Customer’s prior approval.

 

(g)Miscellaneous Costs:

 

(i)Premiums for that portion of Provider’s project specific insurance and bonds
(and Provider’s Subcontractor’s insurance and bonds) required by the Agreement
that can be directly attributed to this Agreement.

 

(ii)Costs for self-insurance, for either full or partial amounts of the project
specific or Subcontractor coverages required by the Agreement, with Customer’s
prior approval.

 

(iii)Costs for project specific or Subcontractor insurance through a captive
insurer owned or controlled by Provider or Subcontractor, as applicable, with
Customer’s prior approval.

 

(iv)Sales, use, or similar taxes, imposed by a governmental authority, that are
related to the Project Work and for which Provider is liable.

 

(v)Fees and assessments for the building permit, and for other permits,
licenses, and inspections, for which Provider is required by the Agreement to
pay related specifically to the Project Work.

 

(vi)Fees of laboratories for tests required by the Agreement; except those
related to defective or non-conforming Project Work for which reimbursement is
excluded under the provisions of the Agreement, and which do not fall within the
scope of Section (h)(iii), subject to prior Customer approval.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 37 -

 

(vii)That portion of royalties and license fees attributable to the Project Work
which are paid for the use of a particular design, process, or product, required
by the Agreement.

 

(viii)(A) The cost of defending suits or claims for infringement of patent
rights arising from requirements of the Agreement, payments made in accordance
with legal judgments against Provider resulting from such suits or claims, and
payments of settlements made with Customer’s consent, unless Provider had reason
to believe that the required design, process or product was an infringement of a
copyright or a patent, and Provider failed to promptly furnish such information
to the lead architect. (B) The costs of legal defenses, judgments, and
settlements, shall not be included in the Allowable Costs used to calculate
Provider’s Fee - Phase 2 or Provider’s Fee - Phase 3, as applicable, or subject
to GMP - Phase 2 or GMP - Phase 3, as applicable.

 

(ix)Deposits lost for causes other than Provider’s negligence or failure to
fulfill a specific responsibility in the Agreement.

 

(x)Legal, mediation and arbitration costs, including attorneys’ fees, other than
those arising from disputes between Customer and Provider, reasonably incurred
by Provider after the execution of this Agreement in the performance of the
Project Work, provided that they are not caused by negligent acts or omissions
of the Provider and with Customer’s prior approval, which shall not be
unreasonably withheld.

 

(xi)Intentionally Deleted.

 

(xii)Intentionally Deleted.

 

(h)Other Costs and Emergencies:

 

(i)Other costs incurred in the performance of the Project Work, with Customer’s
prior approval.

 

(ii)Costs incurred in taking action to prevent threatened damage, injury, or
loss, in case of an emergency affecting the safety of persons and property, as
provided in the Agreement.

 

(iii)Costs of repairing or correcting damages or nonconforming Project Work
executed by Provider, Subcontractors, or suppliers, provided that such damaged
or nonconforming Project Work was not caused by the negligence of, or failure to
fulfill a specific responsibility by, Provider, and only to the extent that the
cost of repair or correction is not recovered by Provider from insurance,
sureties, Subcontractors, suppliers, or others.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 38 -

 

(i)Related Party Transactions:

 

(i)For purposes of this Section (i), the term “related party” shall mean: (1) a
parent, subsidiary, affiliate, or other entity having common ownership of, or
sharing common management with, Provider; (2) any entity in which any
stockholder in, or management employee of, Provider holds an equity interest in
excess of ten percent in the aggregate; (3) any entity which has the right to
control the business or affairs of Provider; or (4) any person, or any member of
the immediate family of any person, who has the right to control the business or
affairs of Provider.

 

(ii)If any of the costs to be reimbursed arise from a transaction between
Provider and a related party, Provider shall notify Customer of the specific
nature of the contemplated transaction, including the identity of the related
party and the anticipated cost to be incurred, before any such transaction is
consummated or cost incurred. If Customer, after such notification, authorizes
the proposed transaction in writing, then the cost incurred shall be included as
a cost to be reimbursed, and Provider shall procure the Project Work, equipment,
goods, or service, from the related party, as a Subcontractor, according to the
terms of the Agreement. If Customer fails to authorize the transaction in
writing, Provider shall procure the Project Work, equipment, goods, or service
from some person or entity other than a related party according to the terms of
the Agreement,

 

(j)Transition Costs,

 

provided that Allowable Costs shall not include the items listed below:

 

(A)salaries and other compensation of Provider’s personnel stationed at
Provider’s principal office or offices other than the site office, except as
specifically provided in Section (c) above, or as otherwise provided in the
Agreement;

 

(B)Provider’s Project Executive and Safety Manager;

 

(C)bonuses, profit sharing, incentive compensation, and any other discretionary
payments, paid to anyone hired by Provider or paid to any Subcontractor or
vendor, unless Customer has provided prior approval;

 

(D)expenses of Provider’s principal office and offices, including the site
office.

 

(E)overhead and general expenses, except as may be expressly included in the
definition of “Allowable Costs”;

 

(F)the Contractor’s capital expenses, including interest on Provider’s capital
employed for the Project Work;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 39 -

 

(G)except as provided in Section (h)(iii) above, costs due to the negligence of,
or failure to fulfill a specific responsibility of the Agreement by Provider,
Subcontractors, and suppliers, or anyone directly or indirectly employed by any
of them or for whose acts any of them may be liable;

 

(H)any cost not specifically and expressly described in in the definition of
“Allowable Costs”; and

 

(I)costs, other than costs included in Change Orders approved by Customer, that
would cause the GMP - Phase 2 or the GMP - Phase 3 to be exceeded.

 

1.3“Annual Scheduled Maintenance Plan” has the meaning ascribed to it in Section
4.6(a) to the TAAS Agreement.

 

1.4“Applicable Law” means all Laws which are applicable to Provider, Customer
and/or the Project.

 

1.5“Applicable Standards” means Applicable Law and manufacturers’ recommended
maintenance and operations activities and maintenance and operations activities
that would normally be undertaken in accordance with Good Industry Practices,
provided that in the event of a conflict the more stringent standard shall
apply.

 

1.6“Arbitration Notice” has the meaning ascribed to it in Section 5.4 of
Schedule 5 [Dispute Resolution Procedure].

 

1.7“Arbitration Notice Response” has the meaning ascribed to it in Section 5.5
of Schedule 5 [Dispute Resolution Procedure].

 

1.8“Arbitrator” has the meaning ascribed to it Section 5.8 of Schedule 5
[Dispute Resolution Procedure].

 

1.9“As Built Drawings” means as built drawings in respect of the Project Work
for Phase 2 or Phase 3, as applicable.

 

1.10“Assisting Party” has the meaning ascribed to it in Article 12 of Schedule 4
[Insurance].

 

1.11“Base Date” means January 1, 2020.

 

1.12“Builder’s Risk Policies” has the meaning ascribed to it in Section 7.1(a)
of Schedule 4 [Insurance].

 

1.13“Building Occupants” means:

 

(a)Customer’s students, users, guests, customers, staff, employees, contractors
and other invited occupants;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 40 -

 

(b)Customer’s visitors; and

 

(c)Provider Parties.

 

1.14“Business Days” means any day other than a Saturday, Sunday or statutory
holiday in the State of Ohio.

 

1.15“Change” has the meaning ascribed to it in Section 1.1 of Schedule 7
[Changes].

 

1.16“Change Directive” has the meaning ascribed to it in Section 3.1 of
Schedule 7 [Changes].

 

1.17“Change in Law” means either of the following events or conditions which
have, or which may reasonably be expected to have, an effect on the performance
by either Party of its obligations under this Agreement: (i) the adoption of a
new Law or change in any Law (or the interpretation thereof) from its status on
the Effective Date, which adoption or change occurs after the Effective Date or
(ii) a suspension, termination, interruption, denial, failure to renew, or
imposition of a new condition in connection with, any Law.

 

1.18“Change Order” has the meaning ascribed to it in Section 2.1 of Schedule 7
[Changes].

 

1.19“Confidential Information” has the meaning ascribed to it in Section 10.1 of
the TAAS Agreement.

 

1.20“Construction Documents” means the drawings, specifications and documents
prepared by or on behalf of Customer, and provided to Provider by or on behalf
of Customer for the Project, Phase 2 or Phase 3, as applicable, based on the
Design Documents (including the Design-Documentation-Phase 2 and the
Design-Documentation-Phase 3).

 

1.21“Construction Payments” has the meaning ascribed to it in Section 5.1
[Construction Payments] of Schedule 10 [Construction Additional General Terms
and Conditions].

 

1.22“Construction Price – Phase 2” means the sum of the Provider’s Fee - Phase 2
and the Allowable Costs for Phase 2.

 

1.23“Construction Price – Phase 3” means the sum of the Provider’s Fee - Phase 3
and the Allowable Costs for Phase 3.

 

1.24“Contract Month” means a calendar month.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 41 -

 

1.25“Contract Year” means each year of the Term beginning on January 1st and
ending on December 31st except that the first Contract Year shall begin on the
Effective Date and end on December 31st immediately following the Effective Date
and the last Contract Year will begin on January 1st and end on the last day of
the Term.

 

1.26“CPI” means the All Urban Consumers Data Index for Cleveland-Akron Ohio
published by the United States Department of Labor, Bureau of Labor Statistics
or, if no longer published by the United States Department of Labor, Bureau of
Labor Statistics an equivalent index published by any successor organization, or
if no longer published, an equivalent index agreed to by the Parties which
approximates the same.

 

1.27“Critical Spaces” means:

 

(i)within Phase 1 scope including existing stadium: Customer Experience: Locker
Rooms, Club Level Area, VIP Lounge and VIP Club; and, (ii) Critical Space -
Infrastructure: (1) Event Level: IDF 166, FIRE PUMP 108, WATER ENTRANCE 109,
PIPE CHASE Not labeled; (2) Second Level: AV IDF 227; ELECTRICAL 225; AV IDF
208; (3) Third Level: AV IDF 302; (4) Fourth Level: ELECTRICAL 407; (5)
Mezzanine Level: MDF; DAS ROOM; and (6) Club Level: IDF 615; IDF 616;

 

(ii)within Phases 2 and 3 Project Facilities:

 

●Critical & Key Personnel/Guest spaces typical including VIP and exclusive
recreation and refuge areas (Equivalent to VIP, Club Level as identified in
existing Phase 1 facilities),

 

●Emergency services and associated provider spaces (including any spaces,
provided they are designated as such as mutually agreed upon, for use by first
responders during a first-responders-active events),

 

●Customer Executive Offices & assigned meeting room (“War Room”),

 

●Communications infrastructure spaces typical (including IDF, MDF, Electrical,
Telecom rooms, DAS rooms, Network Operations Center (NOC) and Security
Operations Center (SOC), etc.),

 

●Critical infrastructure spaces typical (including Fire Pump, Water Entrance,
Pipe Chases, etc.),

 

●Guest Egress areas; and,

 

●Other mutually agreed upon spaces which are designated as such and documented
via addendum to this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 42 -

 

1.28“Customer” has the meaning ascribed to it in the preamble to the TAAS
Agreement.

 

1.29“Customer Event of Default” has the meaning ascribed to it in Section
12.2(a) of the TAAS Agreement.

 

1.30“Customer Permit” means all Permits specific to Customer business
requirements and not any that are specific to Provider to perform the Project
Work or Project Services.

 

1.31“Customer Persons” means Customer’s contractors, subcontractors or any tier,
agents, representatives, employees, directors, officers, affiliates and advisors
in each case acting directly or indirectly for Customer in respect of this
Agreement, or acting in respect of the Project Facility, Project Work, Interim
Project Services or Project Services.

 

1.32“Customer Policies” means the policies, rules and regulations of the
Customer identified in Schedule 8 [Customer Policies], as the same may be
amended from time to time.

 

1.33“Customer Representative” has the meaning ascribed to it in Section 3.1(d)
of the TAAS Agreement.

 

1.34“Customer Schedule – Phase 2” is the construction schedule for Phase 2
attached to Schedule 10 [Construction Additional General Terms and Conditions]
as Attachment 2A [Customer Schedule – Phase 2], being the Customer’s detailed
current construction schedule for Phase 2 of the Project.

 

1.35“Customer Schedule – Phase 3” is the construction schedule for Phase 3
attached to Schedule 10 [Construction Additional General Terms and Conditions]
as Attachment 2B [Customer Schedule – Phase 3], being the Customer’s detailed
current construction schedule for Phase 3 of the Project.

 

1.36“Customer Support Services” means those obligations of the Customer
identified in Schedule 6 [Customer Support Services].

 

1.37“DBE” means disadvantaged business enterprise.

 

1.38“Deductions” means the reductions to the Indexed Payments otherwise due to
Provider from Customer for Project Services performed if KPIs are not achieved
as set out in Attachment 1 of Schedule 2 [Maintenance and Lifecycle].

 

1.39“Demand Maintenance” means Maintenance or Replacement Work performed by
Provider in response to Service Requests made by the Customer.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 43 -

 

1.40“Design Documentation – Phase 2” means the documents listed on Attachment 3A
[Design Documentation] to Schedule 10 [Construction Additional General Terms and
Conditions].

 

1.41“Design Documentation – Phase 3” means the documents listed on Attachment 3B
[Design Documentation] to Schedule 10 [Construction Additional General Terms and
Conditions].

 

1.42“Design Documents” means the Design Documentation-Phase 2 and the Design
Documentation-Phase 3.

 

1.43“Direct Losses” means any and all claims, demands, losses, liabilities,
damages, obligations, payments, fines, penalties and reasonable costs and
expenses whatsoever excluding Indirect Losses.

 

1.44“Disclosing Party” has the meaning ascribed to it in Section 10.1 of the
TAAS Agreement.

 

1.45“Dispute” means any disagreement between the Customer and the Provider in
respect of any matter related to any of the TAAS Agreement, the Project Work,
the Project Facilities or the Project Services.

 

1.46“Dispute Notice” has the meaning ascribed to it in Section 2.1 of Schedule 5
[Dispute Resolution Procedure].

 

1.47“Dispute Resolution Procedure” means the various dispute resolution
procedures described in Schedule 5 [Dispute Resolution Procedure].

 

1.48“Effective Date” has the meaning ascribed to it in the preamble to this
Agreement.

 

1.49“Emergency” means an event or act that imminently threatens to harm persons
and/or damage, destroy, or cause a material loss of all or any material portion
of the Project Facilities or any part of the Premises.

 

1.50“Emergency Maintenance” means Maintenance or Replacement Work performed upon
the occurrence of an Emergency in accordance with Section 4.6 of the TAAS
Agreement.

 

1.51“Escalation Factor” means the amount calculated in accordance with Section 4
of Part A of Schedule 3 [Payment and Deductions] for each Phase, as applicable.

 

1.52“Escalated Operations and Maintenance Payment – Annual” means the amount
calculated in accordance Section 2.1 of Part A of Schedule 3 [Payment and
Deductions] for each Phase, as applicable.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 44 -

 

1.53“Excused Failure” means (x) an event of Provider’s breach or noncompliance
with any of the terms or conditions of this Agreement, or (y) any increase in
the cost to Provider in performing its obligations in accordance with the terms
of this Agreement, in each case, that results directly from:

 

(a)the occurrence of an Emergency, except to the extent caused by Provider or
any Provider Person;

 

(b)any breach of an obligation under this Agreement by Customer (provided such
breach is not attributable to the occurrence of a Force Majeure Event), or any
negligent act or omission by Customer or any Customer Person or any third party
under the supervision or control of Customer or any Customer Person (other than
Provider or any Provider Person) including:

 

(i)any event relating to the Project Facilities such as construction,
alteration, misuse, or repair by or on behalf of the Customer or any Customer
Person of any part of portion of the Project Facilities;

 

(ii)any failure to provide Customer Support Services in accordance with the
requirements of this Agreement;

 

(iii)failure by the Customer to apply for and execute in its name, or jointly
with Provider any Permit; or

 

(iv)failure by the Customer to deliver information that Provider requires to
obtain Permits in accordance with this Agreement;

 

(v)performance or non-performance by Customer of any Customer obligation in
connection with Section 15.2, except to the extent that such is the
responsibility of Provider in accordance with Section 15.1;

 

(vi)any representation or warranty by Customer in this Agreement that proves to
be have been untrue; or

 

(vii)any other breach of Customer’s obligations under this Agreement;

 

(c)the occurrence of a Force Majeure Event;

 

(d)the absence of or delay in procuring any Permit, except to the extent that
such Permit is a Provider Permit and Provider failed to act diligently and in
accordance with Good Industry Practice in pursuing such Permit;

 

(e)in respect of the determination of Deductions, the actions of any third party
and, in all other respects, the actions of any third party user of the Project
Facilities and any subcontractor of the Customer (excluding actions in the
normal course of using the Project Facilities), which materially adversely
affects performance of the Project Work or delivery of the Interim Project
Services or the Project Services;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 45 -

 

(f)the discovery of:

 

(i)subsurface or otherwise concealed physical conditions that differ materially
from the reports identified in Schedule 9 [Reliance Documents];

 

(ii)unknown physical conditions of an unusual nature that differ materially from
those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided under this Agreement;

 

(iii)any other feature of, in or under the Premises which differs materially
from the reports identified in Schedule 9 [Reliance Documents];

 

(iv)human remains, or the existence of burial markers, archaeological sites, or
wetlands, not indicated in Schedule 9 – [Reliance Documents]; or

 

(v)any element of any Permit as issued, being different from the version of the
permit identified in Schedule 9 [Reliance Documents];

 

(g)any damage or destruction to the Project Facilities, except to the extent
caused by Provider or any Provider Party;

 

(h)any limitation on Provider’s access to the Premises; or

 

(i)any defect or deficiency or latent defect or deficiency in the Project
Facilities except for any defect or deficiency or latent defect or deficiency in
an In-Scope System, but excluding a defect or deficiency or latent defect or
deficiency caused by any defect or deficiency or latent defect or deficiency in
the design of the Project Facility or, unless installed, tested and commissioned
the In-Scope System, the installation, testing or commissioning of the In-Scope
System.

 

1.54“Excluded O&M Services has the meaning ascribed to it in Schedule 2, Part 2,
Article 1, Section 3 of this Agreement.

 

1.55“Fast Track Dispute Resolution Procedure” means the fast track dispute
resolution procedure described in Article 3 of Schedule 5 [Dispute Resolution
Procedure].

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 46 -

 

1.56“Force Majeure Event” shall mean an event, casualty, occurrence, condition
or circumstance of any kind or nature reasonably beyond the control of the Party
contending the occurrence of the same, having a direct and substantial adverse
effect on such Party’s ability or cost to perform any of its obligations under
this Agreement, in full or in part. “Force Majeure Event” includes: compliance
in good faith with any applicable Change in Law whether or not it proves to be
invalid; acts of God; acts or omissions of any Governmental Authority (including
any act which renders it commercially impracticable for Provider or Customer to
perform all or a material part of its obligations under this Agreement, other
than as a consequence of a breach by the Party contending that the event
occurred); war; blockade; insurrection; riot; sabotage; terrorist activity;
strike; slow-down or labor dispute (even if such difficulties could be resolved
by conceding to the demands of a labor group) other than a labor dispute that
only affects the Party itself; shortage or unavailability of equipment, parts,
materials, natural gas, fuel oil or transportation; or fire, explosion, flood,
nuclear emergency, epidemic, pandemic, landslide, earthquake, hurricane,
tornado, storm, adverse weather or similar occurrence.

 

1.57“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession of the United States, which are in effect from time to time.

 

1.58“Good Industry Practice” means the exercise of that degree of skill, care,
diligence, prudence and foresight that would reasonably and ordinarily be
expected from a good and prudent provider of Interim Project Services, Project
Services or Project Work in the United States, engaged in the same type of
undertaking under the same or similar circumstances.

 

1.59“Governmental Authority” means the federal government, or any state or other
political subdivision thereof, or any agency, court or body of the federal
government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions.

 

1.60“GMP - Phase 2” is the amount determined in accordance with Section 5.3 of
Article 5 of Schedule 10 [Construction Additional General Terms and Conditions],
as the same may be adjusted in accordance with the terms of the TAAS Agreement.
In the event that no amount is determined pursuant to Section 5.3 of Article 5
of Schedule 10 [Construction Additional General Terms and Conditions], the
provisions pertinent to the GMP-Phase 2, whenever they appear in the TAAS
Agreement, shall be individually inoperative and considered deleted from the
TAAS Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 47 -

 

1.61“GMP - Phase 3” is the amount determined in accordance with Section 5.3 of
Article 5 of Schedule 10 [Construction Additional General Terms and Conditions],
as the same may be adjusted in accordance with the terms of the TAAS Agreement.
In the event that no amount is determined pursuant to Section 5.3 of Article 5
of Schedule 10 [Construction Additional General Terms and Conditions], the
provisions pertinent to the GMP-Phase 3, whenever they appear in the TAAS
Agreement, shall be individually inoperative and considered deleted from the
TAAS Agreement.

 

1.62“Handback Requirements” has the meaning ascribed to it in Section 4 of
Article 4 of Part 2 of Schedule 2 [Maintenance and Lifecycle].

 

1.63“Hazardous Materials” means any material or substance that, whether by its
nature or use, is now or hereinafter defined or regulated as hazardous waste,
hazardous substance, pollutant or contaminant under Applicable Laws, relating to
or addressing public or employee health and safety or protection of the
environment, or which is toxic, explosive, corrosive, flammable, radioactive,
carcinogenic, mutagenic or otherwise hazardous, or which is or contains
petroleum gasoline, diesel, fuel or other petroleum hydrocarbon products or
polychlorinated biphenyls.

 

1.64“Help Desk” means the service established by the Provider where Customer,
Customer Persons, users of the Project Facilities and Provider can submit
Service Requests via telephone, web, email and SMS.

 

1.65“Indemnified Party” has the meaning ascribed to it in Section 13.1 of the
TAAS Agreement.

 

1.66“Indemnifying Party” has the meaning ascribed to it in Section 13.1 of the
TAAS Agreement.

 

1.67“Indexation Date” has the meaning ascribed to it in Section 4 of Part A of
Schedule 3 [Payment and Deductions].

 

1.68“Index Linked” when an amount is stated to be Index Linked, such amount
shall be increased annually at the beginning of each Contract Year in accordance
with the following formula:

 

[Amount1] = [Amount0] * Escalation Factor

 

where

 

[Amount1] is the relevant amount stated to be Index Linked after the first
Contract Year.

 

[Amount0] is the relevant amount as stated in this TAAS Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 48 -

 

1.69“Indexed Payment” means the Service Payment – Monthly for a Contract Month
for each Phase and is the sum payable monthly by Customer to Provider in
accordance with the provisions of Article 6 of this TAAS Agreement.

 

1.70“Indirect Losses” has the meaning ascribed to it in Section 12.3(a) of the
TAAS Agreement.

 

1.71“In-Scope System” means each of the systems listed in Attachment 1.1
[In-Scope Systems] to this Schedule 1 [Definitions].

 

1.72“Intellectual Property” means in connection with a specified subject matter,
on a worldwide basis to the extent protected, all registered or unregistered
trade-marks, trade names, patents, copyrights, trade secrets, designs, rights of
publicity, mask work rights, utility models and other industrial or intangible
property rights of a similar nature.

 

1.73“Interim Limit of Liability – Operating” means the amount of [***] (Index
Linked) for Phase 2 and for Phase 3 the amount of the Transition Fees for Phase
3 as agreed between the Parties (Index Linked)

 

1.74“Interim Project Services” means the Services described in Part 1 of
Schedule 2 [Maintenance and Lifecycle].

 

1.75“Interim Project Services Period” means in respect of a Project Facility,
the period beginning on Substantial Completion in respect of the Project
Facility and ending the day before the commencement of the Project Services
Period.

 

1.76“KPI” and “KPIs” has the meaning ascribed to it in Section 4.3(a) of the
TAAS Agreement.

 

1.77“KPI Deductions List” means the list of KPIs attached as Attachment 1 [KPI
Penalty List] to Schedule 2 [Maintenance and Lifecycle].

 

1.78“KPI Default Trigger” means (i) the cumulative amount of Deductions assessed
during any rolling three (3) -month calendar period equals or exceeds [***]
(Indexed Linked) or (ii) the cumulative amount of Deductions assessed during any
rolling twelve (12) -month calendar period equals or exceeds [***] (Indexed
Linked).

 

1.79“KPI Increased Monitoring Trigger” means (i) the cumulative amount of
Deductions assessed during any rolling three (3) -month calendar period equals
or exceeds [***] (Indexed Linked) or (ii) the cumulative amount of Deductions
assessed during any rolling twelve (12) -month calendar period equals or exceeds
[***] (Indexed Linked).

 

1.80“KPI List” means the list of KPIs attached as Attachment 1 [KPI List] to
Schedule 2 [Maintenance and Lifecycle].

 

1.81“KPI Remedial Plan” has the meaning ascribed to it in Section 4.3(d) of the
TAAS Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 49 -

 

1.82“KPI Remedial Plan Trigger” means (i) the cumulative amount of Deductions
assessed during any rolling three (3) -month calendar period equals or exceeds
[***] (Indexed Linked) or (ii) the cumulative amount of Deductions assessed
during any rolling twelve (12) -month calendar period equals or exceeds [***]
(Indexed Linked).

 

1.83“Law” or “Laws” means federal, state and local laws, rules, regulations,
ordinances, codes, common law, licenses, permits, decrees, judgments, directives
or the equivalent of or by any Governmental Authority.

 

1.84“LC Periodical Aggregation” shall be the aggregate of Lifecycle Payments, as
stated in the Pro Forma, for the following periods of time: (i) the three (3)
years commencing on the third (3rd) Calendar Year following the commencement of
the Project Services for Phase 2 [***] (Index Linked), (ii) the three (3) years
commencing on the sixth (6th) Calendar Year following the commencement of the
Project Services for Phase 2 [***] (Index Linked); and (iii) the four (4) years
commencing on the ninth (9th) Calendar Year following the commencement of the
Project Services for Phase 2 [***] (Index Linked).

 

1.85“Lifecycle Payment” means the annual amounts as set out in Appendix B
[Lifecycle Payment Amount] to Schedule 3 [Payment and Deductions] in respect of
the replacement, refreshment and/or refurbishment of building systems, equipment
and fixtures.

 

1.86“Lifecycle Services” has the meaning ascribed to it in Schedule 2, Part 2,
Article 2, Section 1(a).

 

1.87“Limit of Liability – Phase 2 Construction” means the amount of [***] until
the GMP-Phase 2 is established and, thereafter, the GMP-Phase 2.

 

1.88“Limit of Liability – Phase 3 Construction” means the amount of [***] until
the GMP-Phase 3 is established and, thereafter, the GMP-Phase 3.

 

1.89“Limit of Liability – Operating” means the amount of [***] (Index Linked)
for Phase 2 and [***] (Index Linked) for Phase 3.

 

1.90“MBE” means minority business enterprise.

 

1.91“Maintenance or Replacement Work” means work to maintain, replace, lifecycle
or refurbish any In-Scope Systems as more particularly described in Schedule 2.

 

1.92“Manual” or “Manuals” means policies, procedures, practices, guidelines,
plans, checklists, deliverables, etc. that are developed, implemented and
updated by Provider.

 

1.93“Monthly Performance Report” has the meaning ascribed to it in Section
4.5(a) of the TAAS Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 50 -

 

1.94“Net Proceeds” means any insurance proceeds or condemnation award, paid with
respect to the Project Facilities, remaining after payment therefrom of all
expenses incurred in the collection thereof and payment of Provider’s costs and
losses in connection therewith.

 

1.95“Normal Hours of Operations” means 8 a.m. to 5 p.m., Monday to Friday
excluding non-Business Days.

 

1.96“O&M Reports” has the meaning ascribed to it in Section 7 of Article 3 of
Part 2 of Schedule 2 [Maintenance and Lifecycle].

 

1.97“O&M Requirements” means the requirements of Provider to perform the [O&M
Services] set forth in Schedule 2 [Maintenance and Lifecycle].

 

1.98“O&M Services” has the meaning ascribed to it in Section 1.1(a) of Article 1
of Part 2 of Schedule 2 [Maintenance and Lifecycle].

 

1.99“Ordinary Maintenance” means Maintenance or Replacement Work performed in
accordance with Section 4.6(c) to the TAAS Agreement.

 

1.100“Original PSA” has the meaning ascribed to it in Section 4.8 [Phase 1
Planned Services Agreement] of the TAAS Agreement.

 

1.101“Party” or “Parties” has the meaning ascribed to it in the preamble to the
TAAS Agreement.

 

1.102“Payment Bank Account” means the bank account identified by Provider in any
invoice submitted to Customer.

 

1.103“Payment Dates” has the meaning ascribed to it in Section 6.1(d) of the
TAAS Agreement.

 

1.104“Payments” has the meaning ascribed to it in Section 6.1(e) of the TAAS
Agreement.

 

1.105“Permits” means all agreements, approvals, authorization, certificates,
consents, licenses, permits, statutory necessary in connection with the Project,
including to permit the design, construction, operation and maintenance of the
Project Facilities and performance of the Project Work, Interim Project Services
and Project Services.

 

1.106“Phase” means Phase 1, Phase 2 or Phase 3 and “Phases” means Phase 1, Phase
2 and Phase 3.

 

1.107“Phase 1” means the redevelopment, improvement, design and/or construction
of the Phase  1 Project Facilities within the HOF Village Complex.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 51 -

 

1.108“Phase 1 Equipment / Technology” means the In-Scope Systems for Phase 1
identified in subsection (a) of Attachment 1.1 [In-Scope Systems] to this
Schedule 1 [Definitions].

 

1.109“Phase 1 In-Scope Systems” has the meaning ascribed to it in subsection (a)
of Attachment 1.1 [In-Scope Systems] to this Schedule 1 [Definitions].

 

1.110“Phase 1 Project Facilities” means the Project Facilities listed in Part 1
of Attachment 1.2 [Project Facilities] to this Schedule 1 [Definitions].

 

1.111“Phase 2” means the redevelopment, improvement, design and/or construction
of the Phase  2 Project Facilities within the HOF Village Complex.

 

1.112“Phase 2 Equipment / Technology” means the In-Scope Systems for Phase 2
identified in subsection (b) of Attachment 1.1 [In-Scope Systems] to this
Schedule 1 [Definitions].

 

1.113“Phase 2 In-Scope Systems” has the meaning ascribed to it in subsection (b)
of Attachment 1.1 [In-Scope Systems] to this Schedule 1 [Definitions].

 

1.114“Phase 2 Project Facilities” means the Project Facilities listed in Part 2
of Attachment 1.2 [Project Facilities] to this Schedule 1 [Definitions].

 

1.115“Phase 2 Work” means the supply and/or installation of the Phase 2
Equipment/Technology.

 

1.116“Phase 3” means the redevelopment, improvement, design and/or construction
of the Phase 3 Project Facilities within the HOF Village Complex.

 

1.117“Phase 3 Equipment / Technology” means the In-Scope Systems for Phase 3
identified in subsection (c) of Attachment 1.1 [In-Scope Systems] to this
Schedule 1 [Definitions].

 

1.118“Phase 3 In-Scope Systems” has the meaning ascribed to it subsection (c) of
Attachment 1.1 [In-Scope Systems] to this Schedule 1 [Definitions].

 

1.119“Phase 3 Project Facilities” means the Project Facilities listed in Part 3
of Attachment 1.2 [Project Facilities] to this Schedule 1 [Definitions].

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 52 -

 

1.120“Phase 3 Work” means the supply and/or installation of the Phase 3
Equipment/Technology.

 

1.121“Phase 3 Work Liquidated Damages” means an amount equal to (i) [***] of
(ii) the amount by which the value of the Phase 3 Work is less than [***] (Index
Linked).

 

1.122“PLA” means the Project Labor Agreement to be entered into by the Customer,
which agreement shall apply to the Phase 2 Work and the Phase 3 Work but not the
Project Services.

 

1.123“Planned Maintenance” means Maintenance or Replacement Work performed in
accordance with the Annual Scheduled Maintenance Plan as modified from time to
time in accordance with this Agreement.

 

1.124“Pollution Liability Policy” has the meaning ascribed to it in Section
6.1(e) of Schedule 4 [Insurance].

 

1.125“Premises” means the Customer’s land, buildings, improvements, and
facilities and includes the Project Facilities.

 

1.126“Pro Forma” has the meaning ascribed to it in Part 2, Article 1, Section
1(a).

 

1.127“Project” has the meaning ascribed to it in the Recitals to the TAAS
Agreement.

 

1.128“Project Facility” means each of the Phase 1 Project Facilities, Phase 2
Project Facilities and Phase 3 Project Facilities listed on Attachment 1.2
[Project Facilities] to this Schedule 1 [Definitions].

 

1.129“Project Materials” means all drawings, reports, documents, plans,
formulae, calculations and other data used in relation to the Project Work but
expressly excludes any source codes for any software (but excluding un-compiled
source code for Project-specific applications or editable versions of third
party software application files, including CAD/BIM files). and any Intellectual
Property of third parties, such as CAD software, that is used in the process of
the Project Work or Project Services.

 

1.130“Project Services” means the services to be provided by Provider to
Customer in respect of In-Scope Systems as described in Schedule 2 [Maintenance
and Lifecycle] other than the Interim Project Services.

 

1.131“Project Services Period” means, in respect of each Phase the period
beginning when the Project Work for such Phase has achieved Substantial
Completion and ending on expiry of the Term, or earlier termination, of this
Agreement.

 

1.132“Project Work” means, collectively, the Phase 2 Work and the Phase 3 Work.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 53 -

 

1.133“Project Work Schedule” has the meaning ascribed to it in Section 6.1
[Project Work Schedule] of Schedule 10 [Construction Additional General Terms
and Conditions] and refers to the Phase 2 Project Work Schedule and the Phase 3
Project Work Schedule, as applicable.

 

1.134“Provider” has the meaning ascribed to it in the preamble to the TAAS
Agreement.

 

1.135“Provider Event of Default” has the meaning ascribed to it in Section
12.1(a) of the TAAS Agreement.

 

1.136“Provider Intellectual Property Rights” means all Intellectual Property, in
or associated with the Project Materials, required for the Project Work or
Project Services with the express exception of source codes.

 

1.137“Provider Permits” means all permits, if any, required to be obtained by
Provider in order to conduct its business in the normal course.

 

1.138“Provider Person” means Provider’s subcontractors or any tier, agents,
representatives, employees, directors, officers, affiliates and advisors in each
case acting directly or indirectly for Customer in respect of this Agreement, or
acting in respect of the Project Facility, Project Work, Interim Project
Services or Project Services.

 

1.139“Provider Phase 3 Work” has the meaning ascribed to it in Section 2.2(d) of
the TAAS Agreement.

 

1.140“Provider Representative” has the meaning ascribed to it in Section 3.2(a)
of the TAAS Agreement.

 

1.141“Provider’s Fee - Phase 2” means a percentage fee of [***] of the Allowable
Costs for Phase 2 earned as the Allowable Costs for Phase 2 accrue.

 

1.142“Provider’s Fee - Phase 3” means a percentage fee of [***] of the Allowable
Costs for Phase 3 earned as the Allowable Costs for Phase 3 accrue.

 

1.143“Provider Staff” means all Provider human resources and/or subcontractor
resources, including employees and any other Persons providing Project Services.

 

1.144“PSA” means the Planned Services Agreement as described in Section 4.8 of
this Agreement, a summary of which is attached hereto as Schedule 13 [Planned
Services Agreement].

 

1.145“Receiving Party” has the meaning ascribed to it in Section 10.1 of the
TAAS Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 54 -

 

1.146“Rectification Times” means the time to rectify a Service Request set forth
in Section 1b of Attachment 1 [Key Performance Indicators & Deductions] of
Schedule 2 [Maintenance and Lifecycle] under the heading “KPI Notes and
Clarifications”.

 

1.147“Referee” has the meaning ascribed to it in Section 3.1 of Schedule 5
[Dispute Resolution Procedure].

 

1.148“Referee Agreement” has the meaning ascribed to it in Section 3.1(b) of
Schedule 5 [Dispute Resolution Procedure].

 

1.149“Referee Notice” has the meaning ascribed to it in Section 3.1 of Schedule
5 [Dispute Resolution Procedure].

 

1.150“Remaining Useful Life” means the remaining lifecycle, expressed in years,
for which each In-Scope System is expected to remain in good condition and, if
applicable, operating order, normal wear and tear (which shall not include the
Provider’s failure to maintain in accordance with the requirements of this
Agreement) excluded, before requiring complete replacement.

 

1.151“Requesting Party” has the meaning ascribed to it in Article 12 of Schedule
4 [Insurance].

 

1.152“Respondent” has the meaning ascribed to it in Section 5.5 of Schedule 5
[Dispute Resolution Procedure].

 

1.153“Response Times” means the times to respond to a Service Request set forth
in Section 1 of Attachment 1 [Key Performance Indicators & Deductions] of
Schedule 2 [Maintenance and Lifecycle] under the heading “KPI Notes and
Clarifications”.

 

1.154“Safety Officer” means the individual appointed by the Customer as its
representative in respect of safety matters in respect of the Project.

 

1.155“Scheduled Maintenance” means Maintenance or Replacement Work performed in
accordance with the Annual Scheduled Maintenance Plan.

 

1.156“Service Payment – Annual” means the annual service payment in respect of
Phase 1, Phase 2 or Phase 3, as applicable, calculated, in the case of Phase 1,
in accordance with the PSA, and, in the case of Phase 2 and Phase 3, in
accordance with Section 3.1 of Part A of Schedule 3 [Payment and Deductions].

 

1.157“Service Payment – Monthly” means the monthly service payment in respect of
Phase 1, Phase 2 or Phase 3, as applicable, calculated, in the case of Phase 1,
in accordance with the PSA, and, in the case of Phase 2 and Phase 3, in
accordance with Section 1.1 of Article 1 of Schedule 3 [Payment and Deductions].

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 55 -

 

1.158“Service Requests” means requests made to the Help Desk or directly to
Provider’s on-site employees by an employee of the Customer for the Provider to
perform Maintenance or Replacement Work.

 

1.159“Settlement Meeting” has the meaning ascribed to it in Section 4.1 of
Schedule 5 [Dispute Resolution Procedure].

 

1.160“SP Subcontractor” means suppliers, vendors, subcontractors engaged by
Provider to perform any part of the Project Services.

 

1.161“Special Events” means scheduled events or meetings identified by the
Customer.

 

1.162“Subcontractor” means any person or entity performing all or a portion of
the Project Work, for Provider.

 

1.163“Submittal Schedule” has the meaning ascribed to in in Section 7.1
[Submittal Schedule] of Schedule 10 [Construction Additional General Terms and
Conditions] and refers to the Submittal Schedule in respect of Phase 2 and the
Submittal Schedule in respect of Phase 3, as applicable.

 

1.164“Substantial Completion” means the Project Work to be completed at each
Project Facility or in respect of each Phase, that such Project Facility or
Phase has received a temporary certificate of occupancy or would have received,
but for the negligent act or omission of Customer or those for whom it is
responsible (including contractors, consultants and subcontractors) has achieved
Substantial Completion in accordance with the requirements of this Agreement in
respect of such Project Work or Project Facility or Phase.

 

1.165“TAAS Agreement” or “Agreement” has the meaning ascribed to it in Section
1.1 of the TAAS Agreement.

 

1.166“Term” means the period that begins on the Effective Date and ends December
31, 2034, as extended in accordance with the terms of this Agreement.

 

1.167“Transition Fees” means the fees payable by Customer to Provider in respect
of Transition Services and the Interim Project Services as set forth in,
Attachment 1.5 - Transition Fees.”

 

1.168“Transition Services” means the development and transition activities and
services undertaken by the Provider for the purpose of enabling the Provider to
provide to the Customer the Interim Project Services and the Project Services.

 

1.169“Value Added Taxes” has the meaning ascribed thereto in Section 6.2 of the
TAAS Agreement.

 

1.170“VBE” means veterans business enterprise.

 

1.171“Warranty Period” means the period of time identified in the AIA Documents
(as defined in Schedule 10) that the Provider is obligated to honor the
warranties described in the AIA Document.

 

1.172“WBE” means women business enterprise.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 56 -

 

Attachment 1.1 – In-Scope Systems

 

(a) Phase 1 In-Scope Systems

 

1.JCI Core Business: As described in the PSA.

 

2.Technology: As described in the PSA

 

The following are the current anticipated In-Scope Systems for Phase 2 and Phase
3:

 

(b) Phase 2 In-Scope Systems

 

1.JCI Core Business: Chillers; chiller controls; boilers; cooling towers; VAV
fans & boxes; FCUs, UHs & CUHs; RTUs; EFs; BAS; DOAs, MAU & blowers; heat
exchangers; CRAC units & duct split units; access control and CCTV; lighting
controls; and fire alarm systems; and

 

2.Technology: Structured cabling systems; converged network infrastructure;
audio/visual to the extent procured by Customer in respect of Phase 2; sound
masking to the extent procured by Customer in respect of Phase 2; mass
notification system; emergency stations; emergency responder system; time clocks
to the extent procured by Customer in respect of Phase 2; overhead paging
system; and POS systems to the extent procured by Customer for Phase 1 , Active
network components such as switches and servers are not in scope but may be
added to scope at HOFV discretion,

 

(c) Phase 3 In-Scope Systems

 

1.JCI Core Business: Chillers; chiller controls; boilers; cooling towers; VAV
fans & boxes; FCUs, UHs & CUHs; RTUs; EFs; BAS; DOAs, MAU & blowers; heat
exchangers; CRAC units & duct split units; access control and CCTV; lighting
controls; and fire alarm systems; and

 

2.Technology: Structured cabling systems; converged network infrastructure;
audio/visual to the extent procured by Customer in respect of Phase 3; sound
masking to the extent procured by Customer in respect of Phase 3; mass
notification system; emergency stations; emergency responder system; time clocks
to the extent procured by Customer in respect of Phase 3; overhead paging
system; and POS systems to the extent procured by Customer for Phase 3; Active
network components such as switches and servers are not in scope but may be
added to scope at HOFV discretion.

 

The Parties acknowledge and agree that the In-Scope Systems for Phase 2 and
Phase 3 will be modified as the Design Documents for each Phase are evolved. The
In-Scope Systems for Phase 2 and Phase 3 will be finalized at the same time the
GMP-Phase 2 and the GMP-Phase 3 are finalized in accordance with Section 5.3 of
Article 5 of Schedule 10 [Construction Additional Terms and Conditions] and the
revised In-Scope Systems for Phase 2 and Phase 3 will be incorporated into this
Attachment 1.1 by Change Order.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 57 -

 

Attachment 1.2 – Project Facilities

 

Part 1 - Phase 1 Project Facilities:

 

ØThe Tom Benson Hall of Fame Stadium

 

ØPlaying Fields - Phase 1 and Related Improvements

 

Part 2 - Phase 2 Project Facilities:

 

ØTapestry by Hilton (on-site hotel)

 

ØConstellation Center For Excellence

 

ØCenter For Performance

 

ØHOFV Retail Promenade

 

ØHOFV Waterpark

 

ØTom Benson Stadium East End Zone

 

ØYouth Fields - Phase II

 

Part 3 - Phase 3 Project Facilities:

 

ØHall of Fame Experience

 

ØLuxury Hotel (including retail)

 

ØMulti-Family Housing

 

ØLegends Landing

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 58 -

 

Attachment 1.3 – Responsibility Matrix

 

See Attached

 

Intentionally Deleted



 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 59 -

 

Attachment 1.4 – Labor Costs for Provider’s Personnel for Phase 2

 

[Redacted]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 60 -

 

Attachment 1.5 - Transition Fees

 

[Redacted]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 1 [Definitions]

EXECUTION VERSION

- 61 -

 

SCHEDULE 2

 

MAINTENANCE AND LIFECYCLE

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 62 -

 

PART 1

 

INTERIM PROJECT SERVICES

 

1.General Requirements:

 

Provider shall, in respect of each of Phase 2 and Phase 3, provide the O&M
Services and the other services and obligations described in Part 2 of this
Schedule 2 [Maintenance and Lifecycle] for each Project Facility, commencing on
Substantial Completion of such Project Facility and continuing until Substantial
Completion of all Project Facilities in the applicable Phase. Customer
acknowledges that certain Project Services described in Part 2 of Schedule 2
[Maintenance and Lifecycle], such as Lifecycle Services and certain reporting,
will not be able to be provided until all Project Facilities in a particular
Phase have achieved Substantial Completion and such Lifecycle Services and
reporting requirements shall not form part of the Interim Project Services In
addition, there shall be no Deductions, including in respect of KPI failures, in
respect of Interim Project Services and the provisions of Attachment 1 to this
Schedule 2 shall not apply. 

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 63 -

 

PART 2

 

PROJECT SERVICES

 

Article 1 o&m services

 

1.GENERAL REQUIREMENTS:

 

(a)Provider shall provide operation and maintenance services (“O&M Services”)
(including warranty, software licensing, and other associated services) for the
In-Scope Systems for each of Phase 1, Phase 2 and Phase 3, as more particularly
described below). Upon commencement of the Project Services Period for Phase 2,
the O&M Services shall include the O&M Services for the In-Scope Systems for
Phase 1 and the In-Scope Systems for Phase 2. Upon commencement of the Project
Services Period for Phase 3, the O&M Services shall include the O&M Services for
the In-Scope Systems for Phase 1, the In-Scope Systems for Phase 2 and the
In-Scope Systems for Phase 3. Provider’s Service Payment - Annual for such O&M
Services are preliminarily priced pursuant to the pro forma financial model
attached hereto as Exhibit 1 to Schedule 3 (“Pro Forma”). The Service Payment -
Annual for each of Phase 2 and Phase 3 may vary by up to [***] of the amounts
set forth in the Pro Forma (Index Linked), but the aggregate of all Service
Payment - Annual for all Phases at the end of the Term shall be equal to the
aggregate amount set forth in the Pro Forma (Index Linked). O&M Services will
satisfy the Key Performance Indicators (KPIs) identified in Attachment 1.

 

(b)Provider shall provide O&M Services 24/7/365(6) on a scheduled and
unscheduled basis as may be required to meet the KPIs and shall:

 

(i)provide safe, efficient, responsive, continuous, reliable, comprehensive and
effective plant services, including maintenance activities of all In-Scope
Systems, including those associated with buildings, building services,
infrastructure, mechanical and electrical systems, water, building and property
management, which are based on sound technical and operational requirements and
Applicable Standards in accordance with Good Industry Practices, in order to
meet the operational needs of Customer;

 

(ii)ensure that the O&M Services do not cause or create any safety or
environmental hazards at the Project Facilities or on the Premises or
surrounding area;

 

(iii)minimize disruption to Customer’s activities, and at a minimum:

 

A.present the Annual Scheduled Maintenance Plan to Customer one month in
advance; and

 

B.provide adequate prior notice to Customer for all Scheduled Maintenance;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 64 -

 

(iv)where Provider is requesting or relaying third-party shut-down requests,
clearly provide a written description and justification for such requests within
requested timeframe;

 

(v)maintain a safe, compliant, functional, working, barrier-free environment,
applying the necessary available safe working practices, including the use of
recognized Provider reviewed risk assessment/management systems to ensure that
standards are maintained and that any adverse variance is recognized and
corrected; and

 

(vi)develop and keep up-to-date sets of instructions related to O&M Services on
In-Scope Systems in order to minimize potential human error.

 

(c)Provider shall exercise supervision, by a duly qualified competent resource,
of the O&M Services at all times.

 

(d)Provider shall ensure that all Service Requests for Maintenance or
Replacement Work may be completed in accordance to the Response Times and
Rectification Times and via the Help Desk.

 

(e)Provider shall provide delivery functions (e.g., movement of equipment) as it
relates to O&M Services.

 

(f)Provider shall have sufficient inventory of spare parts in order to meet the
Response Times and Rectification Times. Provider shall maintain a record of
critical spare parts inventory levels accessible by Customer upon request.

 

(g)Provider shall re-commission equipment on a regular cycle as per the
manufacturers’ specifications. Provider shall initially witness the
commissioning of In-Scope Systems and subsequently re-commission on a regular
cycle as per the manufacturers’ specifications.

 

(h)Provide compliance inspections, reviews and certification to meet all
Applicable Standards for In-Scope Systems, as applicable.

 

(i)Provider shall provide all testing and Maintenance or Replacement Work as
required by Applicable Law, as appropriate to meet Good Industry Practices and,
as required, to ensure compliance with the performance requirements of this
Agreement.

 

(j)Provider shall provide a report which will, at minimum, include the
following:

 

(i)copies of inspection reports, studies, analysis and tests that demonstrate
that the In-Scope Systems, including building systems and equipment provided as
part of the Project Work, are operating in accordance with the requirements of
the Agreement;

 

(ii)copies of inspection reports, studies, analysis and tests that demonstrate
that the In-Scope Systems are operating in accordance with the commissioning
program undertaken in connection with the Project Work;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 65 -

 

(iii)comparison and variation analysis of the results that were measured during
commissioning against the results that were measured at the time of the one year
performance review, including a recommendation on how any variance will be
rectified.

 

2.SPECIFIC REQUIREMENTS:

 

(a)Provider shall provide:

 

(i)full operation, maintenance and equipment repair services (including
warranty, software licensing, and other associated services, including firmware
upgrades, end of life upgrades and updates to documentation) for all of the
In-Scope Systems included in the scope of work for all three Phases of the
Project;

 

(ii)use of the full suite of Provider’s digital solutions, inclusive of remote
monitoring, help desk, computerized maintenance management system, predictive
diagnostics and the Johnson Enterprise Management system;

 

(iii)all equipment and tools required (computers, CMMS, supplies, consumables,
uniforms, etc.);

 

(iv)truck-based personnel to supplement on-site staff as needed to perform
higher-level service work (chiller, fire alarms, BAS, etc.);

 

(v)full Project reporting] throughout the term; and,

 

(vi)on-site staffing. 8:00AM – 5:00PM Monday through Friday with Demand
Maintenance 24 hours per day, 7 days per week.

 

(b)Provider's O&M Services responsibilities include the following, as further
described in this Schedule 2 [Maintenance and Lifecycle]:

 

(i)Operations Management Services:

 

(A)Service Requests services

 

(B)Emergency and Incident Management Services

 

(C)Environmental Management Services to the extent they pertain to the Services
being delivered by the Provider

 

(ii)In-Scope Systems Maintenance and Renewal Services:

 

(A)Planned Maintenance

 

(B)Demand Maintenance

 

(C)Replacement Work

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 66 -

 

(c)Provider shall also be responsible for additional O&M Services, as required
and agreed between the Parties, each acting reasonably, and such additional O&M
Services shall be treated as Changes.

 

(d)From the commencement of O&M Services for the In-Scope Systems, Provider
shall maintain and renew such In-Scope Systems, including all associated
elements and improvements. At a minimum, Provider shall:

 

(i)Adhere to, update and maintain as current the version of the Annual Scheduled
Maintenance Plan as approved by Customer;

 

(ii)Properly operate, maintain and renew the In-Scope Systems and each element
of the In-Scope Systems to ensure that the In-Scope Systems and all areas of the
In-Scope Systems:

 

(A)meet the Applicable Standards;

 

(B)function, operate safely and perform in accordance with the O&M Requirements
and the final Design Documents;

 

(C)remain in compliance with Applicable Laws and manuals and guidelines; and

 

(D)meet the Handback Requirements upon expiration of the Term.

 

(e)Ensure that properly trained, licensed, and certified personnel address the
range of Planned Maintenance, Demand Maintenance and Replacement Work;

 

(f)Ensure that security, fire suppression and detection, emergency power supply,
and mechanical systems are available for operation 7/24/365(6), as well as any
other Critical Systems unless specifically authorized by Customer, the local or
state authority having jurisdiction, and Safety Officer;

 

(g)Unless otherwise provided in the O&M Requirements or TAAS Agreement, maintain
all In-Scope Systems and all applicable equipment in accordance with
manufacturer’s requirements and frequencies; and

 

(h)In addition to the foregoing, Provider shall perform the following
obligations, set out in Table 1 below, in respect of O&M Services:

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 67 -

 

TABLE 1

 

1.

Staffing, Operations and Maintenance

 

In-Scope Systems will be maintained by a combination of on-site staff,
truck-based service providers and remote monitoring and management services via
the BMS.

 

(a) Premium 24x7 Coverage of ALL In-Scope Systems within Phase 1, Phase 2 and
Phase 3 projects. This means that all preventative maintenance, all repairs,
troubleshooting, parts and labor on repairs will be covered for Phases 1, 2 and
3. (b) Provide HVAC technician(s) on site five (5) days a week. These
technicians will have training on all mechanical equipment and be able to access
and troubleshoot all HVAC equipment on site. Typically this will be
Monday-Friday normal business hours.

2

 

Heating, Ventilation and Air Conditioning Systems (HVAC) Requirements.

 

The HVAC equipment and system includes all In-Scope Systems pumps, air handlers,
computer room AC (CRAC) units, server room A/C units, exhaust systems, fan coil
units, fresh air and return air fan systems, air compressors, pumps, VAV boxes,
VFDs, thermostats, piping, duct work, air and water distribution devices,
pressure valves, fire dampers and associated mechanical equipment within the
Project Facilities

 

(a) Operate, maintain and renew HVAC equipment and systems to ensure the areas
served by the systems comply with applicable standards including ASHRAE Standard
62, ASHRAE Standard 55, and addendums to the standards; (b) Operate, maintain
and renew HVAC equipment and systems to provide maximum efficiency for energy
conservation in accordance with the Agreement without compromising the comfort
of the Building Occupants. (c) Operate, maintain and renew HVAC equipment and
systems to provide continuous operations with no controllable interruptions that
affect Customer activities during Normal Hours of Operation; (d) Ensure
flexibility to allow area set points to be adjusted during the Term as agreed to
by Provider and Customer; (e) Test for bacteria, legionella and like
contaminants on an ASHRAE approved frequency (f) Test and maintain building
hydronic chemistry and report the rate of metal erosion and share results with
the Customer upon request (h) Ensure that interior areas maintain an interior
temperature of 72 degrees Fahrenheit DB, +/- 3 degrees

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 68 -

 

3.

 

Fire Protection and Life Safety Systems. Fire protection and life safety systems
include devices that support the safety of users of the Project Facilities (the
“Fire Protection and Life Safety Systems”) excluding sprinklers and their
associated devices.. Typical devices include, without limitation, fire alarm
system, mass notification system, emergency, fire and smoke dampers, fire
dampers, opening protective systems, and all devices as adopted by Governmental
Authorities. (a) Inspect, test, maintain and renew Fire Protection and Life
Safety Systems to ensure continuous operation and availability; (b) Conduct all
fire and life safety specific inspections, testing and maintenance of all Fire
Protection and Life Safety Systems and components consistent with and at the
frequencies required by the Applicable Law and the requirements set forth in
NFPA Standards. Provide a written report to the Customer within one (1) month of
such test or inspection performed describing the results of the inspections,
testing and maintenance (if any) required; (c) Conduct all fire and life safety
specific maintenance and testing of all fire doors and other opening protective
devices consistent with and at the frequencies required by Good Industry
Practices, Applicable Law and the requirements set forth in NFPA 80; (d) Submit
the results of all inspections and testing of Fire Protection and Life Safety
Systems and components, including fire doors and opening protective devices, to
the appropriate governmental official, within one (1) month of such test or
inspection being performed, and submit records relating to any other aspect of
the Fire Protection and Life Safety Systems and components to the appropriate
governmental official, upon request by the appropriate governmental official;
(e) Provide immediate verbal and written notification to the appropriate
governmental official of any impairment to or interruption of the Fire
Protection and Life Safety Systems; 4.

Communication Systems and IT Infrastructure

 

Includes for all In-Scope Systems within Provider’s scope of work, all
infrastructure cabling including telecommunications, audio visual, ERRS/First
Responder DAS, video mesh wall, and data cabling as well as public address
systems. Also, with respect to all structured cabling and all passive related
equipment, includes all network infrastructure including Route/Switch Network
(LAN), Wireless Network (WLAN) and Voice Network (VoIP/Analog) and all
structured cabling. Integrations include Lighting Control Unit, Simplex Fire
Alarm Control Unit, SNE Controller for Emergency Generator, Mecho Shade Network.

(a) The communications systems shall be maintained in accordance with all
relevant codes and standards. (b) All electrical communications and data
transmission installations to comply with Applicable Standards (c) Access to all
telecommunication rooms/closets shall be strictly controlled to authorized
parties only in accordance with Customer direction (d) All electrical
communications and data transmission installations to comply with relevant codes
and standards (e) Shall function as intended. 5. Building Management System
(“BMS”),  Building Technologies and Integrations   Provider shall maintain and
renew all components of the BMS. Building Technologies and software integrations
to ensure connectivity and control of the mechanical and electrical equipment in
the In-Scope Systems. Includes but not limited to all BMS sensors, actuator,
elements, meters and controllers. Network infrastructure including Route/Switch
Network (LAN), Wireless Network (WLAN) and Voice Network (VoIP/Analog) and all
structured cabling. Integrations include Lighting Control Unit, Simplex Fire
Alarm Control Unit, SNE Controller for Emergency Generator, Mecho Shade
Network.  

6.

 

Access Control

Includes all Software House software and components, CCTV cameras, wiring,
controllers, door strikes, door locks, card readers, video management equipment,
software and systems.

 

(a) component replacement on the central processing unit, including
reprogramming of system due to failure, replacement of circuit boards, and
components in the control panels, annunciator panels, transponders, printers,
keyboards monitors, and peripheral devices (Motion sensors, access control
readers, closed circuit television cameras, monitors, audible/ visible units,
door contacts.) associated with system. Replacement of faulty wiring, batteries,
and/or ground faults are not covered. (b) trained technicians will perform
inspections and diagnostic tests for the accessible peripheral devices listed
and currently connected to the facility life safety system. Tests will be
scheduled in advance.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 69 -

 

3.EXCLUDED O&M SERVICES:

 

Provider shall not be responsible for providing any of the services described in
Exhibit B [Excluded O&M Services] of this Schedule 2 [Maintenance and Lifecycle]
hereto (collectively, the “Excluded O&M Services”), which Excluded O&M Services
shall be the sole responsibility of Customer

 

Article 2 LIFECYCLE services

 

1.GENERAL REQUIREMENTS:

 

(a)Provider will provide equipment upgrades and refreshes during the Term
relating to the In-Scope Systems (the “Lifecycle Services”). Provider’s
preliminary pricing for yearly and aggregate Lifecycle Payments is as set forth
in the Pro Forma, with the understanding that for each of the LC Periodical
Aggregation: the Parties may, upon mutual agreement, adjust the yearly amount of
Lifecycle Payments by up to [***] of the annual amounts stated in the Pro Forma,
but only so long as the aggregate amount of actual Lifecycle Payments in any
such LC Periodical Aggregation period equals the aggregate Lifecycle Payments
stated in the Pro Forma for such LC Periodical Aggregation period.

 

(b)A function of Provider is to ensure the long-term integrity, operational
efficiency and ongoing operational integrity and serviceability of the In-Scope
Systems through the delivery of the Lifecycle Services in accordance with the
Annual Scheduled Maintenance Plan which defines the estimated design life of the
In-Scope Systems (being the period of time during which an In-Scope System is
expected to work within its specified parameters), specific
replacement/refurbishment strategies, key assumptions, annual cost provisions
for all types of In-Scope Systems. Provider shall be responsible to maintain and
renew the In-Scope Systems and all equipment, components and systems/software
described herein as required, such that, at termination or expiry of the
Agreement, the In-Scope Systems are fully functional and capable of performing
to the standards set out in the original Design Documentation.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 70 -

 

2.SPECIFIC REQUIREMENTS:

 

(a)Lifecycle Services will include but not be limited to:

 

(i)turnkey replacement of In-Scope Systems that are failing or operating
incorrectly or inefficiently;

 

(ii)major repairs as required to meet KPIs;

 

(iii)component repair and replacement as required to meet KPIs; and,

 

(iv)all work will be done with off-site staff to ensure smooth operations of O&M
Services;

 

(b)Provider responsibilities shall include:

 

(i)provision of Lifecycle Services that minimize disruption to Customer.
Customer reserves the right to limit replacement/renewal or other project
related activities to outside of the Normal Hours of Operation if they are
deemed to be disruptive to Customer operations;

 

(ii)initiation of an emergency procurement procedure (which will be documented
in the O&M plan, which shall be presented to Customer its review and approval,
acting reasonably) to enable timely replacement response in the event of
unexpected or premature elements failure;

 

(iii)competent supervision of the work at all times and of all Provider staff
and/or Subcontractors performing Lifecycle Services;

 

(iv)provision of advice, guidance and recommendations on lifecycle replacement
and/or refurbishment of out-of-scope additions to the In-Scope Systems; and

 

(v)Reporting and quality monitoring.

 

Article 3 GENERAL

 

1.GENERAL PROVIDER RESPONSIBILITIES:

 

Provider shall operate, maintain, repair, replace and manage the In-Scope
Systems on a 7/24/365(6) basis during the Project Services Period for each Phase
in accordance with the requirements of this Schedule 2 [Maintenance and
Lifecycle]. Provider shall provide all personnel, equipment, tools, materials,
vehicles, supervision, and other items and services necessary to perform all
services, tasks, and functions as set out herein and maintain a level of
operations consistent with the Applicable Standards and Good Industry Practice.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 71 -

 

2.OPERATING AND SERVICE HOURS:

 

Provider shall ensure the In-Scope Systems are fully accessible within the
Normal Hours of Operation, except for public holidays officially observed by
Customer and Special Events.

 

The Parties acknowledge and agree that the timeframes set out in Attachment 1 of
Schedule 2 [Maintenance and Lifecycle] of this Agreement are intended to be
applied during Normal Hours of Operation.

 

3.DATA:

 

As part of the O&M Services and Lifecycle Services, Provider will collect
facility data and information from In-Scope Systems. Customer will collect data
from non-In-Scope Systems. Provider shall have the right to use such data and
information on a de-identified basis in connection with its efforts to analyze
and understand building efficiency and performance and the development of
technology and tools relating thereto. Provider shall not, however, have rights
associated with data that is restricted by Applicable Law or other governmental
requirements. Furthermore, Provider acknowledges that (i) ownership of such data
shall remain with Customer and license to collect and/or use such data does not
constitute ownership thereof and (ii) such data collected and analysis thereof
shall be made available to Customer in the same frequency and format as
collected by Provider.

 

4.RESPONSE PERIOD:

 

Provider shall respond to and cure all Service Requests within the times
indicated in Attachment 1 of Schedule 2 [Maintenance and Lifecycle], as
applicable.

 

Failure to meet KPIs outlined in Attachment 1 of Schedule 2 [Maintenance and
Lifecycle] will result in Deductions to the Monthly Service Payment in respect
of each Phase as set forth in this Agreement.

 

5.HUMAN RESOURCES:

 

(a)Provider shall:

 

(i)to the extent applicable, adhere to prevailing wage requirements as defined
by the Ohio Labor Code;

 

(ii)provide qualified personnel to perform all of the Project Services during
the Project Services Period for each applicable Phase (the job descriptions of
Provider’s on-site personnel are attached as Attachment 2 to this Schedule 2);
and

 

(iii)ensure that employees have all required professional certifications,
current, valid, and on file, before starting work.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 72 -

 

6.MATERIAL, EQUIPMENT, AND SUBCONTRACT PURCHASES:

 

(a)Provider shall:

 

(i)purchase and manage, as applicable, all materials, equipment, and
subcontracts to be used in the performance of these Provider Services; and

 

(ii)maintain and manage sufficient materials and equipment to perform the
Provider Services.

 

7.O&M MONITORING AND REPORTING:

 

The Provider shall be responsible for periodic operation and maintenance
reporting requirements (the “O&M Reports”) as set out in Exhibit A [O&M Plans
and O&M Reports] of this Schedule 2 [Maintenance and Lifecycle]. The format of
the O&M Reports will be subject to approval by Customer prior to the Substantial
Completion of the first Project Facility in a Phase (except in respect of Phase
1, which shall be approved prior to the commencement of the Project Services in
respect of Phase 1). The format of such O&M Reports will be amended and changed
during the Term as agreed by Provider and Customer, both acting reasonably.

 

8.COMPUTERIZED MAINTENANCE MANAGEMENT SYSTEM:

 

Provider shall utilize a CMMS and provide Customer with the ability to read,
download and print data from the CMMS.  The CMMS shall be web-enabled. The CMMS
shall, at a minimum, be used to track Planned Maintenance and Demand
Maintenance, Service Requests made to the Help Desk, Maintenance or Replacement
Work, and time to complete Maintenance or Replacement Work, Service Request
Response Time and Rectification Time, vendor work, asset and equipment
histories, cost data, space utilization and other relevant documentation
required to actively manage the In-Scope System’s environment as required to
meet the Applicable Standards.  All data and documentation contained in the CMMS
shall be the property of Customer.

 

Article 4 OPERATIONS MANAGEMENT SERVICES

 

1.SERVICE ORDER REQUESTS SERVICES:

 

(a)Provider shall:

 

(i)provide sufficient resources to address all Service Requests from the time
they are received at the Help Desk through their completion in a manner that is
consistent with the O&M Requirements and this Agreement;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 73 -

 

(ii)respond to all Service Requests through deployment of the correct level of
support to resolve all matters in accordance with the O&M Requirements and this
TAAS Agreement;

 

(iii)establish with the Customer a system for receiving and processing Service
Requests submitted by the Help Desk via telephone, web, e-mail and SMS and
provide CMMS training to Customer representatives for purpose of work order
entry. For clarity, Customer will be able to initiate Service Requests via web,
mobile device, telephone or CMMS, or in person;

 

(iv)comply with all relevant notification and reporting procedures set out in
this Agreement;

 

(v)ensure that all data relating to a Provider initiated Service Request is
promptly reported and transferred to the Help Desk. Such data shall include the
following, at a minimum, to the extent that such information is provided:

 

(A)Requestor’s name;

 

(B)Date and time of request;

 

(C)Phone number;

 

(D)Email address;

 

(E)Location of requested service;

 

(F)Asset type; and

 

(G)Asset number.

 

(vi)All notes, correspondence, and any other documentation provided by the
requestor, if any, in each case, unaltered.

 

2.EMERGENCY AND INCIDENT MANAGEMENT SERVICES:

 

(a)At the request of Customer, Provider shall assign one (1) representative
(acceptable to Customer, acting reasonably) to Customer’s emergency operations
committee. In addition, Provider shall:

 

(i)adhere to, update, and maintain as current, an emergency management and
disaster recovery plan as approved by Customer;

 

(ii)continue to provide critical O&M Services during an emergency (as defined in
Provider’s emergency plan, which shall be consistent with and otherwise in
compliance with Customer’s emergency plans). All In-Scope Systems related to
such critical O&M Services shall be identified within the CMMS;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 74 -

 

(iii)ensure forty-eight (48) hour fuel supply at a minimum for auxiliary backup
systems;

 

(iv)work with the Safety Officer to develop and conduct fire and life safety
training programs for all Provider and Customer personnel at the In-Scope
Systems. Provider shall provide training to new personnel within their first
sixty (60) days at the In-Scope Systems, and shall provide refresher sessions to
all personnel every twelve (12) months;

 

(v)assist Customer and the Safety Officer in the Customer’s performance of the
annual fire drill and evacuation procedures at the In-Scope Systems and document
attendance, in coordination with Customer and the Safety Officer;

 

(vi)participate in Customer disaster back-up and recovery program development
and effectively address assigned action steps in the event disaster recovery
plans are activated; and

 

(vii)establish emergency response escalation programs in accordance with
Customer guidelines to ensure the appropriate Customer personnel are notified of
emergency conditions,

 

(collectively, the “Emergency and Incident Management Services”).

 

3.O&M INTERFACE OBLIGATIONS

 

(a)Coordination with Excluded O&M Services

 

Customer and Provider acknowledge that there is interface between the O&M
Services and the Excluded O&M Services. Provider and Customer shall coordinate
the O&M Services and the Excluded O&M Services so that Provider can perform the
O&M Services and Customer can perform, or cause to be performed, the Excluded
O&M Services without material obstruction or limitation to either Party.
Provider and Customer shall each adhere to, and Provider shall update, and
maintain as current, the Co-Ordination Plan as approved by Customer.

 

(b)Customer Activities and the Coordination of O&M Services

 

Provider shall coordinate the O&M Services to support and avoid disruption to
the Customer activities. Customer shall coordinate the Excluded O&M Services to
support and avoid disruption to Provider’s performance of the O&M Services.

 

(c)Key Management

 

Provider shall ensure that keys and key cards assigned to Provider by Customer
are not lost or misplaced and are not used by unauthorized persons. Provider
shall immediately report lost or duplicate keys to Customer. Only Provider or
Provider Persons engaged in the performance of O&M Services, or personnel
authorized for entrance by Customer, shall be granted access to locked areas.
Keys lock(s), locksets, and key cards provided to Provider are property of
Customer. Lost keys or keycards assigned to Provider or Provider Persons shall
be replaced at Provider’s expense. In order to maintain security, locksets
requiring repining and the replacement of lock(s) or locksets as a result of
lost or stolen keys assigned to Provider will be provided by Customer at
Provider’s expense.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 75 -

 

(d)Replacement Work Notifications to Customer

 

In addition to complying with the notice and reporting obligations in the TAAS
Agreement and O&M Requirements, Provider shall, seven (7) day prior to the
commencement of any Replacement Work, notify the Customer Representative of such
Replacement Work so as to minimize disruptions to Customer’s activities. In the
event Customer requests a reschedule of Replacement Work, Provider shall make
all reasonable efforts to accommodate such request.

 

(e)O&M Services During Special Events

 

(i)Provider shall not perform Lifecycle Work or Planned Maintenance during
Special Events. Customer shall provide Provider due notice of the Special Event
seven (7) days in advance of its occurrence.

 

(ii)Provider shall only test fire alarms with advanced notification and approval
by Customer and not at night, on weekends, holidays, or during any Special
Event.

 

(iii)Notwithstanding the restrictions set forth in this Agreement, Provider
shall continuously provide all other O&M Services during Special Events;

 

Any additional Provider staff requested by the Customer during Special Events
shall be treated as a Change.

 

4.HANDBACK REQUIREMENTS AND PROCEDURES

 

(a)Handback Requirements

 

Provider shall:

 

(i)draft and submit to Customer for approval within 24 months following the date
of this Agreement, the Handback Renewal Work Plan (which may include analysis
from a third party, to be paid for equally by the Parties) for joint development
by Customer and Provider;

 

(ii)upon receipt of approval by Customer, implement and comply with the Handback
Renewal Work Plan;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 76 -

 

(iii)perform the work identified in the Annual Handback Evaluation Reports in
accordance with the Handback Renewal Work Plan and the TAAS Agreement (the
“Handback Renewal Work”) and ensure that:

 

(A)the In-Scope Systems and elements within the In-Scope Systems are in
compliance with Applicable Law and performing in accordance with the O&M
Requirements at the expiry of the Term; and

 

(B)the In-Scope Systems and elements within the In-Scope Systems are in the
condition required to achieve the Remaining Useful Life requirements set out in
(c)(ii) below;

 

(iv)transfer Replacement Parts to Customer. Customer and Provider shall create
an inventory of Replacement Parts onsite at the commencement of the Project
Services Period for each of Phase 2 and Phase 3 and shall transfer Replacement
Parts in similar quality and quantity to Customer at the end of the Term,
Critical, high-frequency (daily or weekly) materials/items will be stocked to a
3 month run rate at the end of the Term. In addition, Provider shall transfer to
Customer all other Replacement Parts it has in stock at the end of the Term.

 

(b)Inspections Prior to Handback

 

Prior to the expiry of the Term, Provider shall perform three (3) inspections of
the In-Scope Systems as follows (the “Handback Inspections”):

 

(i)The first Handback Inspection shall take place no earlier than forty (40)
calendar months and be completed no later than thirty seven (37) calendar months
prior to the expiry of the Term;

 

(ii)The second Handback Inspection shall take place no earlier than sixteen (16)
calendar months and be completed no later than thirteen (13) calendar months
prior to the expiry of the Term; and

 

(iii)The final Handback Inspection shall take place no earlier than four (4)
calendar months and be completed no later than two (2) calendar months prior to
the expiry of the Term.

 

Customer may participate in all aspects of the Handback Inspections. Provider
shall provide Customer with reasonable notice of all inspection activities and
tests to allow Customer or any Customer Person to fully participate in the
Handback Inspections.

 

(c)In-Scope Systems Condition and Remaining Useful Life

 

On the expiry of the Term:

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 77 -

 

(i)The In-Scope Systems and each of the elements comprising the In-Scope Systems
shall be in a condition consistent with such In-Scope Systems and elements:

 

(A)having been designed and constructed in accordance with the applicable
industry minimum design life requirements; and

 

(B)having been operated, maintained and renewed in accordance with this
Agreement.

 

(ii)The elements identified in Attachment 3 shall have, at a minimum, the
Remaining Useful Life identified in Attachment 3.

 

(d)Turnover or Replacement Parts

 

At the expiry of the Term, Provider shall transfer to Customer all spare fixed
components and replacement parts (the “Replacement Parts”), at no cost to
Customer, that Provider has in its inventory and possession for purposes of the
maintenance of the In-Scope Systems. For further certainty, at the expiry of the
Term, Provider shall have an inventory of Replacement Parts which is reasonably
in accordance with the amount and type of inventory maintained throughout the
Term. Provider shall ensure that all Replacement Parts are stored at the
In-Scope Systems at locations previously approved by Customer as of the expiry
of the Term. At the expiry of the Term, Provider shall release and transfer to
Customer all its right, title and interest in any and all such Replacement
Parts, free and clear of all liens and encumbrances. Customer reserves the right
not to accept obsolete, damaged or any other Replacement Parts from Provider’s
inventory the use of which Customer deems not to be in the best interest of
Customer.

 

(e)Handback Deliverables

 

(i)Asset Inventory Report. Provider shall provide an up-to-date final Asset
Inventory Report, including all records of warranties, as well as an inventory
of spare parts and other infrastructure to be handed over to the Customer no
later than one (1) calendar month prior to the expiry of the Term.

 

(ii)Project Records. Provider shall provide to Customer the most current and
up-to-date versions of all project records prepared in connection with the
Project Work, including In-Scope Systems, systems manuals, and all instruction
manuals, warranties and documents related to the In-Scope Systems.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 78 -

 

(iii)Electronic Documents. Electronic files containing schedule information
shall be compatible with the latest version of the scheduling software utilized
by Customer at the expiry of the Term, be submitted in native format, and be
editable by Customer. Electronic files containing computer aided design (“CAD”)
drawing information shall be compatible with the latest version of CAD software
used by Customer at the expiry of the Term, be submitted in native format, and
be editable by Customer. Other electronic files shall be compatible with the
most recent version of the corresponding software suite utilized by Customer at
the expiry of the Term and be editable. Upon request by Customer, selected
documents may be submitted in PDF format or another format as otherwise agreed
by Customer and Provider. All electronic files shall be made available to
Customer on a secure web-based portal managed by Customer or via other means
specified by Customer and agreed to by Provider.

 

Article 5 ANNUAL REVIEW

 

1.GENERAL REQUIREMENTS:

 

The Parties acknowledge and agree that the scope of the Project Services
identified in this Schedule 2 has been developed before all Project Facilities
for Phase 2 and Phase 3 have been fully designed or constructed. The Parties
agreed to meet on an annual basis, commencing on the first anniversary of the
commencement of the Project Services for Phase 2, to review the scope of the
Project Services for the purpose of ensuring the intent of the Parties set out
in this Agreement is being met with respect to the services intended to be
provided and the services required in respect of the Project Facilities. If the
Parties determine and agree acting reasonably that amendments are required to
this Agreement the Parties shall work in good faith to negotiate fair and
equitable amendments to this Agreement provided that the risk profile and the
compensation payable in respect of the services to be provided following each
review are consistent with the risk profile and compensation payable for the
services provided by the Provider prior to each such review.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 79 -

 

Exhibit A: O&M Plans and O&M Reports

 

Provider shall be responsible for preparing each of the plans referenced in
Table 1 – Work Plans below (collectively, the “Work Plans”) for submission to
Customer for review and approval, acting reasonably.

 

Unless otherwise stated:

 

(a)Provider and Customer will agree upon a schedule for review and approval at
delivery of the initial Work Plans (which delivery shall not be less than 90
days in advance of the commencement of the Project Services Period for Phase 2
or Phase 3, as applicable), ensuring the Project Work Plans are approved by
Customer upon Substantial Completion of each Phase (excluding Phase 1, which
such Plans shall be approved as soon as reasonably possible following the
execution of this Agreement); and

 

(b)from time to time, Provider shall have the right to update the Project Work
Plans, as required to reflect material changes, subject to prior notification to
and approval by Customer in respect of such updates.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 80 -

 

Table 1 – Work Plans

 

Plan # Name of Plan Description

Frequency

 

  Collaboration Plan

Provider shall prepare and submit to the Customer for review and approval,
acting reasonably, a Collaboration Plan (“CP”) which review will include review
by the Customer’s operations team and collaboration between the Parties
including defining response/feedback time and deliverables for Customer’s
review. The CP shall, at a minimum:

 

(a)   For the period prior to Substantial Completion of each Project Facility,
include a plan and framework for meetings with Customer, other interested
stakeholders, and Provider to collaborate on Project issues, access issues,
coordination issues, and any other issues arising prior to Substantial
Completion of the In-Scope Systems during the Project Work period, with a view
towards streamlining the satisfactory resolution of issues arising during the
Project Work.

 

(b)   For the Project Services Period, include a plan and framework for Provider
to participate with the Customer to discuss O&M Services performance issues,
custodial interface services, general communication with stakeholders, and any
other matters arising in connection with the O&M Services at the In-Scope
Systems, with a view toward fostering cooperation and better services by all
during the Project Services Period;

 

(c)    Establish communication protocols to communicate key environmental
commitments; compliance, noncompliance, and/or violations of environmental
commitments; and any permitting issues and/or approvals to Customer;

 

(d)    Describe Provider’s approach to performance of O&M Interface Obligations
described herein;

 

(e)    Describe the procedures for communication of Project information between
Provider and Customer;

 

(f)    Describe the frequency of coordination meetings with Customer to discuss
Project progress and issues;

 

(g)    Provide the names and contact information for the Provider
Representative; and

 

(h)    Describe how Provider will respond to unexpected requests for information
and communicate changes to Provider personnel, including the notification of
affected stakeholders before and after changes are made to the O&M Requirements
and/or the TAAS Agreement.

 

(a) Established 6 months following execution of this Agreement in respect of
Phase 2 and months following commencement of the Project Work for Phase 3.

 

(b) – (h) Initially, 3 months prior to Substantial Completion of each Project
Facility or in the case of Phase 1 as soon as reasonably possible following
execution of this Agreement.

  O&M Plan

Provider shall prepare and submit an Operations and Management Plan (“OMP”) that
describes Provider’s approach to the O&M Services throughout the Project Service
Period for each Phase. The OMP shall, at a minimum, include the following:

 

(a)   A SMP following the general requirements of the Staffing Management Plan),
and as applicable only to the performance of the O&M Services;

 

(b)   A reporting structure following the general requirements of this
Agreement, and as applicable only to the O&M Services;

 

(c)   An O&M Quality Management Plan (“O&M QMP”) following the general
requirements of this Agreement.

 

Initially, 4 months prior to Substantial Completion of each Project Facility or
in the case of Phase 1 as soon as reasonably possible following execution of
this Agreement.

 

 

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 81 -

 

Plan # Name of Plan Description

Frequency

 

  O&M Quality Management Plan

The O&M QMP shall, at a minimum:

 

(a)   Clearly outline the roles, rights, and responsibilities of Customer and
Provider, as applicable, and consistent with the requirements of the O&M
Services, Excluded O&M Services and O&M Interface Obligations;

 

(b)   Include procedures to report the status and closeout of all nonconforming
work and instances of noncompliance throughout the Term. The QMP shall also
include procedures for investigations and surveys undertaken by Provider as part
of the monitoring process;

 

(c)   Encompass all O&M Services performed by Provider, and Provider Persons;
and

 

(d)   Assign an overall Quality Manager that shall supervise and coordinate all
the quality management activities and procedures set forth in the O&M QMP.

 

Initially, 4 months prior to Substantial Completion of each Project Facility or
in the case of Phase 1 as soon as reasonably possible following execution of
this Agreement.   Master Maintenance Plan and Renewal Work Plan

Provider shall prepare and submit a Master Maintenance Plan and a Renewal Work
Plan in accordance with the general requirements set forth directly below.

 

     

Master Maintenance Plan

 

Provider shall submit an initial Master Maintenance Plan for Customer’s review
and approval, acting reasonably, thirty (30) days prior to Substantial
Completion for the In-Scope Systems. Thereafter, Provider shall adhere to,
update, and maintain as current, on an annual basis, the Master Maintenance Plan
(“MMP”), as approved by Customer, acting reasonably. Provider shall submit an
updated Master Maintenance Plan annually for Customer’s review and approval,
acting reasonably, and Customer shall have a minimum of 60 days to review and
approve, acting reasonably, such updated Master Maintenance Plan, acting
reasonably. Provider shall ensure that the initial MMP sets forth O&M practices
that are designed to reduce life cycle costs and to reflect Good Industry
Practices. The initial MMP and all subsequent updates to the MMP must, at a
minimum:

 

(a)   Account for the current condition of the In-Scope Systems;

 

(b)   Describe how Provider will perform Planned Maintenance and Demand
Maintenance and provide metrics to track maintenance performance;

 

(c)    Describe how the In-Scope Systems will be assessed to determine both
Planned Maintenance and Renewal Work; and

 

(d)   Include service plans, schedules, and replacement activities for the
In-Scope Systems and associated equipment. Provider will schedule O&M Services
so as to minimize negative impacts on the Customer activities. O&M Services
that, due to the nature of work, would have a negative impact on the Customer
activities shall be scheduled outside of Normal Hours of Operation.

Initially, thirty (30) days prior to Substantial Completion (subject to annual
updates) of each Project Facility or in the case of Phase 1 as soon as
reasonably possible following execution of this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 82 -

 

Plan # Name of Plan Description

Frequency

 

   

Renewal Work Plan

 

●     Provider shall adhere to, update, and maintain as current, the Renewal
Work Plan (“RWP”) as approved by Customer, acting reasonably. The RWP shall
address all elements of the In-Scope Systems to be renewed in accordance with
the TAAS Agreement, including all In-Scope Systems, including the Building
Management System (“BMS”).

 

●     Provider shall submit the initial Renewal Work Plan for the Customer’s
review and approval, acting reasonably, thirty (30) days prior to Substantial
Completion for the In-Scope Systems of each Phase or in the case of Phase 1 as
soon as reasonably possible following execution of this Agreement. Thereafter,
Provider shall submit an updated Renewal Work Plan annually for the Customer’s
review and approval, acting reasonably, concurrently with the Annual O&M Report,
except that Customer shall have a minimum of sixty (60) days to review and
provide comments, acting reasonably, the updated Renewal Work Plans.

 

●    The initial Renewal Work Plan and all subsequent updates to the plan must,
at a minimum:

 

(a)          Be aligned with the obligations described in this Schedule 2;

 

(b)          Identify and describe Provider’s management approach with respect
to integrating and aligning the Planned Maintenance, Demand Maintenance, the
Lifecycle Work and the Handback Renewal Work;

 

(c)          Describe the approach for the In-Scope Systems condition inspection
consistent with this Agreement;

 

(d)          Describe the process for asset preservation, work identification
and prioritization;

 

(e)          Detail the maintenance and repair requirements to remedy any
identified defects;

 

(f)          Identify any areas of risk and describe appropriate mitigation
measures;

 

(g)          Identify aspects of Lifecycle Work that may require environmental
review, and that does not qualify as Demand Maintenance work, and a minimum of
twelve (12) months prior to commencement of such Lifecycle Work;

 

(h)         Describe the approach for completing the annual Renewal Work
Schedule including the resources, materials and equipment required;

 

(i)          Provide a detailed description of the Lifecycle Work completed
during the previous twelve (12) month period and a detailed description of the
Lifecycle Work planned for the upcoming twelve (12) month period;

 

(j)           Provide for the development, submission and review of the Renewal
Work Schedule in accordance with the TAAS Agreement; and

 

(k)          The Renewal Work Schedule shall provide a rolling, forward-looking,
five (5) -year schedule that describes the timing and nature of all planned
Lifecycle Work.

Initially, thirty (30) days prior to Substantial Completion (subject to annual
updates) of each Phase or in the case of Phase 1 as soon as reasonably possible
following execution of this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 83 -

 

Plan # Name of Plan Description

Frequency

 

  Help Desk

Provider shall prepare and submit a Help Desk Plan that addresses, at a minimum:

 

(a)  The interface between Provider and Customer in association with the Help
Desk, incorporating customer interface procedures and protocols, work reception,
scheduling, and dispatch.

 

(b)   Provider responsibilities as detailed in this Agreement), as well as
operational processes related to planned and unplanned inspections and
maintenance, In-Scope Systems modifications, and renewal work;

 

(c)   Provider establishment and maintenance of an effective building management
program and how it will interface with Customer to ensure the highest level of
attention is given to In-Scope System’s maintenance requirements. This plan
shall outline communication protocols and contacts between Provider and
Customer;

 

(d)   Provider management and response to Service Requests, managing the
scheduling of maintenance and repair work by field personnel, and completion of
reporting and data entry relating to Service Requests. The plan shall include a
description of Provider’s processes for tracking start, stop and pause times,
materials expended, equipment and asset data, technician comments, root cause
analysis and failure data, and customer satisfaction information. The plan shall
include processes for self-monitoring of performance by Provider and plans for
meeting Provider’s reporting obligations during the Project Services Period.

Initially, 4 months prior to Substantial Completion in respect of each Phase or
in the case of Phase 1 as soon as reasonable possibly following execution of
this Agreement.   Transition and Training Plan

(a)    Provider shall provide a comprehensive Transition and Training Plan to
Customer for the Customer’s review and approval, acting reasonably, at least
twelve (12) months prior to the end of the Term.

 

(b)    Additionally, at least six (6) months prior to the end of the Term,
Provider shall provide a comprehensive O&M training session for Customer’s
staff. The training session shall include a review of certain In-Scope Systems
records as well as all O&M manuals, and other plans and procedures. The complete
curriculum for this training session shall be contained in the Transition and
Training Plan.

At least:

(a) twelve (12) months prior to the end of the Term

 

(b) six (6) months prior to the end of the Term

 

Provider shall be responsible for preparing and submitting to Customer each of
the following the O&M Reports:

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 84 -

 

Table 2 – O&M Reports



Report #

Name of Report Description Frequency   Monthly O&M Report

Provider shall submit to Customer a report containing information on Provider’s
performance of the O&M Services during the previous calendar month including
identifying all Service Requests for such calendar month (a “Monthly O&M
Report”).] The Monthly O&M Report shall contain:

 

(a)  The number of Service Requests logged by number, title and description;

 

(b)  The number of Service Requests open by number, title and description;

 

(c)   The number of Service Requests closed by number, title and description;

 

(d)   A list of all Service Requests, along with an explanation of the issue,
discovery time and date, and actual Response and Rectification Periods versus
required Response Times and Rectifications Times;

 

(e)   A description of the Planned Maintenance and Lifecycle Work performed,
including dates and tasks performed;

 

(f)    A comparison of actual performance metrics for Demand Maintenance and
Planned Maintenance to the target performance metrics identified in the Annual
Scheduled Maintenance Plan;

 

(g)   A description of the Planned Maintenance and Lifecycle Work that is
scheduled or forecasted to be performed in the upcoming six (6) week period,
with scheduled or forecasted dates for each activity;

 

(h)   Any environmental issues that occurred within the In-Scope Systems or on
the Premises and the resolution;

 

(i)   Any safety issues that occurred and the resolution;

 

(j)   The Quality Inspection Report in accordance with this Schedule 2, Exhibit
A, (Table 2) (Quality Inspection Report); and

 

(k)  Any other information specifically required for Customer to measure and
assess Provider’s performance of the O&M Services relative to the applicable
Standards, Response Periods and Rectification Periods set forth in the TAAS
Agreement.

 

By the final day of each month, starting the month after the Project Services
commence, for the prior month.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 85 -

 

Report #

Name of Report Description Frequency

  Annual O&M Report

Provider shall submit to the Customer a report containing information on
Provider’s performance of the O&M Services during the previous calendar year (an
“Annual O&M Report”). The Annual O&M Report shall contain:

 

(a)   A summary of the data provided in each Monthly O&M Report for that year;

 

(b)   The Annual Scheduled Maintenance Plan for the next year;

 

(c)   Provider’s Renewal Work Plan for the next five (5) years;

 

(d)   An Asset Inventory Report in accordance with this Schedule 1, Exhibit A,
Table 2 (Asset Inventory Report); and

 

(e)   A Quality Inspection Report that details Provider’s conformance with its
O&M QMP

By the end of the first month of every calendar year during the Term for the
prior calendar year.

Subject to amendment of the Annual Scheduled Maintenance Plan and the Renewal
Work Plan by written notice to Customer from Provider.

  Every 5 Years during Term As part of the Annual O&M Report, Provider shall
submit to Customer a report that contains an inventory of systems, components,
spare parts and other items or elements required for the ongoing operation and
maintenance of the In-Scope Systems (an “Asset Inventory Report”). By the end of
the first month of every calendar year during the Term for the prior month.  
Annual Handback Evaluation Report

Beginning five (5) years prior to the end of the Term, Provider shall prepare
and deliver to Customer a report of the condition of the In-Scope Systems (the
“Annual Handback Evaluation Report”). The Annual Handback Evaluation Report
shall:

 

(a)   identify the condition of the In-Scope Systems, and each element of the
In-Scope Systems in relation to the Handback Requirements;

 

(b)  identify the Handback Renewal Work required to ensure that the In-Scope
Systems meets the Handback Requirements;

 

(c)   include Provider’s detailed written plan for completing the Handback
Renewal Work, including the calendar year in which each aspect of the Handback
Renewal Work would be required;

 

(d)  specify Provider’s estimate of the Renewal Amount; and

 

(e)   detail how Provider’s estimated Renewal Amount was calculated.

 

After the preparation of the first Annual Handback Evaluation Report and prior
to the commencement of each year remaining in the Term, Provider, upon
consultation with Customer, shall update the Handback Renewal Work Plan, as
needed, to reflect changes in conditions of the In-Scope Systems or evaluation
methodology determined following an inspection of the In-Scope Systems by
Customer or its designee. Each subsequent Handback Renewal Work Plan prepared
after the first plan shall be subject to the approval of Customer. As well as
including the results from the last Annual Handback Evaluation Report, the
Handback Renewal Work Plan shall include the estimated cost and schedule of
implementation of the remaining Handback Renewal Work.

Within forty-five (45) days following each Handback Inspection.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 86 -

 

Exhibit B: Excluded O&M Services

 

The following services constitute the Excluded O&M Services: Operation,
maintenance, renewal and replacement of any and all interior Furniture, Fixtures
and Equipment (“FF&E”)

 

a)Operation, maintenance, renewal and replacement of the IT systems and devices
(other than those expressly specified elsewhere in this Agreement);

 

b)Operation, maintenance, renewal and replacement of kitchen equipment inclusive
of grease traps and provision of dining food preparation services;

 

c)Operation, maintenance, renewal and replacement of building fabric and
flooring including roofs, facades, hardscaping and roads, windows, interior and
exterior architecture, walls and wall coverings, ceilings and ceiling coverings.
For clarity, this does not extend to the coverings for AV/IT items;

 

d)Collection of exterior waste (except for Project Waste) in all areas within
the Premises, and transport and disposal of such waste;

 

e)Collection of interior and exterior hazardous waste (except for Project Waste)
in all areas within the Premises, and transport and disposal of such waste;

 

f)Exterior grounds services, meaning:

 

i.Operation, maintenance, renewal and replacement of the irrigation system,
weeding, mowing and grass cutting;

 

ii.Maintaining and cleaning and, as applicable, maintenance, renewal and
replacement of, roadside ditches, circulation roadways (including curbs and
gutters along circulation roadways) and parking lots, and keeping them free of
debris (except for Project Waste), litter, and excess vegetation;

 

iii.Maintaining and cleaning and, as applicable, maintenance, renewal and
replacement of, sidewalks, roadways and parking structures including snow
removal; and

 

iv.Operation, maintenance, renewal and replacement of, all exterior lighting not
attached to the Project Facility.

 

g)Security services, meaning:

 

i.Physical security (Provider remains responsible for maintenance of the
security systems excluding x-ray or similar weapons screening systems );

 

ii.Managing and maintaining, and as applicable, operation, renewal and
replacement of, a hard master key inventory and a key control program for all
controlled areas and containers; and

 

iii.Operation, maintenance, renewal and replacement of key card creation and
assignment.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 87 -

 

h)Occupant support services, meaning arranging for seating, desks or exterior
movable furniture and equipment;

 

i)Parking Garage services meaning:

 

i.Maintaining and cleaning of Parking Garage Areas;

 

ii.Painting;

 

iii.Elevators; and

 

iv.Trash removal;

 

j)Parking services management;

 

k)Routing all Service Requests that are not initiated by Provider, and that come
in to the HELP DESK and are not in scope, to the appropriate entity.

 

l)Cleaning Exterior Furniture or spaces;

 

m)Custodial Services for interior (excluding those required due to Provider’s
work), meaning:

 

i.Trash collection;

 

ii.Cleaning entry glass;

 

iii.Sweeping, dusting and mopping;

 

iv.Sanitizing, restroom care, and locker room care; and

 

v.Specialized cleaning of labs, evidence, and drying rooms;

 

n)Shipping, receiving and distribution functions for mail and parcels;

 

o)Maintenance and renewal of all exterior utilities connected to the In-Scope
Systems, including:

 

i.Domestic Water, Sewer, and Storm Water up to the building;

 

ii.Natural Gas up to and including the meter;

 

iii.Customer Electrical up to and including transformer and meter; and

 

iv.Water;

 

p)Integrated Pest Control Management Services (Customer shall be responsible for
providing Integrated Pest Control Management Services for the interior and
exterior of the In-Scope Systems); and

 

q)Maintain and renew power distribution units from the main switch to the outlet
or connections to an occupant device, to ensure continuous operations.

 

Equipment required for the Excluded O&M Services that is not included in the
FF&E will be supplied by Customer.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 88 -

 

ATTACHMENT 1

 

KEY PERFORMANCE INDICATORS & DEDUCTIONS

 

KPI Deductions:

 

In each instance where a percentage applies to the Deduction calculation, (i) in
the case of the emergency and urgent categories; or, (ii) in the case of the
routine category, a minimum of ten (10) Service Requests in the respective
category(ies), must have occurred within the applicable time frame measured. In
the event ten (10) Service Requests in the respective category(ies) do not occur
within the applicable time the Deduction amount applied will be [***] for all
KPI failures except for KPI failures in System Disruptions in Critical Spaces in
which event the Deduction will be [***]. Deductions will be capped so as not to
exceed the monthly Project Services Payment.

 

The amount of the Deduction in respect of each KPI failure will be as follows:
for KPIs measured with a percentage performance metric as set out in the KPI
Schedule below, the Deduction for each percentage point or part thereof below
the minimum acceptable performance (MAP) level of the KPI will be as shown in
the table below, subject to an Index Linked adjustment during the Term, and will
be applied according to the frequency of measurement specified in the KPI
Schedule:

 

[Redacted]

 

For the General Premises Inspection KPI, the Deduction for each percentage point
above the lower limit in the KPI will be as shown in the table below, subject to
an Index Linked adjustment, and will be applied according to the frequency of
measurement specified in the KPI Schedule:

 

[Redacted]

 

For KPIs measured by inspection criteria, as set out in KPI Schedule, where the
average score of the relevant criterion is less than two (2), the Deduction will
be as shown in the table below, subject to an Index Linked adjustment, for each
inspection and will be applied according to the frequency of measurement
specified in KPI Schedule:

 

[Redacted]

 

For unapproved disruptions in Critical Spaces, as set out in the KPI Schedule,
the Deduction will be as shown in the table below, subject to an Index Linked
adjustment, for each unapproved disruption over the lower limit, and will be
applied according to the frequency of measurement specified in the KPI Schedule:

 

[Redacted]

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 89 -

 

KPIs:

 

Cat. Report Type Frequency How Reported? Metric 1.

Service Request Responsiveness – Customer Service

 

Activities:

·   Emergency

·   Urgent

·   Routine



Monthly (Total number of Service Requests that are within acceptable response
timeframes divided by total Service Requests) x 100 (to arrive at a percentage)

Emergency / Urgent:

Minimum Acceptable Performance (MAP) - [***]

 

Routine:

MAP – [***]

2.

Service Request Completion by Type – Customer Service

 

Activities:

·   Emergency

·   Urgent

·   Routine

Monthly (Total number of Service Requests completed/rectified on time divided by
the total number of Service Requests) x 100

MAP:

 

Emergency / Urgent: [***]

 

Routine: [***]

3. Preventative Maintenance (PM) Service Requests – Customer Service Activities



Quarterly

(Total number of preventative maintenance Service Requests scheduled for the
current month divided by the total number of open PM Service Requests) x 100

 

MAP – [***] 4. Contract Requirement Documents Quarterly

Review of documentation and plan submittals to validate delivery of
contractually required reports, documentation and data. Satisfaction measured
based on document content, accuracy, completeness and timeliness of delivery.

 

MAP: [***] 5.

General Premises Inspection



Random, but not more than 6 times annually

Inspection by Customer of all aspects of this Agreement using an agreed upon
inspection checklist to review compliance with standards and contractual
obligations.

 

Use 5-point "Likert" scales where 1 is bad service and 5 is outstanding service
(approximately 20-25 inspection criteria).

 

MAP – inspection criteria = [***] 6. System Disruption Quarterly Metric is
unapproved disruptions per quarter.

MAP – [***] times per quarter.

 

7. Employee Certification Annually

Employees shall be properly trained and certified for assigned roles and
responsibilities.

 

MAP – [***] 8. Space Temperature Management Quarterly

Conditions Space temperature will be reviewed based on Space Temperature
Trending Report as generated by the BAS Monitoring System. A Baseline will be
set in Year 1 of Operations and this metric will be applied to the Baseline in
all subsequent years.

 

MAP – [***] 9. Refresh & Renew Program Annually

Annual completion of projected refresh & renew projects. Satisfaction based upon
percentage of projects planned compared to projects completed.

 

Formula % = Projected refresh & renew projects / completed refresh & renew
projects.

MAP – [***]

 

 

 





PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 90 -

 

KPI Notes and Clarifications:

 

1.For KPIs 1, 2 and 3:

 

a.Definitions:

 

i.Response – Dispatch of work order. Acknowledgement documented for Emergency
and Urgent Calls.

 

ii.Rectification – Completion of the Service Requests noted in the Computerized
Maintenance Management System within the required time. Temporary repairs are
acceptable, provided a full completion plan and deadline is established and
documented

 

iii.Emergency – Immediate response required; situations requiring immediate
action to return the Project Facilities to normal operations, stopping
accelerated deterioration, or correcting a safety hazard that imminently
threatens life or serious injury.

 

iv.Urgent – necessary but not yet critical; situations that will imminently
become critical, if not corrected expeditiously, includes intermittent
interruptions and/or potential safety hazards.

 

v.Routine – Conditions requiring appropriate attention to preclude deterioration
or potential downtime and associated damage or higher costs if deferred further.
Items representing a practical improvement to existing conditions. These items
are not required for the most basic functions of the Project Facilities, but
will improve the overall usability, accessibility, and/or reduce long term
maintenance.

 

b.Rectification Timeframe

 

Severity Emergency Urgent Routine Priority 1 2 3

 

Normal Hours of Operation (8 am – 5pm; M-F, excepting non-Business Days)

Response Time [***] [***] [***] Completion Time [***] [***] [***] Outside Normal
Hours of Operation Response Time [***] [***] [***] Completion Time [***] [***]
[***]

 

2.For KPI 5 – Inspection form to be jointly developed by Customer and Provider.

 

3.For KPI 6 – “System Disruption” means Emergency or Urgent Service Requests was
not rectified in the Rectification Timeframe and Customer was required to modify
some aspect of its operations to accommodate the disruption.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 91 -

 

ATTACHMENT 2
KEY PERSONNEL

 

Operations & Maintenance Team

Personnel Title/Name

 

Responsibilities Qualifications Availability O&M Manager

●   Represent Johnson Controls as Service Provider, ensure the delivery of all
services in accordance with the Project Agreement 

●   Manage the Johnson Controls staff promoting professionalism, responsiveness
and customer service  

●   Support the Operating Period Representative in preparing reports as required
by the Project Agreement including Operating Period Plans and Performance
Monitoring Reports 

●   Represent Service Provider as member of the Operating Period Joint Committee
and participate in monthly meetings 

●   Oversee and manage Service Provider in the areas of Human Resource
Management, Training and skills Development, Contingency Planning, Communication
Protocols, and Supporting Health Services Accreditation 

●   Has the full authority to represent Johnson Controls

●   An experienced manager with 10 years of experience managing a team of
maintenance and operations staff in a critical environment. 

●   This experience will include a minimum of eight years of experience in a
healthcare environment. 

●   Has a minimum of 5 years of experience working on DBFM/P3 type Contracts in
a similar role. 

Assigned full time to the Project from Financial and prior to commencement of
O&M Work. Maintenance Technician

●   Responsible to deliver Preventative maintenance and demand maintenance. 

●   The technician’s primary responsibility will be to attend to demand
maintenance within the response and rectification times. 

●   Duties include the following: Responds to routine and on-demand service
requests and performs preventative and Corrective maintenance on mechanical and
electrical equipment and systems. 

●   Assists in implementing preventative maintenance program. 

●   Ensures that deficiencies are identified, recorded and escalated, and that
related documentations are maintained. 

●   Provides troubleshooting and repairs to Fire Protection Systems, and BMS. 

●   Responds to elevator entrapment and follows approved training to release
occupants.

●   Has a minimum of three to five years of experience in a healthcare
environment with preference given to experience working in a performance based
contract such as a DBFM or outsourcing contract. 

●   Strong ability to adhere and to properly apply policies and procedures to
facility operations and maintenance. 

●   Proven experience in troubleshooting and repair of mechanical and electrical
building systems and equipment. 

●   Strong building mechanical and electrical equipment and system
troubleshooting and repair/rectification skills. 

●   Knowledge of fire, life, safety and building codes and standards and ability
to research, interpret and apply related codes and standards. 

●   Possesses a commitment to environmental, health and safety. Consistently
performs work in a safe manner. 

●   Strong client-focused commitment and sense of urgency. 

●   Effective communication skills for information sharing, feedback, and
clarification. 

  Controls Technician

●   Day-to-day monitoring, reporting and system review of the PA System,
Electronic door hardware, Access control (Station public and retail spaces),
Structured Cabling, Project Co IT Infrastructure. 

●   Perform the scheduled maintenance activities on the systems. 

●   Respond and resolve user reported problems. 

●   Coordinate resources to perform repairs, including warranty repair work. 

●   Participate in all design changes or enchantments. 

●   Provide monthly system up-time reports. 

●   Assist in planning and forecasting yearly hardware and software for
budgeting.

●   Proficiency in working on and around different types of computer and
electronic equipment is required. 

●   Computer keyboarding skills and proficiency in Microsoft Suite Applications
(Word, Excel, Access, and PowerPoint), Internet Explorer and E-mail is
required. 

●   Possesses excellent troubleshooting and problem solving skills. 

●   Knowledge of MS Windows Server Environment. 

●   Knowledge of MS Windows Workstation Environment. 

●   Experience working in an enterprise information and technology environment. 

●   General network and IP expertise. 

●   Access Control and PA system expertise.

 





PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 92 -

 

ATTACHMENT 3
HANDBACK USEFUL LIFE REQUIREMENTS

 

Provider will perform the Project Services in such a manner that upon the
expiration of the Term, the minimum Remaining Useful Life of the components
shall be at least:

 

Project Component

Minimum Remaining
Useful Life

Security/Audio Visual [***] High Voltage Distribution and Secondary Distribution
Equipment [***] Emergency Electrical System [***] Emergency Power Source [***]
Plumbing System [***] Fire Suppression System [***] Communication Systems, IT
[***] Heating Ventilation and Air Conditioning System [***] Conveying Equipment
[***] Building Management System [***]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 2 [Maintenance and Lifecycle]

EXECUTION VERSION

- 93 -

 

Schedule 3

 

PAYMENT AND DEDUCTIONS

 

[Redacted]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 3 [Payment and Deductions]

EXECUTION VERSION

- 94 -

 

Appendix A

 

Pro-Forma

 

[Redacted]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS - Schedule 3 [Payment and Deductions]

EXECUTION VERSION

- 95 -

 

SCHEDULE 4

 

INSURANCE

 

Article 1
Provider Insurance Required During the Term

 

1.1Provider shall secure and keep in force, or cause to be secured and kept in
force, from the Effective Date until the expiry or termination of the TAAS
Agreement the following insurance coverages:

 

(a)Commercial General Liability shall include coverage for Products & Completed
Operations, Advertising Injury, Personal Injury, 3rd party bodily injury and
property damage. CGL Limits shall be a $5,000,000 per occurrence, $5,000,000
annual aggregate and $5,000,000 annual products completed operations, including
a per location aggregate endorsement per policy period shared by all insureds
and additional insureds. Policy shall be written on an occurrence form and
include a primary non-contributory endorsement in favor of Customer. Coverage
shall also include a per-location aggregate endorsement.

 

(i)Customer shall be listed as an additional insured for both ongoing
operations, and completed operations, through the issuance of an additional
insured policy endorsement to Provider’s commercial general liability policy in
with respect of any liability arising out of the negligent acts or omissions of
Provider.

 

(b)Automobile liability, including Owned (if any), Hired, and Non-Owned
automobiles, with liability limits of $1,000,000 per occurrence and in the
aggregate per policy period shared by all insureds and additional insureds.
Policy shall also include coverage for underinsured and uninsured motorists, as
well as remove the fellow employee exclusion.

 

(i)Customer shall be listed as an additional insured through the issuance of an
additional insured policy endorsement to Provider’s automobile liability policy
in respect of any liability arising out of the negligent acts or omissions of
Provider.

 

(c)Workers compensation coverage meeting all statutory requirements. The policy
shall provide coverage for all states of operation that apply to the performance
of the TAAS Agreement.

 

(d)Employer's liability or “stop gap” insurance of $1,000,000 as an endorsement
on the workers compensation or commercial general liability insurance, including
a primary non-contributory endorsement in favor of Customer.

 

(e)Umbrella/Excess policies, with coverage limits of $10,000,000, shall be
procured and maintained by Provider, and schedule the General Liability,
Employer’s Liability, Commercial Auto as underlying. Policy shall not include
any exclusions or endorsements that reduce or eliminated underlying coverages.
Umbrella/Excess shall include a primary non-contributory endorsement in favor of
Customer.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 96 -

 

(f)Crime Insurance, including Employee Theft, Theft of Client Property, Funds
Transfer Fraud, Forgery, Alteration, Computer Fraud, and Social Engineering,
written on a loss discovery basis, with a limit of $1,000,000

 

(g)Professional Liability and Cybersecurity Insurance, providing coverage for
third party damages as a result of all services by Provider included in this
Agreement, or future amendments of this Agreement, including technology
services, construction management services, fire and security products and
services performed by Provider or by others acting under their direction
including any such services that are performed electronically utilizing the
internet or a network of two or more computers (including but not limited to
network extortion, data/record recovery and restoration, and phishing), with a
limit of $2,000,000.  The Professional Liability policy shall also include
coverage for contingent bodily injury and property damage.

 

(h)Property coverage for owned or rented equipment, and owned or rented property
located in, on or about the premises and in your care, custody and control.

 

(i)If Provider engages a sub-contractor, that sub-contractor should be subject
to the same terms as Provider as provided in this Schedule 4.

 

Article 2
RESERVED

 

Article 3
Provider Construction Period Insurance

 

3.1Intentionally Omitted

 

Article 4
Provider Subcontractor Insurance for Project Work, Project Services and Interim
Project Services

 

4.1Provider shall require that each of its subcontractors secure, prior to
commencement of any Project Work, Project Services or Interim Project Services
pursuant to an agreement between Provider and each relevant subcontractor, and
keep in force from the date on which the relevant subcontractor begins Project
Work, Project Services or Interim Project Services until completion of the
relevant subcontractor’s Project Work, Project Services or Interim Project
Services the following insurance coverages:

 

(a)Automobile liability, including Owned (if any), Hired, and Non-Owned
automobiles, with liability limits of $1,000,000 per occurrence and in the
aggregate per policy period shared by all insureds and additional insureds.

 

(i)Customer and Provider shall be listed as an additional insured through the
issuance of an additional insured policy endorsement to subcontractor’s
automobile liability policy in respect of any liability arising out of the
negligent acts or omissions of such subcontractor.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 97 -

 

(b)Workers compensation coverage meeting all statutory requirements. The policy
shall provide coverage for all states of operation that apply to the performance
of the subcontractor’s Work.

 

(c)Employer's liability or "stop gap" insurance of $1,000,000 as an endorsement
on the workers compensation or commercial general liability insurance.

 

(d)Commercial general liability insurance shall be written on an occurrence form
and include coverage for Products & Completed operations, Advertising Injury,
Personal Injury, 3rd party bodily injury and property damage. CGL limits of
$2,000,000 per occurrence, and in the aggregate, and $2,000,000 products
completed operations per policy period shared by all insureds and additional
insureds. Coverage shall also include a per-location aggregate endorsement,
primary non-contributory endorsement, waiver of subrogation endorsements.

 

(i)Customer and Provider shall be listed as an additional insured through the
issuance of an additional insured policy endorsement to subcontractor’s
commercial general liability policy in respect of any liability arising out of
the negligent acts or omissions of such subcontractor.

 

(e)In the event a sub-contractor does not maintain required insurance coverages,
and/or in the event of a claim that would otherwise be covered had the
sub-contractor complied, Provider’s insurance will drop down to assume and act
as the primary source of coverage.

 

Article 5
RESERVED

 

Article 6
Customer Insurance Required DURING TERM

 

6.1Customer shall secure and keep in force, or cause to be secured and kept in
force, from the Effective Date until the expiry or termination of the TAAS
Agreement the following insurance coverages:

 

(a)Commercial general liability, insuring Customer and its subcontractors,
including premises or operations, contractual, and products or completed
operations coverages (if applicable), with liability limits of $5,000,000 per
occurrence shared by all insureds and additional insureds.

 

(i)Provider shall be listed as an additional insured.

 

(b)Automobile liability, including Owned (if any), Hired, and Non-Owned
automobiles, with liability limits of $1,000,000 per occurrence shared by all
insureds and additional insureds.

 

(i)Provider shall be listed as an additional insured.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 98 -

 

(c)Workers compensation coverage meeting all statutory requirements. The policy
shall provide coverage for all states of operation that apply to the performance
of the TAAS Agreement.

 

(d)Employer's liability or "stop gap" insurance of $1,000,000 as an endorsement
on the workers compensation or commercial general liability insurance.

 

(e)Pollution Liability coverage for Personal Injury, Property Damage and Cleanup
Cost (“Pollution Liability Policy”) insuring the Customer and its subcontractor
arising from sudden and accidental pollution conditions caused by Customer’s
operations with limits of $5,000,000 in the aggregate shared by all insureds and
additional insureds. Occurrence coverage is preferred but coverage may be
provided on a claims-made form.

 

(i)Provider shall be named on Customer’s Pollution Liability Policy as an
additional insured in respect of any liability arising out of the acts or
omissions of Customer.

 

(f)Commercial General Liability. Project specific commercial general liability,
insuring Customer and its subcontractors, including premises or operations,
contractual, and products or completed operations coverages (if applicable),
with liability limits of $5,000,000 per occurrence shared by all insureds and
additional insureds.

 

(i)Provider shall be listed as an additional insured.

 

Article 7
BUILDER’S RISK AND PROFESSIONAL LIABILITY INSURANCE

 

7.1Customer shall secure and keep in force, or cause to be secured and kept in
force, from the Effective Date until the commencement of the Project Service
Period the following insurance coverage:

 

(a)Builder’s Risk. Project specific builder’s risk insurance insuring the
interest of Customer, Provider, contractor(s) and subcontractor(s) of all tiers
including coverage on an All Risk basis, including but not limited to, coverage
against fire, lightning, wind damage, hail, explosion, riot or civil commotions,
aircraft and other vehicles, collapse, flood, earth movement, and coverage
available under the so-called Installation Floater (the “Builder’s Risk
Policy(ies)”).

 

(i)The policy(ies) for such coverage shall be secured and maintained by Customer
in an amount equal to the full completed value of the project and shall provide
coverage per occurrence up the full replacement cost of the Project Facilities.

 

(b)To the extent available, the Builder’s Risk Policy(ies) shall include
coverage for:

 

(i)foundations, including pilings, but excluding normal settling, shrinkage, or
expansion;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 99 -

 

(ii)physical damage resulting from machinery accidents but excluding normal and
natural wear and tear, corrosion, erosion, inherent vice or latent defect in the
machinery;

 

(iii)plans, blueprints and specifications;

 

(iv)physical damage resulting from faulty work or faulty materials, but
excluding the cost of making good such faulty work or faulty materials;

 

(v)physical damage resulting from design error or omission but excluding the
cost of making good such design error or omission;

 

(vi)physical damage resulting from mechanical breakdown or electrical apparatus
breakdown;

 

(vii)demolition and debris removal coverage insuring the buildings, structures,
machinery, equipment, materials, facilities, fixtures and all other properties
constituting a part of the Project Facilities;

 

(viii)the increased replacement cost due to any change in Applicable Laws;

 

(ix)expense to reduce loss;

 

(x)building ordinance compliance, with the building ordinance exclusion deleted;
and

 

(xi)full collapse, including collapse resulting from design error.

 

(c)Professional Liability Insurance. At all times during the Term that
professional services are rendered respecting design and construction of the
Project Facilities, Customer shall or shall cause its designer to carry errors
and omissions insurance with a limit of not less than $2,000,000 per claim and
in the aggregate.

 

(d)Customer shall be the named insured on the Builder’s Risk Policy(ies).
Provider shall be named on the Builder’s Risk Policy(ies) as an additional
insured. The policies shall provide for separation of insureds. The proceeds of
the Builder’s Risk Policy(ies) shall be held by Customer and timely applied to
the cleanup, repair and reconstruction of the Project Facilities.

 

Article 8
Customer INSURANCE During the Interim Project Services Period and Project
Services Period

 

8.1Customer shall secure and keep in force, or cause to be secured and kept in
force, from the commencement of the Interim Project Services Period until the
expiry or termination of the TAAS Agreement the following insurance coverages:

 

(a)all risks property insurance (the “All Risks O&M Property Insurance”).

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 100 -

 

(i)The All Risks O&M Property Insurance Policy shall cover all risks scheduled
under Section 8.1(a)(ii) of direct physical loss or damage to the property of
the insured or property over which it exercises a power of management or
supervision, and which forms part of or is associated with the Project
Facilities, whether or not the property is on the premises of the Project
Facilities or in transit and regardless of the mode of ground transport,
including materials and supplies destined for the Project Facilities

 

(ii)The All Risks O&M Property Insurance shall cover but is not limited to:

 

(A)the Project Facilities, including the Project Work, including their footings,
foundations and underground structures, temporary structures and work camps,
scaffolding, temporary works, formwork, fencing, excavations, preparation,
landscaping and other similar works;

 

(B)flood and ice conditions;

 

(C)natural or man-made earth movement, including earthquakes, earth slides and
subsidence;

 

(D)damage resulting from maintenance of roads and contiguous property so long as
damage is not resulting from failure to perform maintenance.;

 

(E)demolition and increased cost of construction, in particular the costs to
satisfy the requirements of the enforcement of any law or ordinance regulating
the demolition, construction, repair, replacement or use of buildings or
structures;

 

(F)data processing and media equipment and media, including the costs of data
restoration and recreation. This coverage may also be secured through a Cyber
policy;

 

(G)boilers and pressurized equipment, and mechanical or electrical failure
unless they are covered by a separate Insurance Policy for equipment breakdown;

 

(H)expenses related to fighting fires;

 

(I)property while in transit, including loading and unloading and while in
temporary storage;

 

(J)removal of debris when the loss is caused by an insured peril; and

 

(K)valuable papers and records.

 

(b)Customer shall be the named insured on the All Risks O&M Property Insurance
and the Provider shall be named as a loss payee as its interest may appear on
the All Risks O&M Property Insurance. The proceeds of the Builder’s Risk
Policy(ies) shall be held by Customer and timely applied to the cleanup, repair
and reconstruction of the Project Facilities.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 101 -

 

Article 9
The insurance coverages listed above must meet the following additional
requirements:

 

9.1The insurance required to be provided by this Schedule 4 [Insurance] should
be written on an occurrence form with the exception of Pollution, Professional,
and Executive Risk coverages. In order to meet required limits, multiple
carriers may be used to layer limits. Property policies shall be written on a
Special Cause or All Risk Loss Form and must be placed with insurers rated "A-"
or better by A.M. Best Company, Inc. authorized to do business in Ohio and a
minimum financial size of VIII. A rating of less than "A-" by A.M. Best Company,
Inc. for any insurance company proposed by one Party to provide insurance
required hereunder must be approved by the other Party.

 

9.2The insolvency or bankruptcy of a party responsible to procure insurance
hereunder shall not release the insurer from payment under the policy, even when
such insolvency or bankruptcy prevents such party from meeting the retention
limit under the policy.

 

9.3Each Party shall furnish a certificate of insurance in respect of the
insurance required to be procured by it hereunder, prior to commencement of
Project Work. The Customer shall provide copies of project specific policies to
Provider promptly on the request of Provider.

 

9.4Each Party shall endeavor to provide at least 30 days’ notice of any
cancellation to the policies or endorsements it is responsible for hereunder.
Each Party shall provide on an ongoing basis, current certificates of insurance
or other evidence of coverage in respect of the insurance or coverage it is
responsible to procure during the Term of the Agreement. A renewal certificate
will be provided 10 days prior to coverage expiration.

 

9.5Provider and Customer shall each cause their property damage and
liability-based insurance policies hereunder to include a waiver of subrogation
clause.

 

9.6Coverages terms, conditions and limits may be revisited from time to time to
ensure both parties are adequately protected and contemplating current and
future risk trends that may pose risk or threat for the nature of this
agreement.

 

Article 10
Deductibles

 

10.1The Party responsible for the matter giving rise to a claim, to the extent
responsible therefor, shall be responsible and liable for the payment of
deductibles under any policy of insurance under which it is an insured party or
under any policy of insurance required to be maintained under this Schedule 4
[Insurance] or the TAAS Agreement. In the event that responsibility for the
matter giving rise to the claim is indeterminable, the first named insured under
the policy of insurance is responsible and liable for the payment of
deductibles.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 102 -

 

Article 11
Provider Corporate Policies

 

11.1Provider shall be permitted to provide any of the insurance it is required
to procure hereunder, or which it is required to have others procure, through
its or their blanket general corporate policy or policies.

 

Article 12
Cooperation

 

At a Party’s request (the “Requesting Party”) the other Party (the “Assisting
Party”) shall cooperate fully with the Requesting Party, at the expense of the
Requesting Party, in filing any proof of loss with respect to any insurance
policy covering the casualties described in this Schedule 5 [Insurance] and in
the prosecution or defense of any prospective or pending condemnation proceeding
with respect to the Project Facilities or any part thereof and will, to the
extent it may lawfully do so and subject to the next following sentence, permit
the Requesting Party to litigate, subject to the approval of carrier’s panel
counsel, in any proceeding resulting therefrom in the name of and on behalf of
the Assisting Party. At the Assisting Party’s request, the Requesting Party
shall provide the Assisting Party with security, acceptable to the Assisting
Party, acting reasonably, for payment of Assisting Party’s costs and in respect
of any such cooperation or claim and any potential losses of the Assisting Party
directly related to such cooperation or claim. Subject to the foregoing, in no
event will a Party voluntarily settle, or consent to the settlement of, any
proceeding arising out of any insurance claim or any prospective or pending
condemnation proceeding with respect to the Project Facilities which could
reasonably be expected to have a material adverse effect on the other Party
without the written consent of the other Party, acting reasonably.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 4 [Insurance]

EXECUTION VERSION

- 103 -

 

SCHEDULE 5

 

DISPUTE RESOLUTION PROCEDURES

 

Article 1
Procedure

 

1.1Subject to Section 18.2 of the TAAS Agreement, Parties agree to resolve all
Disputes in accordance with the terms of this Schedule 5 [Dispute Resolution
Procedure].

 

Article 2
Dispute Notice

 

2.1The Dispute Resolution Procedure may be commenced by either Party by giving
notice to the other Party (the “Dispute Notice”) briefly setting out the
pertinent facts and the remedy or relief sought.

 

Article 3
Fast Track Dispute Resolution Procedure

 

3.1If the Dispute is not resolved to the mutual satisfaction of the Parties
within fifteen (15) Business Days following the delivery of the Dispute Notice,
either Party may by notice to the other (a “Referee Notice”), request the
appointment of a referee (“Referee”) as provided under the terms of this Section
3.1. The Referee will be appointed and will participate in resolution of the
Dispute as follows:

 

(a)unless the Parties otherwise agree, the Parties will appoint a Referee as
follows:

 

(i)within five (5) Business Days of the delivery of the Referee Notice, each
Party will submit in writing to the other Party, the names of no more than two
(2) candidates for Referee each of whom are (1) independent of the Parties,
(2) experienced in the resolution of disputes, (3) a professional with technical
and/or legal experience relating to projects similar to the Project and (4)
immediately available to perform the role of Referee in respect of the Dispute
at hand;

 

(ii)if a Party has an objection to a candidate, it will give written notice of
such objection with reasons to the other Party;

 

(iii)if the Parties name the same candidate, the Parties shall select that
candidate as the Referee. In all other circumstances the Parties shall use
reasonable commercial efforts to agree on the candidate who will be appointed as
Referee within five (5) Business Days of the delivery of a Referee Notice;

 

(iv)if for any reason within five (5) Business Days of the delivery of a Referee
Notice, a Referee meeting the criteria set forth in Section 3.1(a)(i) has not
been appointed, then either Party may request the American Arbitration Society
to promptly choose the Referee.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 104 -

 

(b)no later than three (3) Business Days after the Referee’s appointment, the
Parties will enter into an agreement with the Referee to act as Referee
generally in the form attached as Appendix A to this Schedule 5 (the “Referee
Agreement”). The Referee’s fees and expenses will be shared equally by Provider
and Customer;

 

(c)the Referee will conduct an impartial review of the Dispute in such manner as
the Referee thinks fit, including carrying out onsite inspections and interviews
with any persons that the Referee thinks fit. The Parties will comply with all
reasonable requests from the Referee for additional information, documents and
access to personnel which the Referee considers necessary for the review. Each
Party shall have a right to submit a reasonable volume of documents it believes
are relevant to the Dispute to the Referee. Any submission or documentation in
respect of the Dispute provided to the Referee by a Party will also be provided
to the other Party;

 

(d)the Referee may, with the written approval of both Parties, retain other
professional persons or experts to assist with the review and each Party shall
have the right to request that the Referee retain other professional persons or
experts as such Party believes is appropriate given the nature of the Dispute
and the Referee will pay due regard to any request by either Party for it to
retain such other professional persons or experts;

 

(e)except as otherwise explicitly provided herein, the Referee will not be
obliged to conduct its inquiries in the presence of the Parties or receive
submissions from the Parties, except to the extent that the Referee thinks fit,
and may render its decision notwithstanding the failure of a Party to
participate in the proceedings;

 

(f)the Referee will render a brief, written, reasoned and impartial decision of
the Parties rights in respect of the Dispute and the resolution of the Dispute,
with copies to both Parties within five (5) Business Days of the signing by the
Referee and both Parties of the Referee Agreement referred to in Section 3.1(b),
or such longer period as agreed to in writing by both Parties. The Referee’s
decision will be in the form of a proposed determination of the rights of the
Parties having regard to the Referee’s understanding of the relevant contractual
provisions, the applicable law and the facts as agreed by the Parties or as best
the Referee is able to determine them;

 

(g)each Party acknowledges the value of having the Referee render a timely
decision regarding the Dispute. If the Referee is unable to render its decision
within the time set or as extended by mutual agreement of the Parties, then the
Parties will grant the Referee up to an additional thirty (30) days to complete
its review and make its determination. If the Referee is unable to make a
determination within such period, the Parties shall request that the Referee
provide to the Parties within such time such analysis of the Dispute as the
Referee is able to make within that time and describe the further work the
Referee recommends would be required in order to arrive at a reasoned decision;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 105 -

 

(h)a person who has acted as a Referee under this Section may be retained by
either party, or both parties, to assist in any Settlement Meeting with respect
to the Dispute. Neither Party will be entitled to refer to or enter into
evidence the decision of the Referee or anything contained therein in any such
proceedings;

 

(i)to the extent permitted by Law, the Parties will agree to release and save
harmless the Referee from any liability arising from the Referee’s actions, made
in good faith, in carrying out the duties of the Referee as described in this
Schedule 5 [Dispute Resolution Procedure] or as may be described in the Referee
Agreement referred to in Section 3.1(b);

 

(j)to the extent permitted by Law, the proceedings under this Section 3.1 will
be confidential and all information, data or documentation disclosed or
delivered by either Party to the Referee as a result or in connection with its
duties as Referee will be treated as confidential and to the extent permitted by
Law, neither the Parties nor the Referee will disclose to any Person any such
information, data or documentation unless the Parties otherwise agree in
writing. Nothing contained in this provision will prevent the submission in any
subsequent proceedings of any factual evidence other than factual evidence that
came into existence for the express purpose of submission to, or assistance of,
the Referee and such factual evidence that came into existence for the express
purpose of submission to, or assistance of, the Referee and any argument,
pleading or similar document interpreting factual evidence shall not be
submitted or referred to in any subsequent proceeding;

 

(k)the decision of the Referee will be final in respect to Disputes relating to
Deductions and in respect of all other Disputes unless a Party gives notice to
the other Party (i) to request a Settlement Meeting (without prejudice to any
further proceedings it may commence in accordance with this Schedule) in
accordance Section 4.1, or (ii) to commence proceedings in accordance with
Section 5.1;

 

(l)Unless or until the decision of the Referee on the Dispute is revised
cancelled or varied by agreement of the Parties, or by arbitration (if
proceedings are taken under Article 5) or by litigation (if proceedings are
taken under Article 6) the Referee’s decision on the Dispute will when rendered
be binding on both parties who will forthwith give effect to the decision; and

 

(m)should compliance with the Referee process under this Section 3.1 prove
impracticable for any reason, a party not at fault for the failure in
compliance, and which has made all reasonable efforts to ensure compliance, may
forthwith request a Settlement Meeting as though the requirements of this
Section 3.1 had been fully satisfied.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 106 -

 

Article 4
Settlement Meeting Negotiations

 

4.1Within ten (10) Business Days of the date on which the Referee’s decision is
rendered in accordance with Section 3.1(f) or 3.1(g), either party may (save and
except in respect of Disputes in respect of Deductions which shall be final and
binding) give notice to the other party requesting a settlement meeting (a
“Settlement Meeting”). A Settlement Meeting will be a meeting of at least two
(2) senior representatives of each party at which those representatives will
make good faith efforts to resolve the Dispute by without prejudice
negotiations. At least one of the representatives of each Party will not have
been previously involved in prior negotiations concerning the Dispute. The
procedure for a Settlement Meeting will be as follows:

 

(a)the Parties’ representatives will convene the Settlement Meeting within ten
(10) Business Days of delivery of the written notice for a Settlement Meeting,
or such longer period as the Parties may agree; and

 

(b)the Settlement Meeting may, with the agreement of both parties, be in the
form of mediation conducted in accordance with the meditation provisions of the
American Arbitration Society Commercial Arbitration Rules and Mediation
Procedures, as modified by the agreement of the parties.

 

Article 5
Arbitration

 

5.1If a Dispute is not finally settled by agreement of the parties by the
earlier of:

 

(a)twenty (20) Business Days after receipt of the Referee’s decision; and

 

(b)sixty (60) Business Days after giving of the Dispute Notice,

 

then either party may commence proceedings to have the Dispute finally settled
by binding arbitration under this Article 5, pursuant to the American
Arbitration Society Commercial Arbitration Rules and Mediation Procedures with
the consent of the other party or by litigation as contemplated in Article 6. In
any such proceedings the scope of issues will not be limited strictly to the
terms of the Dispute Notice but may extend to include directly related matters
for the purpose of completely settling the Dispute.

 

5.2The Parties agree that the Arbitrator shall not have the power and
jurisdiction to:

 

(a)issue judgments for exemplary or punitive damages;

 

(b)rule on a ground that has not been raised by either Party. Should the
Arbitrator rule that the solution to the Dispute comes, in whole or in part,
under such ground, it shall reopen the case and summon the Parties to a hearing
so that they may present their observations and, where applicable, adduce
further evidence in respect of said ground.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 107 -

 

5.3The place of arbitration is Akron, Arbitration shall be conducted in English.

 

5.4Any Party that wants to refer a Dispute to arbitration (such Party, the
“Applicant”) shall send an Arbitration Notice to the other Party (in this
Schedule the “Arbitration Notice”), which shall contain, inter alia, the
following:

 

(a)a demand that the Dispute be referred to arbitration;

 

(b)a brief description of the claim and an indication of the amount involved, if
any;

 

(c)the relief or remedy sought; and

 

(d)a proposal for the arbitrator designation by that Party.

 

5.5Within a period of ten (10) Business Days, the party receiving the
Arbitration Notice (the “Respondent”) shall provide a response to the
Arbitration Notice indicating whether or not it agrees to arbitration
(“Arbitration Notice Response”) failing which the Respondent shall be deemed to
agree to arbitration.

 

5.6If the Respondent does not agree to arbitration, either party may commence
proceedings to have the Dispute finally settled by litigation in accordance with
Article 6.

 

5.7If the Respondent does agree to arbitration, thirty (30) days after the
Arbitration Notice has been served, the Respondent shall serve its response
containing the following elements:

 

(a)its comments on the claim and the amount involved;

 

(b)its position as to the relief or remedy sought;

 

(c)a proposal for the arbitrator designator by the Respondent; and

 

(d)any counterclaim formulated in accordance with the requirements that apply to
the Arbitration Notice, if applicable.

 

5.8The arbitrator designator put forward by the Applicant in accordance with
Section 5.4(d) and the arbitrator designator put forward by the Respondent in
accordance with Section 5.7(c) shall be independent third parties experienced in
the arbitration of disputes. The arbitrator designators shall within a period of
ten (10) Business Days following delivery of the Respondent’s Response to the
Arbitration Notice appoint an arbitrator for the dispute who shall be an
arbitrator experienced with disputes in the nature of the Dispute and be an
independent third party with no pre-existing relationship to either Party. In
the event that, for any reason, an Arbitrator has not been appointed within such
ten (10) Business Day period, either party may apply to the American Arbitration
Society for the appointment of an arbitrator. The person appointed as arbitrator
pursuant to this Section 5.8 shall be the “Arbitrator”.

 

5.9The Applicant shall present its response to the counterclaim within a period
of 30 days after the counterclaim has been served, if applicable.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 108 -

 

5.10Unless otherwise agreed by the Parties, either Party may amend or supplement
its Claim or defense during the course of the arbitral proceedings, unless the
Arbitrator considers it inappropriate to allow such amendment having regard to
the delay in making it.

 

5.11Within 30 days of its appointment the Arbitrator shall summon the Parties to
a preliminary conference for the purposes of drafting and executing the terms of
reference, which shall include:

 

(a)the names, full corporate names and nature of the Parties;

 

(b)the addresses of the Parties, for service of procedures purposes;

 

(c)a presentation of the Parties’ allegations and conclusions sought in the
principal and counterclaim;

 

(d)a list of the issues under dispute;

 

(e)the timetable, including deadlines for serving the declaration, the defense
and, eventually, the counterclaim, the reply and defense to the counterclaim,
and the preliminary arguments, the examinations before and after the defense,
the objection proceedings, the disclosure of exhibits, the disclosure of expert
reports, the submission of “prehearing” briefs, the prehearing conferences, the
date of hearing, and the “post-hearing” briefs, as applicable; and

 

(f)the amounts to be paid by the Parties as provisions for arbitration fees.

 

5.12The terms of reference shall be executed by the Parties and the members of
the Arbitrator. Refusal by either Party to participate in the prehearing
conference or execute the terms of reference shall not hamper the conduct of the
arbitration procedure. The terms of reference may be amended for the specific
purpose of taking into account any new principal or counterclaim instituted by
the Parties, or any change to the timetable of the procedures.

 

5.13The Arbitrator may take any measure to protect the business or trade secrets
and Confidential Information of the Parties.

 

5.14The Arbitrator shall establish rules of procedure, which shall under no
circumstances be open to individuals not Party to the proceedings. The
Arbitrator may specifically order the exclusion of witnesses. The Parties shall
appear in person or through a duly mandated representative, including their
counsel.

 

5.15Upon adjournment of the hearings or, where applicable, after receipt of the
written arguments, the Arbitrator shall declare the proceedings closed and,
after that date, no further proceeding, argument or evidence may be presented,
unless so requested or authorized by the Arbitrator.

 

5.16Any arbitration award shall be rendered in writing and reasons be given
therefor. The award shall be deemed to have been rendered in the location of the
arbitration and on the date stipulated therein.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 109 -

 

5.17The arbitration award shall be final, without appeal and binding on the
Parties.

 

5.18The Parties and the Arbitrator shall treat all meetings and communications,
the proceedings, documents disclosed during the proceedings and the award as
confidential, except:

 

(a)to the extent that disclosure may be required of a Party to fulfil a legal
duty, protect or pursue a legal right, or enforce or challenge an award in bona
fide legal proceedings before a court or other judicial authority;

 

(b)with the consent of the Parties;

 

(c)where needed for the preparation or presentation of a claim or defense
between the Parties pursuant to the TAAS Agreement;

 

(d)where such information is already in the public domain other than as a result
of a breach of this clause; or,

 

(e)by order of the Arbitrator(s) upon application of a Party.

 

5.19The Parties undertake to pay the arbitration fees established by the
Arbitrator within the timeframe determined by the Arbitrator. In its final
arbitration award, the Arbitrator shall determine the arbitration fees,
including the fees and expenses of the Arbitrators as well as the cost of
experts, and shall decide which Party shall assume the payment thereof or in
what proportion they shall be shared by the Parties.

 

Article 6
Judicial Proceedings

 

6.1To the extent that the provisions of this Schedule 5 [Dispute Resolution
Procedure] authorize the Parties to seek recourses from the courts of law,
including any request to quash an arbitration award, the Parties are permitted
to proceed with any such suit, action, or other proceeding in the State of Ohio.

 

Article 7
Miscellaneous

 

7.1Customer and Provider shall diligently carry out their respective obligations
under this TAAS Agreement during the pendency of any Disputes, including,
without limitation, arbitration proceedings or litigation proceedings. If during
the pendency of any Dispute it is considered necessary by either Party to
proceed in respect of the matter that is in Dispute, then without prejudice to
Provider’s rights in respect of the Dispute (including in respect of Excused
Failures or Changes), Provider shall proceed in accordance with the instructions
of Customer, and Customer shall pay the Provider for such work as if such work
was being performed on the basis of a Change Directive, and in the event the
matter in dispute is determined in favor of Customer, Provider shall repay to
the Customer any amounts received in respect of such matter.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 110 -

 

7.2For greater certainty, in respect of any Dispute relating to the Project Work
or the Project Services or the Interim Project Services, the Referee shall be
the decision maker of the first instance and the Parties shall comply with the
decision of the Referee unless and until is overturned in a subsequent
arbitration or litigation proceeding.

 

7.3Nothing contained in this Schedule 5 [Dispute Resolution Procedure] will
prevent the Parties from seeking interim protection from the courts referred to
in Section 6.1, including seeking an interlocutory injunction where available
pursuant to Law, if necessary to prevent irreparable harm to a Party.

 

7.4Customer shall ensure that any and all documents in the possession or control
of any Customer Person that are available to Customer and that may be necessary
for the resolution of a Dispute on an informed basis pursuant to negotiations,
Article 3 [Fast Track Dispute Resolution Procedure], mediation, arbitration, or
judicial proceedings, are made available in a timely manner to Provider.
Provider shall ensure that any and all documents in the possession or control of
any Provider Party that are available to Provider and that may be necessary for
the resolution of a Dispute on an informed basis pursuant to negotiations,
Article 3 [Fast Track Dispute Resolution Procedure], mediation, arbitration, or
judicial proceedings, are made available in a timely manner to Customer.

 

7.5The Parties can, by written agreement, on a Dispute by Dispute basis:

 

(a)extend any or all timelines set out in this Schedule 5 [Dispute Resolution
Procedure];

 

(b)agree to waive or by-pass any one or more of the Dispute resolution processes
in this Schedule 5 [Dispute Resolution Procedure]; and/or

 

(c)agree to resolve a Dispute by Referee rather than arbitration or litigation.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 111 -

 

Appendix A
FORM OF REFEREE RETAINER AGREEMENT

 

This Agreement is made this ____ day of __________ 20___, by ___________ (the
“Referee Appointee”) and [Customer Name] and [Provider Name] (each a “Client”).

 

1.Each Client wishes to retain Referee Appointee to act as the referee in
accordance with Schedule 5 [Dispute Resolution Procedure] to the TAAS Agreement
entered into between the Clients on or about [DATE] (the “TAAS Agreement”). A
copy of Schedule 5 [Dispute Resolution Procedure] to the TAAS Agreement has been
provided to the Referee Appointee.

 

2.Referee Appointee agrees to act honestly, independently and in good faith as
Referee, as defined in TAAS Agreement. Referee Appointee confirms and warrants
that except as disclosed to each Party, it has no relationship with any Client
which could be perceived as a conflict of interest in respect of its
impartiality or role as Referee under the TAAS Agreement. The Referee Appointee
agrees to keep all matters related to its appointment hereunder, the TAAS
Agreement and all matters related to this retainer strictly confidential and not
to disclose any information or documents which it receives in respect of this
retainer.

 

3.The Referee Appointee shall be entitled to be paid by the Clients its
reasonable out of pocket expenses and a fee of $_______ per hour (“Referee
Amounts”). Each Client shall be responsible to pay 50% of all of Referee
Amounts, invoiced monthly in arears within 30 days of receipt of a detailed
invoice from the Referee Appointee. Each Client shall not be responsible to pay
any amount which is not paid by the other Client.

 

4.To the extent permitted by Applicable Law, the Referee Appointee shall not be
liable to either Client for any loss, claim or damage which results from the
actions of the Referee Appointee or arises out of or relates to this Referee
Retainer Agreement or the matters in respect of which the Referee is being
retained except in the event of a breach of Section 2 of this Referee
Appointment Agreement and except to the extent of the Referee Appointee’s wilful
misconduct or fraud.

 

5.This Agreement may be terminated by agreement of the Clients on 30 days prior
written notice and shall terminate at the time that the Referee Appointee
renders its decision in accordance with the requirements of the TAAS Agreement.
The payment obligations of the Clients and the provisions of Section 4 shall
survive termination.

 

6.The laws of the State of Ohio shall govern the construction and interpretation
of this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 112 -

 

7.Any notices required under this Agreement shall be in writing and shall be
deemed to have been duly served if delivered in person to the party for whom it
is intended or if delivered at or sent by registered or certified mail to the
address indicated below:

 

Referee:

 

[ADDRESS FOR SERVICE]

 

[Customer Name]:

 

[ADDRESS FOR SERVICE]

 

[Provider Name]:

 

[ADDRESS FOR SERVICE]

 

8.This Agreement may be executed in one or more counterparts. Any single
counterpart or a set of counterparts executed, in either case, by all of the
Parties will constitute a full, original and binding agreement for all purposes.
Counterparts may be executed either in original, faxed or electronic mail form.

 

  [REFEREE]                 Name:     Title:           [CUSTOMER NAME]          
      Name:     Title:           [PROVIDER NAME]                 Name:    
Title:  

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 5 [Dispute Resolution Procedures]

EXECUTION VERSION

- 113 -

 

SCHEDULE 6

 

Customer Support Services

 

In addition to any other obligations of Customer pursuant to the TAAS Agreement,
Customer shall perform any additional obligations identified and agreed to by
the Parties as being the responsibility of the Customer and, once identified,
all such obligations shall be at Customer’s sole risk, cost and expense,
including in respect of payment.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 114 -

 

SCHEDULE 7

 

Article 1
general

 

1.1Changes in the Project Work (including changes in the GMP - Phase 2 or the
GMP - Phase 3, as applicable) or the Project Services (including, without
limitation, changes caused by an Excused Failure as provided in Section 7.4 of
the TAAS Agreement or a Change in Law or a change in Customer Policies as
provided in Section 7.2 of the TAAS Agreement) may be accomplished after
execution of the Agreement, and without invalidating the Agreement, by Change
Order or Change Directive (collectively, a “Change”), subject to the limitations
stated in this Schedule 7 [Changes] and elsewhere in the TAAS Agreement.

 

1.2A Change Order shall be based upon agreement between Provider and Customer.
Subject to Section 3.2, Customer may issue a Change Directive without agreement
of Provider.

 

1.3Changes in the Project Work or the Project Services shall be performed under
applicable provisions of the TAAS Agreement, and Provider shall proceed
promptly, unless otherwise provided in the Change Order or Change Directive.

 

1.4Provider shall be entitled to a Change Order in respect of an Excused
Failure, a Change in Law or a change in Customer Policies, provided that, in the
absence of agreement on the terms of a Change Order in respect of an Excused
Failure or Change in Law or change in Customer Policies, Customer shall issue a
Change Directive.

 

1.5Any failure of Provider to provide the Project Services in accordance with
the requirements of Article 3 of the TAAS Agreement as a result of implementing
a Change shall be deemed to be an Excused Failure and no Deductions shall apply
in respect thereof.

 

Article 2
CHANGE ORDERS

 

2.1A change order is a written instrument signed by Provider and Customer (a
“Change Order”) stating their agreement upon all of the following:

 

(a)the change in the Project Work (including changes in the GMP - Phase 2 or the
GMP - Phase 3, as applicable) or the Project Services;

 

(b)the method of adjustment or the amount of the adjustment, if any, in the GMP
- Phase 2, GMP - Phase 3, the Indexed Payments (or any component thereof), or
other method of payment for the change; provided that if Provider elects not to
finance the capital cost of any change in the Project Work or the Project
Services, such capital cost shall be paid by Customer to Provider on a lump sum
or on an agreed progress basis as the capital work is performed;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 115 -

 

(c)the extent of the adjustment, if any, in the scheduled Phase 2 Project Work
substantial completion date, scheduled Phase 3 Project Work substantial
completion date and the Term; and

 

(d)any other changes to the TAAS Agreement agreed by Provider and Customer.

 

Article 3
CHANGE DIRECTIVES

 

3.1A change directive is a written order signed by Customer directing a change
in the Project Work (including changes in the GMP - Phase 2 or the GMP -
Phase 3, as applicable) or the Project Services prior to agreement on a Change
Order (a “Change Directive”). Customer may by Change Directive, without
invalidating the Agreement, order changes in the Project Work or the Project
Services within the general scope of the TAAS Agreement consisting of additions,
deletions or other revisions, with consequent changes to the scheduled Phase 2
Project Work substantial completion date, scheduled Phase 3 Project Work
substantial completion date, the Term and/or the Indexed Payments (or any
component thereof) or another method of payment as contemplated in Section 2.1
above and in accordance with Sections 3.4 and 3.8 below.

 

3.2Provider shall not be required to comply with a Change Directive issued by
Customer in following circumstances:

 

(a)Provider, acting reasonably, determines that complying with the Change
Directive would result in a violation of Applicable Law or create a danger to
the health or safety of any person;

 

(b)Provider, acting reasonably, is not satisfied that Customer is able to pay
for or finance the Change Directive;

 

(c)Provider, acting reasonably, determines that the requirements of the Change
Directive are not within the general scope of the TAAS Agreement;

 

(d)Provider, acting reasonably, determines that the Change Directive relates to
any environmental damage or Hazardous Materials; or

 

(e)after the Phase 2 Project Work substantial completion date or the Phase 3
Project Work substantial completion date, Provider, acting reasonably,
determines that the Change Directive involves material change to the Project
Facilities.

 

3.3A Change Directive shall be used in the absence of total agreement on the
terms of a Change Order.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 116 -

 

3.4Provider’s compensation for a Change Directive shall be paid by Customer to
Provider as agreed between them in accordance with the following and failing
agreement as provided in Section 3.8:

 

(a)mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

 

(b)unit prices stated in the Design Documentation or subsequently agreed upon by
the Parties; or

 

(c)cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee.

 

3.5If unit prices are stated in the Design Documentation or subsequently agreed
upon, and if quantities originally contemplated are materially changed in a
proposed Change Order or Change Directive so that application of such unit
prices to quantities of Project Work proposed will cause substantial inequity to
Provider or Customer, the applicable unit prices shall be equitably adjusted.

 

3.6Subject to Section 3.2, upon receipt of a Change Directive, Provider shall
promptly proceed with the change in the Project Work or the Project Services
involved and advise Customer of Provider’s agreement or disagreement with the
method, if any, provided in the Change Directive for determining the proposed
adjustment in the Project Work or the Project Services, the GMP - Phase 2, the
GMP - Phase 3, the Indexed Payments (or any component thereof), or other payment
method or in the scheduled Phase 2 Project Work substantial completion date, the
scheduled Phase 3 Project Work substantial completion date or Term.

 

3.7A Change Directive signed by Provider indicates Provider’s agreement to
proceed therewith. In the event that Provider agrees with Customer’s proposed
method of payment for the Change Directive, Provider shall state so explicitly
in writing to Customer and such method of adjustment shall then be binding on
Provider.

 

3.8Subject to Section 3.7, the adjustment to Provider’s payment resulting from a
Change Directive will be the change in Provider’s reasonable costs, expenditures
and savings for the performance of the Project Work or the Project Services
attributable to the change, including, in case of an increase, an amount for
overhead and profit of sixteen (16) percent in respect of the Project Work and,
in respect of the Project Services, a reasonable and equitable amount having
regard to the risk being undertaken by the Provider and the margins for public
private partnership transactions generally. In such case, and also under Section
3.4, the Provider shall keep and present, in such form as Customer may
reasonably prescribe, an itemized accounting of its costs related to the Change
Directive together with appropriate supporting data. In respect of the Project
Work, unless otherwise provided in the Design Documentation, costs for the
purposes of this Section 3.8 shall be limited to Allowable Costs.

 

3.9The amount of credit to be allowed by the Provider to the Customer for a
deletion or change that results in a net decrease in the Indexed Payments or
other charges shall be the actual net decrease in Provider’s cost. The amount of
the Change Order or the Change Directive shall include all costs arising from,
or related to, the change including, without limitation, any debt and/or
financing costs, but only to the extent that such costs are incurred by
Provider.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 117 -

 

3.10Pending final determination of the total cost of a Change Directive,
Provider may require payment for Project Work or the Project Services completed
under the Change Directive in a monthly invoice delivered by Provider to
Customer. Customer will make an interim determination for purposes of payment or
certification of payment for those costs deemed to be reasonably justified.
Customer’s interim determination of cost shall adjust the Indexed Payments (or
any component thereof) or other payment method as contemplated in Section 2.1(b)
above, on the same basis as a Change Order, subject to the right of Provider to
disagree and assert a claim in accordance with Schedule 5 [Dispute Resolution
Procedure].

 

3.11Payments by Customer to Provider in respect of invoices delivered pursuant
to Section 3.10 shall be, prior to the Phase 2 Project Work substantial
completion date or the Phase 3 Project Work substantial completion date, as
applicable, be paid at the same time as the construction draw for the relevant
month and after the Phase 2 Project Work substantial completion date or the
Phase 3 Project Work substantial completion date, as applicable, at the time the
Indexed Payment is made in respect of the relevant month.

 

3.12When Provider and Customer agree with a determination concerning the
adjustments in the Project Work or the Project Services; the GMP - Phase 2; the
GMP - Phase 3 and the Indexed Payments (or any component thereof) or other
payment method and in the scheduled Phase 2 Project Work substantial completion
date, the Phase 3 Project Work substantial completion date or Term, if
applicable, or otherwise reach agreement upon the adjustments, such agreement
shall be reduced to writing and Provider and Customer shall execute a Change
Order. Change Orders may be issued for all or any part of a Change Directive.

 

3.13If a Change Order or Change Directive requires Project Work or the Project
Services to be provided on a time and material basis, Customer shall have the
right to review all records (including time logs and daily work tickets) to
verify the Project Work or the Project Services being performed and the cost
thereof.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 118 -

 

SCHEDULE 8

 

CUSTOMER policies

 

See Attached

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 8 [Customer Policies]

EXECUTION VERSION

- 119 -

 

[ex10-9_044.jpg]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 120 -

 

[ex10-9_045.jpg]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 121 -

 

[ex10-9_046.jpg]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 122 -

 

[ex10-9_047.jpg]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 123 -

 

[ex10-9_048.jpg]

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 124 -

 

[ex10-9_049.jpg]

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 7 [Changes]

EXECUTION VERSION

- 125 -

 

SCHEDULE 9

 

RELIANCE DOCUMENTS

 

None.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 09 [Reliance Documents]

EXECUTION VERSION

- 126 -

 

Schedule 10

 

Construction Additional General Terms and Conditions

 

Article 1
Design Documentation, Construction Documentation and Shop Drawings

 

1.1References. The provisions of this Schedule 10 (including all attachments)
shall apply to both the Phase 2 Work and the Phase 3 Work. All references to
Project Work shall mean the Phase 2 Work or the Phase 3 Work, as applicable. All
references to Construction Price shall mean the Construction Price - Phase 2 and
the Construction Price - Phase 3, as applicable, all references to GMP shall
mean the GMP - Phase 2 and the GMP - Phase 3, as applicable, all references to
Customer Schedule shall mean Customer Schedule – Phase 2 and Customer Schedule –
Phase 3, as applicable.

 

1.2Modified AIA Document Customer and Provider acknowledge that a modified
version of AIA Document A201-2007 is attached as Attachment 4 and that such
modified version together with AIA Document A102-2017 is herein referred to as
the “AIA Document”. The Parties shall, in good faith, settle the terms and
conditions of the AIA Document, having regard to the terms and conditions of
this Agreement, by November 15, 2020 and, once settled, the terms and conditions
therein shall be incorporated in this Agreement by reference and shall apply to
the Project Work. In the event of any conflict or inconsistency between the AIA
Document and any term or condition of this Agreement, the terms and conditions
of this Agreement shall govern. For purposes of the AIA Document, all references
to Owner shall mean Customer, all references to Contractor shall mean Provider,
all references to Work shall mean the Project Work (and, as applicable, the
Phase 2 Work or Phase 3 Work).

 

1.3Design Documentation and Construction Documentation. The Design Documentation
reflects the expected scope of the Project Work and will serve as the basis of
the preparation of the Construction Documentation by Customer and serve as the
basis for the pricing of the Project Work by Provider. Customer shall prepare
the Construction Documentation on the basis of the Design Documentation. The
Construction Documentation may vary from the Design Documentation, provided that
the Construction Documentation shall be consistent with and generally have the
same scope as shown in the Design Documentation.

 

1.4Shop Drawings. Provider shall be responsible for preparing shop drawings
corresponding to the Construction Documentation provided by Customer to Provider
(“Project Shop Drawings”).

 

1.5Documentation Changes. To the extent that there is any material difference
between the Design Documentation and the Construction Documentation, Provider
shall be entitled to a Change in respect thereof. To the extent that the Parties
cannot agree on the terms of a Change Order in respect of such difference, such
difference shall be treated as a Change Directive.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 127 -

 

Article 2
General

 

2.1Construction in Accordance with Construction Documentation. Provider shall
construct, supply, commission and test the Project Work in accordance with the
Construction Documentation, as the same may be prepared by Customer and provided
to Provider in accordance with the terms of this Agreement.

 

2.2Licensing. Provider shall comply with any applicable licensing requirements
in the jurisdiction where the Project is located.

 

2.3No Relief. Provider shall not be relieved of the obligation to perform the
Project Work in accordance with the Construction Documentation by the tests,
inspections or approvals of Customer, except as expressly provided in this
Agreement.

 

2.4Compliance With Law. Provider shall perform the Project Work in compliance
with Applicable Law. If Provider performs Project Work contrary to Applicable
Law, Provider shall assume responsibility for all such Project Work and shall
bear the costs attributable to correction, except to the extent such Project
Work was completed based on instructions received from Customer.

 

2.5Limitation on Performance Obligation. Neither Provider, Customer nor any
Subcontractor shall be obligated to perform any act which they believe will
violate Applicable Law. If Provider determines that implementation of any
instruction received from Customer would cause a violation of Applicable Law,
Provider shall as soon as reasonably practicable notify Customer in writing.
Upon verification by Customer that a change to Customer’s instruction is
required to remedy the violation, Customer and Provider shall execute a Change
Order, or Customer shall issue a Change Directive, in accordance with Schedule 7
[Changes], as applicable.

 

2.6Provider Person. Provider shall be responsible to Customer for acts and
omissions of any Provider Person performing any portion of the Project Work.

 

Article 3
General Consultation

 

3.1Consultation and Meetings. Provider shall schedule and conduct periodic
meetings with Customer to review matters such as procedures, progress,
coordination, and scheduling of the Project Work.

 

Article 4
Progress Reports

 

4.1Monthly Reporting. Provider shall keep Customer informed of the progress and
quality of the Project Work. On a monthly basis or as otherwise agreed to by
Customer and Provider, Provider shall submit written progress reports to
Customer, showing estimated percentages of completion and other information
identified below:

 

(a)Project Work completed for the period;

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 128 -

 

(b)Project Work Schedule status;

 

(c)Submittal Schedule and status report, including a summary of outstanding
Project Shop Drawings;

 

(d)Responses to requests for information to be provided by Provider;

 

(e)Approved Change Orders and Change Directives;

 

(f)Pending Change Order and Change Directive status reports;

 

(g)Tests and inspection reports;

 

(h)Status report of Project Work rejected by Customer;

 

(i)Status of claims previously submitted in accordance with Schedule 5 –
[Dispute Resolution Procedure];

 

(j)Scheduled draws as compared to Schedule of Values; and,

 

(k)Additional information as agreed to by Customer and Provider, each acting
reasonably.

 

Article 5
Construction Period Payments

 

5.1Construction Payments. Customer shall pay Provider the Construction Price, up
to the GMP set forth in Attachment 1 [Construction Payments] to this Schedule 10
- [Construction Additional General Terms and Conditions], and any other amounts
owed hereunder by Customer to Provider (collectively, the “Construction
Payments”) on a progress payment basis in accordance with Attachment 1C.

 

5.2Additional Payment Conditions. The provisions of Sections 6.1(a) [Project
Work Payments], 6.1(d) [Method of Payment], 6.1(e) [Taxes Payable by Customer],
6.2 [Taxes] and 6.3 [Overdue Amounts] of the main body of this TAAS Agreement
shall apply to all Construction Payments.

 

5.3Guaranteed Maximum Price. Customer and Provider have established an
indicative guaranteed maximum price (“GMP”) for the Project Work as set out in
Attachment 1A or 1B, as applicable. At the request of the Customer for a
Customer supplied date, a firm GMP shall be agreed to by the Parties, acting
reasonably. At the conclusion of the Project Work, any amount of the
Construction Price in excess of the GMP will be paid by Provider without
reimbursement by Customer.

 

Article 6
Provider’s Schedules

 

6.1Project Work Schedule. Provider, within sixty (60) days after execution of
this Agreement, shall prepare and submit for Customer’s review and approval, a
resource loaded schedule for the Project Work which shall conform to the
requirements of the Customer Schedule (the “Project Work Schedule”). The Project
Work Schedule, including the commencement date, the time required for
construction, supply testing and commissioning, shall show Substantial
Completion of the Project Work required for each Project Facility or Phase by
the Scheduled Project Work Substantial Completion Date for such Project Facility
or Phase, shall be revised at appropriate intervals as required by Change
Orders, Excusing Events, the conditions of the Project Work and the Project,
shall be related to the entire Project Work, and shall include and identify, as
separate items, allowances for reasonable periods of time required for
Customer’s review. Provider shall take due account of any comments received from
Customer in respect of the schedule.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 129 -

 

6.2Performance to Schedule. Provider shall perform the Project Work in general
accordance with the most recent schedule submitted to Customer and Customer and
Provider shall coordinate their activities to facilitate performance of the
Project Work in accordance with the Project Work Schedule.

 

6.3Updated Schedules. Customer shall provide to Provider an updated Customer
Schedule for the Project at regular intervals and no less than monthly. Provider
shall update the Project Work Schedule to the extent required to coordinate with
the Customer Schedule, and shall be entitled to an Excusing Cause to the extent
that the time for performance of the Project Work is extended or the order of
the Project Work is required to be revised as a result of changes to the
Customer Schedule.

 

Article 7
Provider’s Submittals

 

7.1Submittal Schedule. Prior to submission of any Project Shop Drawings,
Provider shall prepare a Project Shop Drawing schedule, and shall submit the
schedule for Customer’s approval (the “Submittal Schedule”). Customer’s approval
and/or comments shall be returned to Provider within ten (10) Business Days. The
Submittal Schedule shall (i) be coordinated with the Project Work Schedule, (ii)
allow Customer reasonable time to review Project Shop Drawings (ten (10)
Business Days for each Project Shop Drawing), and (iii) be periodically updated
to reflect the progress of the Project Work.

 

7.2Performance at Risk. If Provider shall perform any portion of the Project
Work for which the Construction Documentation requires Project Shop Drawings
before Customer has approved the respective Project Shop Drawing, Provider shall
be deemed to be proceeding at risk and to the extent any Project Work must be
removed, added or revised as a result of Provider proceeding at risk, Provider
shall bear the risk of such removal, addition or revision.

 

7.3Professional Services. All Project Shop Drawings requiring professional
design services or certifications to be provided by Provider, including all
drawings, calculations, specifications, certifications, shall contain the
signature and seal of the licensed design professional preparing them, when
required by Applicable Law. Customer understands and agrees that the services of
Provider’s consultants are performed in the sole interest of, and for the
exclusive benefit of, Provider.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 130 -

 

Article 8
Customer Review of Submittals

 

8.1Customer Approval Limitation. Customer shall review and approve or take other
appropriate action on Project Shop Drawings. Review of Project Shop Drawings is
not conducted for the purpose of (i) determining the accuracy and completeness
or other details, such as dimensions and quantities or (ii) for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of Provider. Customer’s review shall not
constitute approval of safety precautions or, unless otherwise specifically
stated by Customer, of any construction means, methods, techniques, sequences or
procedures.

 

8.2Customer Approval. Customer review and approval of Project Shop Drawings is
conducted for the purpose of determining that the Project Shop Drawings are in
conformance with the Construction Documentation, which is the responsibility of
Customer.

 

8.3Deemed Approval. Customer’s action will be taken in accordance with the
Submittal Schedule approved by Customer, in the absence of an approved Submittal
Schedule, with reasonable promptness while allowing sufficient time to permit
adequate review and in a timely manner to allow Provider to proceed in
accordance with the then current Project Work Schedule. Customer’s approval of a
specific item shall not indicate approval of an assembly of which the item is a
component.

 

8.4Customer Response to Submittal. Customer shall respond to each such Project
Shop Drawing within the time allowed by the Submittal Schedule either approving
the Project Shop Drawing and confirming that the Project Shop Drawing is in
conformance with the requirements of the Construction Documentation or by
rejecting the Project Shop Drawing and providing a reasonably detailed
explanation of the reasons that the Project Shop Drawing was rejected.
Customer’s failure to respond to a Project Shop Drawing within the time
permitted by Section 8.3 shall be deemed to be an approval of such Project Shop
Drawing, including that such Project Shop Drawing is in accordance with the
Construction Documentation.

 

Article 9
Construction

 

9.1Provider’s Responsibility for Construction. Provider shall supervise and
direct the Project Work, using the skill and attention of a prudent Provider.
Provider shall be solely responsible for, and have control over, construction
means, methods, techniques, sequences and procedures (except as expressly
provided otherwise in this Agreement), and for coordinating all portions of the
Project Work under this TAAS Agreement, unless the Design Documentation gives
other specific instructions concerning these matters.

 

9.2Provider’s Inspections. Provider shall be responsible for inspection of
portions of the Project Work already performed to determine that such portions
are in proper condition to receive subsequent Project Work.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 131 -

 

Article 10
Labor and Materials

 

10.1Provider’s Responsibility For Labor and Materials. Subject to Section 10.2,
unless otherwise provided in the Design Documentation, Provider shall provide
and pay for labor, supplies, materials, equipment, tools, construction equipment
and machinery, transportation, and other facilities and services, necessary for
proper execution and completion of the Project Work, whether temporary or
permanent, and whether or not incorporated or to be incorporated in the Project
Work.

 

10.2Owner’s Responsibility For Utilities Materials. Unless otherwise provided in
the Design Documentation, Customer shall provide and pay for all utilities
required in connection with the Project Work, including without limitation all
water, heat, electricity, gas, garbage disposal and sewage.

 

10.3Substitutions and Limitation on Substitutions. When a particular material or
system is specifically specified in the Design Documentation, except to the
extent specifically permitted in the Design Documentation, Customer may make
substitutions only in accordance with Schedule 7 [Changes] to the TAAS
Agreement, provided that Customer may not make any changes to the Provider
In-Scope Systems without the prior written consent of Provider.

 

10.4Responsibility for Labor. Provider shall enforce strict discipline and good
order among Provider Persons carrying out the Project Work. Provider shall not
permit employment of unfit persons or persons not properly skilled in tasks
assigned to them and shall ensure that Provider’s safety standards are applied
to all Project Work.

 

10.5Parking. Construction parking passes will be issued to Provider by Customer
as needed for access to the Project Work at Provider’s cost.

 

Article 11
Concealed or Unknown Conditions

 

11.1Concealed or Unknown Conditions. If during the performance of the Project
Work Provider encounters conditions described in Section (f) of the definition
of Excused Failure, including for the avoidance of doubt any of the subsections
of Section (f), Provider shall promptly provide notice to Customer before such
conditions are disturbed and in no event later than five (5) Business Days after
first observance of the conditions. Customer shall promptly investigate such
conditions and report to Provider in respect thereof. If Customer agrees that
the conditions constitute an Excused Failure, Customer shall recommend an
equitable adjustment in the Construction Price, Project Work Schedule and
Scheduled Project Work Substantial Completion Date, as applicable. If Customer
does not so agree, Customer shall promptly notify Provider in writing, stating
the reasons. If Provider disputes Customer’s determination or recommendation,
Provider may proceed as provided in Schedule 5 [Dispute Resolution Procedure].

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 132 -

 

11.2Damage to Customer’s Property. Where Provider is performing Project Work, on
the Premises, Provider shall be responsible for any damage to Customer’s
property resulting from the Project Work. Notwithstanding the foregoing,
Provider shall not be liable for damage to any property which was previously
damaged, improperly installed, weakened items, or items not suitable for the
purpose that they are performing.

 

Article 12
Human Remains and Archaeological Premisess

 

12.1Archeological Materials. In addition to the obligations of Provider and
Customer described above in Section 11.1, if during the performance of the
Project Work Provider encounters an Excused Failure described in Section (f)(iv)
of the definition of Excused Failure, Provider shall suspend any Project Work
which would disturb such conditions until otherwise instructed by Customer and
Customer shall promptly take any action necessary to allow Provider to proceed
with any part of the Project Work so suspended including obtaining any
governmental authorization required to resume such part of the Project Work.

 

Article 13
Documents and Submittals

 

13.1Customer shall maintain at the Premises one copy of the Design Documentation
and a current set of the Construction Documents, in good order and marked
currently to indicate field changes and selections made during construction.
Provider shall maintain at the Premises one copy of the approved Project Shop
Drawings.

 

Article 14
Cleaning Up

 

14.1Provider shall keep the Premises and surrounding area free from accumulation
of waste materials or rubbish caused by Project Work. At completion of the
Project Work at each Project Facility, Provider shall remove waste materials,
rubbish, Provider’s tools, construction equipment, machinery and surplus
materials from and about such Project Facility.

 

Article 15
Health and Safety

 

15.1Customer shall notify and train Provider regarding Project safety criteria
and programs, which Provider and the Provider Person’s performing any part of
the Project Work, shall comply with while at the location of the Project Work.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 133 -

 

Article 16
Provider Rights

 

16.1Visits to the Project Work by Customer shall not be construed to create an
obligation on the part of Customer to make on-site inspections to check the
quality or quantity of the Project Work. Customer shall neither have control
over or charge of, nor be responsible for, the construction means, methods,
techniques, sequences or procedures, or for Provider’s compliance with the
safety precautions and programs in connection with the Project, because these
are solely Provider’s responsibility.

 

16.2Customer shall not be responsible for Provider’s failure to perform the
Project Work in accordance with the requirements of the Project Shop Drawings
approved by Customer. Customer shall not have control over or charge of, and
will not be responsible for acts or omissions of Provider, or its
Subcontractors.

 

16.3Customer has the authority to reject Project Work that does not conform to
the Project Shop Drawings approved by Customer. Customer shall have authority to
require inspection or testing of the Project Work in accordance with the Design
Documentation, whether or not such Project Work is fabricated, installed or
completed. However, neither this authority of Customer nor a decision made in
good faith either to exercise or not to exercise such authority shall give rise
to a duty or responsibility of Customer to Provider or any Subcontractor, or
other persons or entities performing portions of the Project Work.

 

Article 17
Substantial Completion

 

17.1If Provider considers that the Project Work has achieved Substantial
Completion, Provider shall prepare a deficiency list and submit same to
Customer. Failure to include an item on the deficiency list does not alter the
responsibility of Provider to complete all Project Work in accordance with the
Project Shop Drawings.

 

17.2Upon receipt of Provider’s list, Customer shall make an inspection to
determine whether the Project Work has achieved Substantial Completion. If
Customer’s inspection discloses any item, whether or not included on Provider’s
list, which is not sufficiently complete in accordance with the Project Shop
Drawings so as to be considered to have achieved Substantial Completion,
Provider shall, before issuance of a Certificate of Substantial Completion in
respect of the Project Work, complete or correct such item upon notification by
Customer. In such case, Provider shall then submit a request for another
inspection by Customer to determine whether the Project Work has achieved
Substantial Completion.

 

17.3When the Project Work has achieved Substantial Completion, Provider will
prepare for Customer’s signature a Certificate of Substantial Completion.
Subject to compliance with Section 17.2, Customer shall sign and return such
Certificate of Substantial Completion within two (2) Business Days. Unless
otherwise specified in the Project Shop Drawings, Warranties required by the
Design Documentation shall commence on the date Substantial Completion in
respect of that portion of the Project Work which has achieved Substantial
Completion unless otherwise provided in the Certificate of Substantial
Completion.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 134 -

 

Article 18
Uncovering of Work

 

18.1If Customer has reasonable grounds to believe that Project Work which has
been covered has not been performed in accordance with the Project Shop
Drawings, Customer may request to examine such portion of the Project Work that
Provider has covered to determine if the Project Work has been performed in
accordance with the Project Shop Drawings approved by Customer. If such Project
Work is in accordance with the Project Shop Drawings approved by Customer, or if
Customer was provided with an opportunity to inspect before such Project Work
was covered, Provider shall be entitled to a Change Order or Change Directive
and adjustment of the Project Work Schedule and Scheduled Project Work
Substantial Completion Date to compensate it for the cost and time required in
respect of the uncovering, recovering and ancillary work required as a result of
Customer’s request. If such Project Work is not in accordance with the Project
Shop Drawings approved by Customer and if Customer was not provided with an
opportunity to inspect such Project Work before it was covered, the costs of
uncovering and correcting the Project Work shall be at Provider’s expense and
Provider shall not be entitled to a change in the Project Work Schedule and
Scheduled Project Work Substantial Completion Date unless the condition was
caused or contributed to by Customer or a Customer Person in which event
Provider shall be entitled to a Change Order or Change Directive and adjustment
of the Project Work Schedule and Scheduled Project Work Substantial Completion
Date to compensate it for the cost and time required in respect of the
uncovering, recovering and ancillary work required as a result of Customer’s
request.

 

Article 19
Correction of Work

 

19.1Before the commencement of the Project Services Period or Interim Project
Services Period for each Project Facility for each Phase, as applicable,
Provider shall promptly correct Project Work rejected by Customer or failing to
conform to the requirements of the Project Shop Drawings, discovered before
commencement of the Project Services Period or Interim Project Services Period
for each Project Facility for each Phase, as applicable, whether or not
fabricated, installed or completed. Costs of correcting such rejected Project
Work, including additional testing and inspections, the cost of uncovering and
replacement, and compensation for any design consultant employed by Customer
whose expenses and compensation were made necessary thereby, shall be at
Provider’s expense. For the avoidance of doubt, the determinations of Customer
in respect of the need for any such work shall be subject to dispute by Provider
in accordance with Schedule 5 [Dispute Resolution Procedure].

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 135 -

 

Article 20
Acceptance of Nonconforming Work

 

20.1If Customer elects in its discretion to accept Project Work that is not in
accordance with the requirements of the Project Shop Drawings approved by
Customer, Customer may do so instead of requiring its removal and correction, in
which case Customer shall issue a Change Order or Change Directive, as the case
may be, with an appropriate and equitable adjustment to the Project Work. Such
adjustment shall be effected whether or not final payment has been made. For the
avoidance of doubt, the determinations of Customer in respect of the need for
any adjustment and the quantum of any such adjustment shall be subject to
dispute by Provider in accordance with Schedule 5 [Dispute Resolution
Procedure].

 

Article 21
Tests and Inspections

 

21.1Tests, inspections and approvals of portions of the Project Work shall be
made as required by the Design Documentation and by Applicable Law. Unless
otherwise provided, Customer shall make arrangements for all third party tests,
inspections and approvals with an independent testing laboratory or entity
acceptable to Provider acting reasonably, or with the appropriate public
authority, and shall bear all related costs of tests, inspections and approvals
except for the costs of Provider. Customer shall give Provider reasonable prior
written notice of when and where tests and inspections are to be made so that
Provider may be present for such procedures. Tests, inspections or approvals
that do not become requirements until after the Effective Date shall be deemed
to have resulted from a Change in Law. For clarity, Provider shall bear the cost
of all third party tests, inspections or approvals which are required to be
performed in conjunction with the permits issued in respect of the Project
Work..

 

21.2If such procedures for testing, inspection or approval under Sections 21.1
hereof reveal failure of the portions of the Project Work to comply with
requirements established by the Design Documentation, all costs made necessary
by such failure shall be at Provider’s expense.

 

21.3Subject to Section 3.1(e) [Permits] of the main body of this TAAS Agreement,
required certificates of testing, inspection or approval shall, unless otherwise
required by the Design Documentation, be secured by Provider and promptly
delivered to Customer.

 

21.4If Customer is to observe tests, inspections or approvals required by the
Design Documentation, Customer will do so promptly and, where practicable, at
the normal place of testing.

 

21.5Tests or inspections conducted pursuant to the Design Documentation shall be
made promptly to avoid unreasonable delay in the Project Work.

 

Article 22
WARRANTIES

 

22.1Provider shall provide in respect of the Project Work, the general
warranties contemplated in the AIA Document together with the extended
warranties set forth in Attachment 5.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 136 -

 

ATTACHMENT 1A
CONSTRUCTION PAYMENTS – PHASE 2

 

[Redacted]

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 137 -

 

ATTACHMENT 1B
CONSTRUCTION PAYMENTS – PHASE 3

 

[Redacted]

  

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 138 -

 

ATTACHMENT 1c
progress payment provisions

 

1.1 Payment Schedule

 

A Payment Schedule for each of Phase 2 and Phase 3 allocating the entire
Construction Price for the respective Phase to the various portions of the
Project Work shall be prepared and agreed by the Provider and Customer prior to
the commencement of the Project Work for such Phase. The Provider shall amend
the Payment Schedule from time to time, supported by such data to substantiate
its accuracy as the Customer may require, such amendment to be agreed by the
parties, acting reasonably. The Payment Schedule for each Phase, shall be used
as a basis for reviewing the Provider’s Applications for Payment.

 

1.2 Applications for Payment

 

1.2.1 Provider shall submit to Customer by the 25th day of each month, a draft
(pencil copy) of the Application for Payment and by no later than the 1st day of
the following month Provider shall submit to Customer (or any construction
manager appointed on behalf of Customer) an itemized Application for Payment for
completed portions of the Project Work. The application shall be supported by
data substantiating Provider’s right to payment as Customer may require, such as
detailed back-up for Allowable Costs, line item break-out of any Subcontractor
costs provided by the detailed back-up from the Subcontractor’s Application for
Payment as well as conditional waivers for payments to be made (and the
following month the unconditional waivers for payments made the previous month),
together with copies of requisitions from consultants, Subcontractors, and
material suppliers, and the Application for Payment shall reflect retainage as
required.

 

1.2.1.1 Applications for Payment may include requests for payment on account of
Allowable Costs and the Provider’s Fee, as well as Changes that have been
properly authorized in accordance with the Agreement, or by interim
determinations of Customer, but not yet properly authorized.

 

1.2.1.2 Applications for Payment shall not include requests for payment for
portions of the Project Work for which Provider does not intend to pay the
consultants, Subcontractors, material suppliers, or other persons or entities
providing services or work for Provider, unless such Project Work has been
performed by others whom Provider intends to pay.

 

1.2.2 Unless otherwise provided in the Agreement, payments shall be made for
services provided as well as materials and equipment delivered and suitably
stored at the site for subsequent incorporation in the Project Work and which
constitute Allowable Costs. If approved in advance by Customer, payment may
similarly be made for materials and equipment suitably stored off the site at a
location agreed upon in writing and which constitute Allowable Costs. Payment
for materials and equipment stored on or off the Premises shall be conditioned
upon compliance by Provider with procedures satisfactory to Customer to
establish the Customer’s title to such materials and equipment or otherwise
protect Customer’s interest, and shall include the costs of applicable
insurance, storage and transportation to the site for such materials and
equipment stored off the site.

 

1.2.3 Provider warrants that title to all Project Work covered by an Application
for Payment will pass to Customer no later than the time of payment. Provider
further warrants that, upon submittal of an Application for Payment, all Project
Work for which Certificates for Payment have been previously issued and payments
received from Customer shall, to the best of Provider’s knowledge, information
and belief, be free and clear of liens, claims, security interests or
encumbrances in favor of Provider, consultants, Subcontractors, material
suppliers, or other persons or entities entitled to make a claim by reason of
having provided labor, materials and equipment relating to the Project Work.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 139 -

 

1.3 Certificates for Payment

 

The Customer shall, within seven (7) days after receipt of the Provider’s
Application for Payment, issue to Provider a Certificate for Payment.

 

1.4 Decisions to Withhold Certification

 

1.4.1 Customer may withhold a Certificate for Payment in whole or in part to the
extent reasonably necessary to protect Customer due to Customer’s determination
that the Project Work has not progressed to the point indicated in Provider’s
Application for Payment, or the quality of the Project Work is not in accordance
with the Design Documentation. If Customer is unable to certify payment in the
amount of the Application for Payment, Customer will notify Provider. If
Provider and Customer cannot agree on a revised amount, Customer will promptly
issue a Certificate for Payment for the amount that Customer deems to be due and
owing to Provider. Customer may also withhold a Certificate for Payment or,
because of subsequently discovered evidence, may nullify the whole or a part of
a Certificate for Payment previously issued to such extent as may be necessary
to protect Customer from loss for which Provider is responsible because of:

 

.1defective Project Work, including design and construction, not remedied;

 

.2third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to Customer is provided by Provider;

 

.3failure of Provider to make payments properly to the consultants,
Subcontractors or others, for services, labor, materials or equipment;

 

.4damage to Customer or a separate contractor;

 

1.4.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

1.5 Progress Payments

 

1.5.1 After Customer has issued a Certificate for Payment, Customer shall,
subject to Section 1.7 of this Attachment 1C, make payment to Provider within 10
days of receipt of funds from Lender but in no event later than 45 days
following the issuance of the Provider’s Application for Payment to the Customer
or to any construction manager on behalf of the Customer.

 

1.5.2 Provider shall pay each consultant, Subcontractor, and other person or
entity providing services or work for Provider no later than the time period
required by Applicable Law, but in no event more than ten (10) days after
receipt of payment from Customer the amount to which the consultant,
Subcontractor, and other person or entity providing services or work for
Provider is entitled, reflecting percentages actually retained from payments to
Provider on account of the portion of the Project Work performed by the
consultant, Subcontractor, or other person or entity. Provider shall, by
appropriate agreement with each consultant, Subcontractor, and other person or
entity providing services or work for Provider, require each consultant,
Subcontractor, and other person or entity providing services or work for
Provider to make payments to subconsultants and subcontractors in a similar
manner.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 140 -

 

1.5.3 Provider will, on request and if practicable, furnish to a consultant,
Subcontractor, or other person or entity providing services or work for
Provider, information regarding percentages of completion or amounts applied for
by Provider and action taken thereon by Customer on account of portions of the
Project Work done by such consultant, Subcontractor or other person or entity
providing services or work for Provider.

 

1.5.4 Customer has the right to request written evidence from Provider that
Provider has properly paid the consultants, Subcontractors, or other person or
entity providing services or work for Provider, amounts paid by Customer to
Provider for the Project Work. If Provider fails to furnish such evidence within
fifteen (15) days, Customer shall have the right to contact the consultants, and
Subcontractors to ascertain whether they have been properly paid. Customer shall
have no obligation to pay or to see to the payment of money to a consultant or
Subcontractor, except as may otherwise be required by Applicable Law.

 

1.5.5 Provider payments to material and equipment suppliers shall be treated in
a manner similar to that provided in Sections 1.5.2, 1.5.3 and 1.5.4.

 

1.5.6 A Certificate for Payment, a progress payment, or partial or entire use or
occupancy of the Project by Customer shall not constitute acceptance of Project
Work not in accordance with the Agreement.

 

1.6 Failure of Payment

 

If Customer does not issue a Certificate for Payment, through no fault of
Provider, within the time required hereunder, then Provider may, upon 30
additional days’ written notice to Customer, stop the Project Work until payment
of the amount owing has been received. The time periods for performance of the
Project Work shall be extended appropriately and the GMP for the applicable
Phase shall be increased by the amount of Provider’s reasonable costs of
shut-down, delay and start-up, plus interest as provided for in the Design
Documentation.

 

1.7 Lien Indemnification.

 

Should any Subcontractor or any other person acting through or under Provider or
any subcontractor file a lien or other encumbrance against all or any portion of
the Project Work, the Premises or the Project, Provider shall, at its sole cost
and expense, remove and discharge, by payment, bond or otherwise, that lien or
encumbrance within ten (10) business days of the filing of that lien or
encumbrance.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 141 -

 

ATTACHMENT 2A
CUSTOMER SCHEDULE PHASE 2

 

[ex10-9_050.jpg] 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 142 -

 

ATTACHMENT 2B
CUSTOMER SCHEDULE PHASE 3

 

Phase 3 detailed construction schedule is yet to be developed. Phase 3 Project
Work is planned to begin in 2024 and end in 2025. Detailed schedule to be
provided at least 6 months prior to Project Work starting on Phase III.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 143 -

 

ATTACHMENT 3A
DESIGN DOCUMENTATION PHASE 2

 

All drawings, plans and specifications provided by Customer to Provider as of
the date of this Agreement.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 144 -

 

ATTACHMENT 3B
DESIGN DOCUMENTATION PHASE 3

 

To be added to Agreement by Change Order once such Design Documentation are
prepared.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 145 -

 

ATTACHMENT 4
MODIFIED AIA DOCUMENT A201-2007

 

See Attached

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 146 -



 

[ex10-9_001.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 147 -

[ex10-9_002.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 148 -

[ex10-9_003.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 149 -

[ex10-9_004.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 150 -

[ex10-9_005.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 151 -

[ex10-9_006.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 152 -

 

[ex10-9_007.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 153 -

[ex10-9_008.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 154 -

[ex10-9_009.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 155 -

[ex10-9_010.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 156 -

[ex10-9_011.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 157 -

[ex10-9_012.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 158 -

[ex10-9_013.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 159 -

[ex10-9_014.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 160 -

[ex10-9_015.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 161 -

[ex10-9_016.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 162 -

[ex10-9_017.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 163 -

[ex10-9_018.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 164 -

[ex10-9_019.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 165 -

 

[ex10-9_020.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 166 -

[ex10-9_021.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 167 -

[ex10-9_022.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 168 -

[ex10-9_023.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 169 -

[ex10-9_024.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 170 -

[ex10-9_025.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 171 -

[ex10-9_026.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 172 -

[ex10-9_027.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 173 -

[ex10-9_028.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 174 -

[ex10-9_029.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 175 -

[ex10-9_030.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 176 -

[ex10-9_031.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 177 -

[ex10-9_032.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 178 -

[ex10-9_033.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 179 -

 

[ex10-9_034.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 180 -

[ex10-9_035.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 181 -

[ex10-9_036.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 182 -

[ex10-9_037.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 183 -

[ex10-9_038.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 184 -

[ex10-9_039.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 185 -

[ex10-9_040.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 186 -

[ex10-9_041.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 187 -

[ex10-9_042.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 188 -

[ex10-9_043.jpg]

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 189 -

 

 

ATTACHMENT 5
EXTENDED WARRANTIES

 

All manufacturer warranties which are in excess of Provider’s warranties under
this Agreement.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 10 [Additional Construction Terms and Conditions]

EXECUTION VERSION

- 190 -

 

Schedule 11

 

Design Assist Services Agreement

 

See Attached

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 191 -

 

DESIGN ASSIST SERVICES AGREEMENT

 

THIS DESIGN ASSIST SERVICES AGREEMENT (“Agreement”) is dated as of ___________,
2016 (the “Effective Date”) by and between HOF VILLAGE, LLC, a Delaware limited
liability company ("HOFV"), and JOHNSON CONTROLS, INC., a Wisconsin corporation
(“JCI”, and together with HOFV, sometimes collectively referred to as the
“Parties”).

 

RECITALS

 

WHEREAS, HOFV owns, directly or indirectly, a controlling ownership interest in
the “HOF Village Complex”, which is a commercial, educational, retail and
recreational complex being developed by, or on behalf of, HOFV and anchored by
The Tom Benson Hall of Fame Stadium (the “Stadium”) and the Pro Football Hall of
Fame (the “HOF Facility”) (hereinafter, sometimes referred to as the “Project”);

 

WHEREAS, the Project is comprised of several aspects, including but not limited
to: (i) extensive redevelopment of, and improvements to, the Stadium, (ii)
construction of numerous turf playing fields and related improvements for youth
sporting events, (iii) construction of a Hotel and Conference Center, (iv)
construction of the Center For Excellence, (v) construction of the NFL
Experience, (vi) construction of parking facilities, both structured and surface
parking lots, and (vii) construction of other retail, entertainment, and
residential improvements within the HOF Village Complex (each, a “Project
Location”).

 

WHEREAS, in connection with the development of the HOF Village Complex, HOFV has
engaged the following parties, each pursuant to separate written agreements
containing the parties’ respective roles and responsibilities: (i) Welty
Building Company, Ltd. (“Welty”) has been engaged to serve as Construction
Manager for the HOF Village Complex; (ii) Technical Services (“TSAV”) has been
engaged to serve as Construction Manager with respect to the technology, and
other related systems for the Project; and (iii) HKS, Inc. (“HKS”) has been
engaged as the lead architect for the Project;

 

WHEREAS, HOFV desires to engage JCI to provide design assistance and related
services, with respect to the certain potential scopes of work relating to the
technology and building systems aspects of the Project, as identified in more
detail in Exhibit B attached hereto (such scopes of work shall be referred to
herein as the “Building Systems”), pursuant to the terms herein;

 

WHEREAS, the Parties are simultaneously negotiating the terms of a Binding
Short-Form Sponsorship and Naming Rights Agreement (“Sponsorship Agreement”)
whereby HOFV will grant JCI certain naming and sponsorship rights with respect
to the Project, as more fully described therein;

 

WHEREAS, upon execution of the Sponsorship Agreement, the Parties shall
negotiate in good faith to enter into the Long From Agreement, as such term is
defined in the Sponsorship Agreement, which Long Form Agreement would replace
and supersede the Sponsorship Agreement. If any of the terms herein conflict
with the terms of the Sponsorship Agreement, or the Long Form Agreement, the
terms of the Sponsorship Agreement or Long Form Agreement, as applicable, shall
control.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 192 -

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, the Parties hereby covenant and agree as
follows:

 

1. Term: This Agreement shall be effective as of the Effective Date and shall
continue in effect until the earlier to occur of (i) JCI’s completion of the
Services (as herein defined) contemplated herein, or (ii) the termination of
this Agreement pursuant to the terms herein (the “Term”). If one or more
subcontracts between either Welty or TSAV, on one hand, and JCI, on the other
hand, are executed whereby JCI is engaged to provide work on the Project
relating to the Building Systems (such subcontract to be referred to herein as a
“JCI Subcontract”), then in any such event, the terms and conditions of said JCI
Subcontract shall govern and control over this Agreement with respect to the
scopes of work and Project Location (as herein defined) contemplated in said JCI
Subcontract(s).

 

2. Services.

 

a.During the Term, JCI shall provide to HOFV, or its designee, agent,
representative, or contractor, the services set forth on Exhibit A attached
hereto and incorporated herein (“Services”). JCI shall make itself available
during such hours and at such locations as are reasonably necessary to complete
the Services.

 

b.As directed by HOFV, JCI shall work directly with either TSAV or Welty,
depending on the scope of work, to provide the Services contemplated herein. JCI
shall report directly to TSAV or Welty, as applicable, regarding all design
assist and planning review matters associated with the Building Systems and
corresponding infrastructure aspects of the Project and shall do so within the
timeframes and deadlines contained in the Project schedule.

 

c.JCI shall provide the Services in accordance with applicable standards of
professional skill and care. When applicable law requires that the Services be
performed by licensed professionals, JCI shall provide said Services
(hereinafter “Professional Services”) through the performance of qualified
persons or entities duly licensed to practice their professions. It is
recognized, however, that, except for Professional Services, JCI’s review and
assistance hereunder is made in JCI’s capacity as a contractor and not as a
licensed design professional.

 

d.Except with HOFV’s prior knowledge and written consent, JCI shall not engage
in any activity, or accept any employment, interest or contribution that would
reasonably appear to compromise JCI’s professional judgment with respect to the
Services being performed or the Project in general.

 

e.JCI shall be entitled to rely on the accuracy, timeliness and completeness of
services and information furnished by HOFV, HKS, and their respective agents,
representatives, and contractors. JCI shall provide written notice to HOFV
within a reasonable time frame of JCI becoming aware of any errors, omissions or
inconsistencies in such services or information.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 193 -

 

3. Technology Contracting and Equipment.

 

a.With respect to the Building Systems, and subject to the terms and conditions
set forth in this Agreement, HOFV hereby acknowledges and agrees that JCI shall
implement and/or manage the implementation of such Building Systems, including
the categories and scopes of work associated therewith to the extent such
categories and scopes are included within the final design of the Project. In
furtherance of such management and implementation services, HOFV agrees as
follows:

 

i.In circumstances where JCI OEM products are appropriate and consistent with
the final design of the Project, JCI shall self-perform (subject to HOFV’s
approval, not to be unreasonably withheld, conditioned or delayed) said portions
of the Building Systems scopes of work and related integration work, to provide
a turn-key solution for such scopes, provided such categories and scopes are
included within the final design of the Project. For purposes of clarity, the
term “self-perform” shall mean JCI has the in-house capabilities to perform such
work without subcontracting said work, or any portions thereof;

 

ii.If JCI desires to self-perform any of the Building Systems scopes of work,
the Parties, along with TSAV and Welty, as applicable, shall work in good faith
to execute JCI Subcontract(s) whereby the respective rights, duties and
obligations of the parties shall be more fully defined. The Parties hereby
acknowledge and agree that the JCI Subcontract(s) shall reflect the following:
(i) the pricing for OEM products shall be fixed according to published MSRP
pricing, plus a reduction of no less than [***] off the MSRP; (ii) the pricing
for OEM services shall be set at JCI’s actual cost of installation, plus a fee
of [***] of the actual installation cost, but excluding any other mark-up for
profit, overhead expenses or general conditions. Notwithstanding the foregoing,
in no event shall the cumulative costs of the products and services described in
(i) and (ii) above exceed the approved GMP for the applicable Project Location.

 

b.If JCI desires to subcontract any of the Building Systems scopes of work, the
Parties hereby acknowledge and agree that the JCI Subcontract(s) shall provide
that JCI shall competitively bid the approved scopes of work to qualified
subcontractors and provide recommendations to TSAV or Welty (according to
impending delineations cited in Section 2(b) above) for award thereof. The JCI
Subcontract(s) shall provide that JCI’s fee structure for subcontractor bid
awards approved by HOFV shall be based on JCI’s “direct cost” (said direct cost
shall be inclusive of any sub-subcontractor fees), plus a reasonable contingency
that is approved by HOF, in its sole discretion and subject to HOFV’s control,
for any unforeseen expenses, plus a fee equal to [***] of the GMP associated
with the applicable Project Location (said fee shall be inclusive of JCI’s
direct personnel, expenses, general conditions and insurance).

 

c.For Building Systems scopes where JCI desires to provide equipment only, such
equipment shall be competitively bid to qualified vendors for award thereof and
all such awards shall be approved by HOFV, in its sole discretion. JCI’s fee
structure for vendor bids approved by HOFV shall be based on the direct cost of
the materials, plus a fee equal to [***], plus a reasonable contingency that is
approved by HOFV, in its sole discretion and subject to HOFV’s control, for any
unforeseen conditions (collectively, the “Supplier Fee”). For clarity, the
Supplier Fee shall not include any additional mark-ups for profit, overhead
expenses, or general conditions.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 194 -

 

d.JCI shall participate in the development of Building Systems scopes where
certain JCI OEM products and services are to be utilized. For purposes of
clarity, some scopes described on Exhibit B may require that they are designed
according to a HOFV designated budget. Should JCI desire to incorporate certain
OEM products where costs exceed a HOFV designated budget, JCI may pay for said
“upgrades” provided that they are approved in writing by HOFV. JCI funded
upgrades shall not be eligible for an additional fee payable to JCI.

 

e.The terms and conditions associated with JCI’s performance of the work
described in Sections 3(a)(i), 3(a)(ii), and Sections 3(b) – (d), including the
binding terms regarding pricing, insurance, expenses, milestones and timeliness
for completion, etc., shall be further defined in a JCI Subcontract executed
between TSAV or Welty, as construction manager, and JCI, as subcontractor, at
the appropriate time. Such JCI Subcontract(s) shall also further define the
parties’ rights and obligations regarding the topics provided in Exhibit C
attached hereto. The Parties agree to use a standard AIA A401-2007
Contractor/Subcontractor Agreement as the starting point of the JCI Subcontract,
subject to such modifications and revisions as mutually agreed upon by the
applicable parties.

 

f.Subject to the terms set forth in this Agreement, in the event that the
aggregate subcontract value of work awarded to JCI prior to December 31, 2019
(the “Expiration Date”) pursuant to one or more JCI Subcontract(s) is less than
[***] (the “Subcontract Target Amount”), then HOFV shall, within 60 days after
the Expiration Date, pay to JCI the amount of Liquidated Damages (as defined
herein) as follows.  As used herein, the term “Liquidated Damages” shall mean or
refer to an amount equal to (i) [***] of (ii) the amount by which the aggregate
subcontract value of work awarded to JCI pursuant to JCI Subcontract(s) prior to
the Expiration Date is less than the Subcontract Target Amount. It is
acknowledged that, except as provided in Section 3(j) herein, the failure by
HOFV to award JCI an aggregate subcontract value of work prior to the Expiration
Date equal to the Subcontract Target Amount will cause JCI to incur substantial
economic damages and losses of types and in amounts which are impossible to
compute and ascertain with certainty as a basis for recovery by JCI of actual
damages, and that the Liquidated Damages identified herein represent a fair,
reasonable and appropriate estimate thereof. Such Liquidated Damages are
intended to represent estimated actual damages and are not intended as a
penalty. Notwithstanding the foregoing, in no event shall Liquidated Damages
under this Section 3(f) exceed [***].  The Liquidated Damages shall be offset by
an amount equal to (y) [***] of (z) any revenue received by JCI, or its
affiliates or subsidiaries, through business dealings facilitated by HOFV or any
of its affiliates (including without limitation Industrial Realty Group, LLC)
during the period beginning on the Effective Date through the Expiration Date.
The Parties shall work in good faith and reasonably cooperate with each other to
determine any such offset amounts, including but not limited to, review by HOFV
of JCI’s books and records with respect to such business dealings.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 195 -

 

g.The Parties acknowledge and agree that if the aggregate subcontract value of
work awarded to JCI prior to the Expiration Date pursuant to one or more JCI
Subcontracts exceeds the Subcontract Target Amount, then JCI will receive
substantial economic gain and HOFV’s Project costs will significantly increase.
Accordingly, in the event that the aggregate subcontract value of work awarded
to JCI prior to the Expiration Date pursuant to one or more JCI Subcontracts
exceeds [***] (the “Subcontract Ceiling”), then JCI’s fee, for all such work
between the Subcontract Ceiling and the Fee Threshold Amount (as defined below),
shall be equal to [***] (as compared to JCI’s aforementioned fee of [***]).
Aside from said reduced fee, the other elements of JCI’s fee structure, as more
fully described in Section 3, would remain applicable under these circumstances.

 

h.In the event the aggregate subcontract value of work awarded to JCI prior to
the Expiration Date pursuant to one or more JCI Subcontracts is equal to or
greater than [***] (“Fee Threshold Amount”), then the Parties shall negotiate in
good faith to determine the appropriate fee percentage payable to JCI in
connection with any such work over the Fee Threshold Amount; provided, however,
that such fee shall not be less than [***] (“Fee Floor”) unless otherwise
mutually agreed upon in writing by the Parties. Notwithstanding anything herein
to the contrary, but subject to the Fee Floor in the preceding sentence, HOFV
shall not be obligated in any way to award any work to JCI over and above the
Fee Threshold Amount unless and until the Parties mutually agree upon the fee
percentage applicable to said work. The Parties acknowledge and agree that JCI
will, through its supply chain management and other efficiencies unique to JCI,
use its best efforts to reduce Project costs and that any corresponding value
related to such efforts shall factor into the negotiations for JCI’s fee
percentage for work over and above the Fee Threshold Amount.

 

i.Notwithstanding the foregoing, (i) in the event general economic conditions
decline such that the active development of the Project must be suspended,
terminated or reduced in scope temporarily or permanently as determined by HOFV
in the exercise of its reasonable discretion, then HOFV shall have the right to
extend the Expiration Date from time to time until general economic conditions
recover and the Project is again in the active phase of development; and (ii) at
all times JCI shall ensure that the costs and prices charged to TASV or Welty or
any other counterpart to a JCI Subcontract are competitive in the marketplace,
and HOFV shall have no obligation for payment of Liquidated Damages to the
extent it arises out of, is connected with, or results from rejection of a JCI
Subcontract which proposes costs and prices which are not competitive in the
marketplace. Notwithstanding the foregoing, the maximum extension of the
Expiration Date as provided above shall be Twenty-Four (24) months.

 

j.The Parties acknowledge and agree that the estimated top end budget for the
costs related to the Building Systems scopes of work contemplated in this
Agreement is [***] (“Top End Budget”). Notwithstanding anything herein to the
contrary, HOFV shall not be obligated in any way to engage JCI, whether through
self-performance, as a supplier, subcontractor or otherwise, for any work
related to the Project where the aggregate subcontract value of work awarded to
JCI hereunder exceeds the Top End Budget.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 196 -

 

4. Relationship of the Parties. JCI accepts the relationship of trust and
confidence established by this Agreement and covenants with HOFV to cooperate
with Welty, TSAV, and HKS, as the case may be, and to exercise JCI’s skill and
judgment in furthering the interests of HOFV; to efficiently furnish the
Services; to furnish at all times an adequate supply of personnel and materials;
and to perform the Services in an expeditious and economical manner consistent
with HOFV’s interests.

 

5. Notices and Compliance with Laws. JCI shall comply with all applicable laws,
statutes, ordinances, codes, rules and regulations, and lawful orders of public
authorities applicable to its performance under this Agreement, and with equal
employment opportunity programs, and other programs as may be required by
governmental and quasi-governmental authorities.

 

6. Confidentiality. The Parties’ acknowledge and agree that the terms of this
Agreement shall be subject to the same confidentiality provisions as described
in the Sponsorship Agreement, and the Parties agree to abide by such
confidentiality provisions as if those provisions were fully restated herein.

 

7. Termination or Suspension of this Agreement. This Agreement may be terminated
prior to the expiration of the Term only by written agreement of all Parties or
as follows:

 

a.This Agreement may be terminated by JCI immediately upon written notice to
HOFV in the event of fraud or gross or willful misconduct by HOFV and this
Agreement may be terminated by HOFV immediately upon written notice to JCI in
the event of fraud or gross or willful misconduct by JCI.

 

b.This Agreement may be terminated by the JCI on ten (10) days’ written notice
to HOFV if HOFV (a) materially breaches this Agreement and fails to cure such
breach within sixty (60) days of notice of such breach, or (b) makes a general
assignment for the benefit of creditors or is insolvent, bankrupt, or the
subject of receivership.

 

c.This Agreement may be terminated by HOFV on ten (10) days’ written notice to
JCI if JCI (a) materially breaches this Agreement and fails to cure such breach
within sixty (60) days of notice of such breach, or (b) makes a general
assignment for the benefit of creditors or is insolvent, bankrupt, or the
subject of receivership.

 

d.Notwithstanding anything herein to the contrary, if the Long Form Agreement is
not executed on or before November 15, 2016, or such other date as may be
mutually agreed between the Parties, then either party may terminate this
Agreement upon ten (10) days’ written notice to the other.

 

8. Indemnification. JCI agrees to indemnify and hold HOFV, its employees,
agents, and representatives, including but not limited to Welty, TSAV and HKS,
harmless from any damage, liability or cost (including liability to third
parties and reasonable attorney’s fees) to the extent caused by JCI’s negligent
acts, errors or omissions in the performance of the Services under this
Agreement. HOFV agrees to indemnify and hold JCI, its employees, agents and
representatives harmless from any damage, liability or cost (including liability
to third parties and reasonable attorney’s fees) to the extent caused by HOFV’s
negligent acts, errors or omissions in the performance or receipt of the
Services under this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 197 -

 

9. Dispute Resolution.

 

a.Mediation. Any claim, dispute or other matter in question arising out of or
related to this Agreement (“Claims”) shall be subject to mediation as a
condition precedent to the institution of legal, equitable or other proceedings
by either party. If such matter relates to or is the subject of a lien arising
out of JCI’s services, JCI may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to conclusion of
mediation.

 

i.The Parties shall endeavor to resolve claims, disputes and other matters in
question between them by mediation, which, unless the Parties mutually agree
otherwise, shall be in accordance with the Construction Industry Mediation Rules
of the American Arbitration Association currently in effect at the time of the
mediation. Request for mediation shall be filed in writing with the other Party
to this Agreement and with the American Arbitration Association. The request may
be made concurrently with the institution of legal, equitable or other
proceedings but, in such event, mediation shall proceed in advance of such
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

 

ii.The Parties shall share the mediator's fee and any filing fees equally. The
mediation shall be held in the place where the Project is located unless another
location is mutually agreed upon. Agreements reached in mediation shall be
enforceable as settlement agreements in any court having jurisdiction thereof.

 

b.Litigation. If the parties do not resolve their dispute through mediation
pursuant to Section 9(a), the method of binding dispute resolution shall be
litigation in a court of competent jurisdiction.

 

c.Waiver of Consequential Damages. HOFV and JCI each waive Claims against one
another for consequential damages arising out of or relating to this Agreement,
including without limitation expenses relating to rental expenses; losses of
use, income, profit, financing, business and reputation; and for loss of
management or employee productivity.

 

10. Insurance. If JCI performs any work as a subcontractor for the Project,
JCI’s corresponding insurance obligations shall be as set forth in the JCI
Subcontract. The JCI Subcontract shall include a provision whereby upon HOFV’s
request, JCI shall enroll in the Owner’s Controlled Insurance Program for the
Project and the Construction Manager’s Subcontractor Default Insurance Program.
At all times during the Term of this Agreement, and in connection with the
Services being provided by JCI hereunder, JCI shall maintain the following
insurance policies.

 

a.General Liability – $1,000,000 per occurrence, $5,000,000 excess. JCI shall
provide an endorsement to their policy naming HOFV, and its designees, as
additional insureds. The additional insured endorsement(s) shall be at least as
broad as the CB 2010 04/13 and the CG2037 04/13 or their equivalent.

 

b.Automobile Liability – $1,000,000 per occurrence, $5,000,000 excess.

 

c.Workers’ Compensation – $500,000 or as required by Ohio law as may be
applicable. A waiver of subrogation endorsement shall be required, issued in
favor of HOFV.

 

d.Professional Liability – $5,000,000 per claim, $7,000,000 annual aggregate.
Said “claims-made” coverage shall be capable of being renewed for a period of
five (5) years.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 198 -

 

11. Instruments of Service. Drawings, specifications, and other documents,
including those in electronic form, prepared by JCI and its sub-consultants are
Instruments of Service for use solely with respect to the Project. JCI and its
sub-consultants shall be deemed the authors and owners of their respective
Instruments of Service and shall retain all common law, statutory and other
reserved rights, including copyrights. Upon execution of this Agreement, JCI
grants to HOFV, its agents, representatives and contractors (including but not
limited to Welty, TSAV, and HKS), a non-exclusive license to reproduce and use
JCI's Instruments of Service solely in connection with the Project, including
the Project's further development by HOFV and others retained by HOFV for such
purposes, including Welty, TSAV, and HKS. Such license shall also extend to any
other persons or entities retained by HOFV for such purposes. JCI shall obtain
similar non-exclusive licenses from its sub-consultants consistent with this
Agreement. No other license or right shall be deemed granted or implied under
this Agreement. HOFV shall not otherwise assign or transfer any license herein
to another party without the prior written agreement of JCI. Any unauthorized
reproduction or use of the Instruments of Service by HOFV or others shall be at
HOFV's sole risk and expense and without liability to JCI and its
sub-consultants.

 

12. Excluded Sponsors. The Sponsorship Agreement contains a list of excluded
sponsors for the Project (the term “Excluded Sponsors” is more specifically
defined in the Sponsorship Agreement and the use of that phrase herein shall
have the same meaning ascribed to it in the Sponsorship Agreement and/or Long
Form Agreement, as applicable). It is understood between the Parties that some
products and services of Excluded Sponsors may already be integrated into the
infrastructure of the HOF Facility and/or Stadium and that JCI has the
opportunity to replace the Excluded Sponsor’s existing infrastructure; the cost
of the replacement (including the cost of any lost sponsorship fees) would be
borne by JCI.

 

13. Miscellaneous.

 

a.Governing Law. This Agreement shall be governed by the laws of the State of
Ohio.

 

b.Entire Agreement; Sponsorship Agreement. With the exception of the Sponsorship
Agreement, and any long form sponsorship agreement of like tenor, this Agreement
replaces any and all other agreements in effect on the Effective Date, whether
written or oral and is the sole agreement between the Parties regarding the
Services. In the event any of the terms or provisions of this Agreement conflict
with the Sponsorship Agreement, the terms of the Sponsorship Agreement shall
govern and control.

 

c.Severability. All of the covenants and provisions herein contained are
severable; in the event that any of said covenants or provisions shall be held
invalid by any court of competent jurisdiction; this Agreement shall be
construed as if such invalid covenant or provision were not herein contained.

 

d.Counterparts. This Agreement may be executed in two or more counterparts, each
of which should be an original but all of which together shall constitute a
single agreement.

 

e.Binding Agreement. HOFV and JCI, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Agreement and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Agreement. Neither HOFV, nor JCI shall assign this Agreement without the written
consent of the other, not to be unreasonably withheld, conditioned or delayed;
provided, however, HOFV may assign this Agreement to a lender providing
financing for the Project. In such event, the lender shall assume HOFV’s rights
and obligations under this Agreement, and JCI shall execute all reasonable
consents facilitating such assignment, conditioned upon JCI’s receipt of all
amounts due, if any, as provided in this Agreement.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 199 -

 

f.Notices. All notices arising out of, or from, provisions of this Agreement
shall be in writing and delivered to the parties at the addresses below, either
by certified mail, FedEx or other overnight delivery service. All notices sent
via the U.S. Postal Service are deemed effective on the date of postmark.
Notices mailed through another carrier such as FedEx or UPS shall be effective
upon receipt.



 

i.If to HOFV: c/o IRG Realty Advisors, LLC

4020 Kinross Lakes Parkway, Suite 200

Richfield, Ohio 44286

Attn: Carol Smith

 

ii.If to JCI: Johnson Controls

9797 Midwest Ave.

Cleveland, OH 44125

Attn: Todd Grabowski, Branch General Manager

 

g.Recitals. The Recitals stated above are hereby incorporated by reference into
this Agreement.

 

[Signature page follows]

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 200 -

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of Effective
Date.

 

HOFV:

HOF VILLAGE, LLC,

a Delaware limited liability company

 

By: IRG Canton Village Manager, LLC,     a Delaware limited liability company,
its Manager       By:       Name:      Title:           JCI:   JOHNSON CONTROLS,
INC., a Wisconsin corporation       By:       Name:     Title:    

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 201 -

 

Exhibit A

 

Design Assist and Related Services to be performed by JCI

 

·JCI shall perform the following services, and/or advise HOFV, and its
designees, agents, representatives, and contractors, as directed by HOFV from
time to time, regarding the following:

 

oAssist and advise relating to the overall scope, approach, costs, efficiency
analysis, construction and performance of the Project’s Building Systems
scope(s) of work, based on the conceptual budget target of [***] in construction
costs for such Building Systems, plus approved ongoing maintenance and support
services during the term of the Sponsorship Agreement.

 

oProvide detailed plan review for the Project, including but not limited to:

 

§working closely with the TSAV and Welty to review applicable Building Systems
options for the Project, which could enhance the overall business performance of
the Project and its end users and consumers.

 

§Providing insight, benchmarking, and access (where available) to other similar
facilities for illustrating best practices.

 

oProvide design assistance for the Project’s Building Systems, including but not
limited to:

 

§Overlay construction documents to identify design duplications in system
infrastructures.

 

§Identify infrastructure efficiencies by the use of a single
infrastructure/vendor doing multiple tasks in lieu of multiple
infrastructures/subcontractors doing single tasks where appropriate.

 

§Conduct constructability reviews of the overall technology systems in unison
with Welty’s Project Schedule (Closet Details, Schedules, Construction details).

 

§Coordinate with HOFV provided equipment

 

§Perform cost vs. life cycle cost reviews based on take-offs from the
preliminary plans and specifications (provided by others) as each Project asset
is programmed or designed. The cost reviews will be comprised of a base cost
(minimum requirements for an operational system that meets the defined criteria)
and an optimum cost (requirements for an operations system that exceeds the
defined criteria, but increases operational efficiencies) for each technology
system in scope.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 202 -

 

§Assistance with design management and coordination between applicable
technology systems, designers, construction trades and TSAV and Welty.

 

§Develop a comprehensive technology procurement, installation, and
implementation schedule based on the project team’s schedule.

 

§Prepare a master commissioning schedule to coordinate and facilitate all
commissioning programs for applicable technology systems.

 

oProvide assistance and consultation regarding Building Systems related
construction services, including but not limited to the following:

 

§Outlining the Construction Expectations and Deliverables for all approved
subcontracts.

 

§If requested by HOFV, serve as the single point of responsibility for
procurement, installation, and management of technology systems included in the
scope of work.

 

§Continuously communicate and coordinate with TSAV, Welty and HOFV, and their
respective team members, regarding all relevant technology and building systems
design and construction issues.

 

§Attend Construction Coordination meetings representing all technology systems
under scope.

 

§Within a 60 days after HKS’ issuance of the Construction Drawings for an
applicable Project Location, develop a final GMP in conjunction with TSAV based
on actual cost from selected technology vendors (such GMP pricing shall be good
for a period of 90 days from issuance).

 

§Except for scopes of work where JCI will be competitively bidding and/or
self-performing:

 

·Assist TSAV and Welty in development and administration of Request for
Proposals (RFP) for all technology system bid packages that makeup the overall
technology system outcome under scope

 

·Qualify and review prospective bidders with TSAV and Welty

 

·Assist in preparation of instructions to bidders, identifying bid dates,
quantities of proposals, contact points, and other bidding information

 

·Assist in preparation of Project Manuals and Project General Conditions to
accompany system specific RFPs, including short and long-term service agreements
to ensure fair market pricing for the life of the system.

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 203 -

 

·Participate in hosting of onsite pre-bid meetings for each system bid package
release in scope, including onsite walk-thrus

 

·Assist in collection and facilitation of responses to bidder’s Request for
Information (RFI) in conjunction with TSAV

 

·Assist in conduction of interviews with TSAV, Welty and others designated by
HOFV for the awarding of all technology systems in scope

 

·Assist in conduction of interviews and "No Gaps" meetings to verify
completeness of scope and introduction of project delivery team

 

·Announce and document contract awards

 

§Host construction kick off meeting to establish project implementation team,
lines of communication, specific meeting attendance, and project team reporting
lines.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 204 -

 

Exhibit B

 

Product Categories

 

1.Fire Suppression (Division 21)

a.Operation and Maintenance of Fire Suppression

b.21 05 05 Selective Demolition for Fire Suppression

c.21 05 13 Common Motor Reg. for Fire Suppression Equipment

d.21 05 16 Expansion Fittings & Loops for Fire-Suppression Piping

e.21 06 17 Sleeves & Sleeve Seals for Fire-Suppression Piping

f.21 05 19 Meters & Gages for Fire- Suppression System

g.21 05 23 General Duty Valves for Water based Fire-Suppression Pipe

h.21 05 29 Hangers & Supports for Fire-Suppression P & E

i.Seismic Controls for Fire-Suppression Piping & Equipment

j.21 05 53 Identification for Fire Suppression Piping & Equipment

k.Schedule for Fire Suppression

l.Commissioning of Fire Suppression

m.Instrumentation & Control for Fire-Suppression Systems

n.Fire Suppression Standpipes

o.Fire- Suppression Sprinkler System

p.Fire-Suppression Pressure Maintenance Pumps

q.Fire- Extinguishing Systems

r.Carbon-Dioxide Fire-Extinguishing Systems

s.1Clean-Agent Fire-Extinguishing Systems

t.Wet-Chemical Fire-Extinguishing Systems

u.Dry-Chemical Fire-Extinguishing Systems

v.Centrifugal Fire Pumps

w.Vertical-Turbine Fire Pumps

x.Positive-Displacement Fire Pumps

y.Fire Pump Accessories

 

2.Plumbing Systems (Division 22) Subsystems

a.Division 22 05 19 Meters and Gages for Plumbing Piping

b.Division 22 09 00 Instrumentation & Control for Plumbing

c.Division 22 51 23 Swimming Pool Equipment Controls

d.Division 22 52 23 Fountain Equipment Controls

 

3.Heating, Ventilating and Air Conditioning (Division 23) Subsystems

a.Metasys Building Automation

b.Air Handling Units

c.Chillers

d.Terminal Equipment (VAV, FCU, etc..)

e.Fans

f.Grills, Registers & Diffusers

g.Variable Refrigerant Flow

h.Chilled Beams

i.Underfloor air distribution systems

j.23 08 00 Commissioning of HVAC

k.23 09 00 Instrumentation and Control for HVAC Division

l.23 01 90 Diagnostic Systems for HVAC

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 205 -

 

4.Integrated Automation (Division 25)

 

5.Electrical (Division 26) Subsystems

a.Simplex Fire Alarm and Detection

b.Mass Notification

c.Distributed Energy Storage (DES)

d.Housekeeping Controls

e.Command/Control Room Infrastructure/Connectivity

f.Lighting Controls

g.Credentialing

h.Shades Controls

i.Parking/Valet Controls

j.26 05 19 Low-Voltage Electrical Power Conductors and Cables

k.26 05 23 Control-Voltage Electrical Power Cables

l.26 09 17 Programmable Controllers

m.26 09 19 Enclosed Contactors

n.26 09 23 Lighting Control Devices

o.26 09 43 Network Lighting Controls

p.26 09 43.13 Digital-Network Lighting Controls

q.26 09 43.16 Addressable Luminaire Lighting Controls

r.26 09 43.19 Wireless Network Lighting Controls

s.26 09 43.23 Relay-Based Lighting Controls

t.26 29 00 Low-Voltage Controllers

u.26 33 00 Battery Equipment

 

6.Communications (Division 27) Subsystems

a.Village Infrastructure/Connectivity to Support AV

b.Stadium and COP LED Displays and Scoreboards

c.Infrastructure to Support League Specialty Technology Requirements

d.Campus Radio and Repeater Systems

e.Infrastructure (Data/Voice/Video)

f.Wi-Fi (HD)

g.Data Center Infrastructure/Connectivity

h.DAS – Cell and Radio

i.RF/RTLS

j.Village specialty technology “FFE” Systems

i.IPTV Infrastructure/Connectivity

ii.Digital Signage Infrastructure/Connectivity

iii.Broadcast/Control Room Infrastructure/Connectivity

iv.PoS Infrastructure/Connectivity

v.Ticketing Infrastructure/Connectivity

vi.Exhibit Lighting Controls

vii.Bluetooth Beacon Technology

viii.Wayfinding Infrastructure/Connectivity

ix.Room Access

x.NOC Infrastructure/Connectivity

xi.Patient Wanders

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 206 -

 

k.27 10 00 Structured Cabling

l.27 42 13 Point of Sale Systems

m.27 42 16 Transportation Information Display Systems

n.27 42 19 Public Information Systems

o.27 53 16 Infrared and Radio Frequency Tracking Systems

p.27 53 19 Internal Cellular, Paging, and Antenna Systems

 

7.Electronic Safety and Security (Division 28) Subsystems

a.Village Security and Access Controls

b.Village Life Safety

c.28 00 00 Electronic Safety and Security

d.28 10 00 Access Control

e.28 20 00 Video Surveillance

f.28 30 00 Security Detection, Alarm, and Monitoring

g.28 40 00 Life Safety

 

8.Process Heating, Cooling and Drying Equipment (Division 42)

 

9.Water and Wastewater Equipment (Division 46)

 

10.Electrical Power Generation (Division 48) Subsystems

a.48 17 13 Electrical Power Generation Batteries

b.48 19 13 Electrical Power Generation Battery Charging Equipment

c.48 19 16 Electrical Power Generation Inverters

d.48 19 23 Electrical Power Generation Transformers

e.48 19 26 Electrical Power Generation Voltage Regulators

f.48 70 00 Electrical Power Generation Testing

g.48 71 00 Electrical Power Generation Test Equipment

 



PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 207 -

 

PRODUCT CATEGORY EXCLUSIONS

 

The following sub-categories are excluded from the list of categories where JCI
shall be entitled to manage, competitively bid or provide equipment, with
respect to the Project:

 

§Tenant provided technologies in tenant spaces

§Village or Museum website and application(s)

§Medical systems

§Software systems outside of JCI’s OEM systems where specified

§Telecommunications/VOIP and directly related systems

§Low Voltage pathways, conduits, cable supports, innerducts, and line voltage
power systems.

§Other technology sub-categories that are not a core business to JCI

§Categories not listed in the preceding section

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 208 -

 

Exhibit C

 

Additional Terms and Conditions to Be Governed in the JCI Subcontract(s)

 

JCI’s obligations thereunder may include:

 

oConstruction:

 

§Facilitate weekly and monthly construction meetings that must be attended by
the technology vendors & subcontractors

 

§Perform work designated as approved for self-performance.

 

§Coordinate storage, onsite trailer, and other pre-construction coordination
items

 

§Identify bonded warehouse and delivery locations onsite

 

§Define document control practices and expectations (submittal, O&M, As-built, &
Commissioning)

 

§Verify power and mechanical infrastructures support technology systems and
infrastructures; "Post-Award". Make solution recommendations for revisions to
Technology systems.

 

§Assist in management of construction RFI’s through-out construction for all
technology systems.

 

§Assist in management of contingency spending and change orders for all
technology systems.

 

§Provide TSAV and Welty a monthly report tracking JCI’s identified savings,
alternative savings, and project cost to date.

 

§Prepare and execute pre and final commissioning.

 

§Assist in coordination of all owner training sessions, recording of training as
requested.

 

§Prepare a composite as-built and O&M package for all technology systems in
JCI’s scope of work.

 

oPost-Construction

 

§Value Reporting – a customer satisfaction report based on key performance
indicators (KPI) giving feedback to JCI on meeting the outcome expectations of
VREA. These KPI’s were developed during the ideation process during the
preconstruction phase of services. This feedback will allow JCI to ensure
Owner’s outcomes have been meet or exceeded.

 

§Provide a single point of contact through-out warranty for all technology
systems in scope.

 

§Prepare post-construction service agreements with technology vendors and
subcontractors in scope. Review and make recommendations to Owner based on the
information/costing gathered during the bid process and need of Owner.

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 11 [Design Assist Services Agreement]

EXECUTION VERSION

- 209 -

 

Schedule 12

 

Project Labor Agreement

 

PARTIES AGREE THAT ONCE PROJECT LABOR AGREEMENT FINALIZED AND EXECUTED IT SHALL
BE ADDED TO THE AGREEMENT BY CHANGE ORDER

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 12 [Project Labor Agreement]

EXECUTION VERSION

- 210 -

 

SCHEDULE 13

 

PLANNED SERVICES AGREEMENT

 

[Redacted]

 

 

 

 

 

 

 

 

 

 

 

 

PROPRIETARY AND CONFIDENTIAL.

ALL RIGHTS RESERVED.

TAAS – Schedule 13 [Planned Services Agreement]

EXECUTION VERSION





 